EXHIBIT 10.1
EXECUTION VERSION
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
dated as of May 9, 2019,
 
among
 
FUSION CONNECT, INC.,
 
as Borrower,
 
CERTAIN SUBSIDIARIES OF FUSION CONNECT, INC.,
 
as Guarantor Subsidiaries,
 
THE LENDERS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Administrative Agent and Collateral Agent
 
$15,000,000 Super Senior Secured Term Facility

 



 
TABLE OF CONTENTS
Page
 
SECTION 1. DEFINITIONS AND INTERPRETATION
1
1.1.
Definitions
1
1.2.
Accounting Terms; Pro Forma Calculations
54
1.3.
Interpretation, Etc
55

1.4.
Classification of Loans and Borrowings
55
SECTION 2. LOANS
56

2.1.
Term Loans
56
2.2.
[Reserved]
57

2.3.
[Reserved]
57

2.4.
Pro Rata Shares; Obligations Several; Availability of Funds
57

2.5.
Use of Proceeds
58

2.6.
Evidence of Debt; Register; Notes
58

2.7.
Interest on Loans
58

2.8.
Conversion/Continuation
59

2.9.
Default Interest
60

2.10.
Fees
60

2.11.
Repayment on Maturity Date
61

2.12.
Voluntary Prepayments; Call Protection
61

2.13.
Mandatory Prepayments
62

2.14.
Application of Prepayments; Waivable Mandatory Prepayments
66

2.15.
General Provisions Regarding Payments
66

2.16.
Ratable Sharing
68

2.17.
Making or Maintaining Eurodollar Rate Loans
68

2.18.
Increased Costs; Capital Adequacy and Liquidity
71

2.19.
Taxes; Withholding, Etc
73

2.20.
Obligation to Mitigate
77

2.21.
Defaulting Lenders
77

2.22.
Replacement of Lenders
78

SECTION 3. CONDITIONS PRECEDENT
79

3.1.
Closing Date
79

SECTION 4. REPRESENTATIONS AND WARRANTIES
81

4.1.
Organization; Requisite Power and Authority; Qualification
81

4.2.
Equity Interests and Ownership
81

4.3.
Due Authorization
82

4.4.
No Conflict
82

4.5.
Governmental Approvals
82


 
 
 

 
 
 
4.6.
Binding Obligation
82
4.7.
Historical Financial Statements; Projections
82
4.8.
No Material Adverse Effect
83

4.9.
Adverse Proceedings
83

4.10.
Payment of Taxes
83

4.11.
Properties
83
4.12.
Environmental Matters
84

4.13.
No Defaults
84

4.14.
Investment Company Act
84

4.15.
Federal Reserve Regulations
84

4.16.
Employee Benefit Plans
85

4.17.
[Reserved]
85

4.18.
Compliance with Laws
85

4.19.
Disclosure
86

4.20.
Collateral Matters
86

4.21.
Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act
87

4.22.
Communications Regulatory Matters
88

SECTION 5. AFFIRMATIVE COVENANTS
88

5.1.
Financial Statements and Other Reports
89

5.2.
Existence, Licenses, Etc
92
5.3.
Payment of Taxes
92
5.4.
Maintenance of Properties
92
5.5.
Insurance
92
5.6.
Books and Records; Inspections
93

5.7.
Lenders Meetings
93

5.8.
Compliance with Laws
93

5.9.
Environmental Matters
93

5.10.
Subsidiaries
94

5.11.
Additional Collateral
94
5.12.
Further Assurances
94
5.13.
[Reserved]
95
5.14.
Use of Proceeds
95
5.15.
Post-Closing Matters
95
5.16.
Weekly Conference Calls
95
5.17.
Milestones
95
SECTION 6. NEGATIVE COVENANTS
96

6.1.
Indebtedness
97

6.2.
Liens
103
6.3.
No Further Negative Pledges
106

6.4.
Restricted Junior Payments
107

6.5.
Restrictions on Subsidiary Distributions
109

6.6.
Investments
110

6.7.
[Reserved]
114

6.8.
Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
114
6.9.
Sales and Leasebacks
116

6.10.
Transactions with Affiliates
116
6.11.
Conduct of Business
116
6.12.
Hedge Agreements
116
6.13.
Amendments or Waivers of Organizational Documents and Certain Agreements
117
6.14.
Fiscal Year
117
6.15.
Budget Variance Covenant
117
6.16.
Payments to Lingo
117
SECTION 7. GUARANTEE
117
7.1.
Guarantee of the Obligations
117
7.2.
Indemnity by the Borrower; Contribution by the Guarantors
118
7.3.
Liability of Guarantors Absolute
119

7.4.
Waivers by the Guarantors
120

7.5.
Guarantors’ Rights of Subrogation, Contribution, Etc
121

7.6.
Continuing Guarantee
121
7.7.
Authority of the Guarantors or the Borrower
121
7.8.
Financial Condition of the Credit Parties
122

7.9.
Bankruptcy, Etc
122
SECTION 8. EVENTS OF DEFAULT
123

8.1.
Events of Default
123
SECTION 9. AGENTS
127

9.1.
Appointment of Agents
127
9.2.
Powers and Duties
127
9.3.
General Immunity
127
9.4.
Acts in Individual Capacity
129

9.5.
Lenders’ Representations, Warranties and Acknowledgments
129

9.6.
Right to Indemnity
130

9.7.
Successor Administrative Agent and Collateral Agent
131

9.8.
Collateral Documents and Obligations Guarantee
132

9.9.
Withholding Taxes
135

9.10.
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
135
9.11.
Certain ERISA Matters
136

 
 
 

 
 
 
SECTION 10. MISCELLANEOUS
137
10.1.
Notices
137
10.2.
Expenses
139

10.3.
Indemnity
140

10.4.
Set-Off
141

10.5.
Amendments and Waivers
141
10.6.
Successors and Assigns; Participations
144

10.7.
Independence of Covenants
148

10.8.
Survival of Representations, Warranties and Agreements
148
10.9.
No Waiver; Remedies Cumulative
149

10.10.
Marshalling; Payments Set Aside
149
10.11.
Severability
149
10.12.
Independent Nature of Lenders’ Rights
149
10.13.
Headings
149
10.14.
APPLICABLE LAW
150
10.15.
CONSENT TO JURISDICTION
150
10.16.
WAIVER OF JURY TRIAL
151

10.17.
Confidentiality
151
10.18.
Usury Savings Clause
152

10.19.
Counterparts
152
10.20.
Effectiveness; Entire Agreement
152
10.21.
PATRIOT Act
152
10.22.
Electronic Execution of Assignments
153
10.23.
No Fiduciary Duty
153
10.24.
Permitted Intercreditor Agreements
154
10.25.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
155

 
 
 

 
SCHEDULES:
 
2.1                  
Commitments
2.3                  
[Reserved]
4.1                  
Organization; Requisite Power and Authority; Qualification
4.2                  
Equity Interests and Ownership
4.9                  
Adverse Proceedings
4.10                  
Payment of Taxes
4.11(b)                  
Real Estate
4.18                  
Compliance with Laws
4.22                  
Communications Regulatory Matters
5.3                  
Payment of Taxes
5.15                  
Post-Closing Matters
6.1                  
Indebtedness
6.2                  
Liens
6.3                  
Negative Pledges
6.5                  
Restrictions on Subsidiary Distributions
6.6                  
Investments
6.10                  
Affiliate Transactions
8.1(b)                  
Events of Default
 
10.1            
Notices
 
EXHIBITS:
 
A                  
Assignment Agreement
B                  
Closing Date Certificate
C                  
[Reserved]
D                  
Conversion/Continuation Notice
E                  
Counterpart Agreement
F                  
Funding Notice
G                  
Intercompany Indebtedness Subordination Agreement
H                  
Intercompany Note
I                  
Intercreditor Agreement
J                  
[Reserved]
K                  
Pledge and Security Agreement
L                  
[Reserved]
M                  
[Reserved]
N                  
Form of Note
O-1                  
Form of US Tax Certificate For Foreign Lenders That Are Not Partnerships ForUS
Federal Income Tax Purposes
O-2                  
Form of US Tax Certificate For Foreign Participants That Are Not PartnershipsFor
US Federal Income Tax Purposes
O-3                  
Form of US Tax Certificate For Foreign Participants That Are Partnerships ForUS
Federal Income Tax Purposes
O-4                  
Form of US Tax Certificate For Foreign Lenders That Are Partnerships For
USFederal Income Tax Purposes
 
 
 

 
SUPER SENIOR SECURED CREDIT AGREEMENT dated as of May 9, 2019, among FUSION
CONNECT, INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
THE BORROWER party hereto, as Guarantor Subsidiaries, the LENDERS party hereto
and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as
Administrative Agent and Collateral Agent.
 
The Lenders have agreed to extend credit facilities to the Borrower in an
aggregate principal amount of $15,000,000, consisting of Term Loans.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1. DEFINITIONS AND INTERPRETATION
 
1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:
 
“1L/2L Intercreditor Agreement” means the Intercreditor Agreement dated as of
May 4, 2018, among Wilmington Trust, in its capacity as first lien
representative for the secured parties under the First Lien Credit Documents and
Wilmington Trust, in its capacity as second lien representative for the secured
parties under the Second Lien Credit Documents, as amended, supplemented or
otherwise modified prior to the Closing Date.
 
“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
 
“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition, whether paid in Cash or other property
(valued at the fair value thereof, as determined reasonably and in good faith by
an Authorized Officer of the Borrower), but excluding any component thereof
consisting of Equity Interests in the Borrower (other than any Disqualified
Equity Interests) and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and including
(a) any earnouts and other agreements to make any payment the amount of which
is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flows or profits (or the like) of the
Person or assets being acquired, provided that any such future payment that is
subject to a contingency shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP to be established by the
Borrower or any Restricted Subsidiary in respect thereof at the time of the
consummation of such Acquisition, and (b) the aggregate amount of Indebtedness
assumed by the Borrower or any Restricted Subsidiary in connection with such
Acquisition.
 
“Ad Hoc Group of Term Lenders” mean those certain Term Loan Lenders represented
by Davis Polk and Greenhill as of the Closing Date.
 
 
 
1

 
 
“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) the rate per annum (rounded to
the nearest 1/100th of 1%) determined by the Administrative Agent by reference
to the ICE Benchmark Administration London Interbank Offered Rate for deposits
in Dollars (as set forth on the applicable Bloomberg screen page or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London time) on
the Interest Rate Determination Date for such Interest Period, by (b) an amount
equal to one minus the Applicable Reserve Requirement; provided that,
notwithstanding the foregoing, the Adjusted Eurodollar Rate shall at no time be
less than 1.00% per annum.
 
“Administrative Agent” means Wilmington Trust, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.
 
“Administrative Agent Fee Letter” means the Fee Letter, dated as of the Closing
Date, between the Administrative Agent, the Collateral Agent, and the Borrower.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent or another form reasonably acceptable to
the Administrative Agent.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Subsidiary, threatened in writing against or
affecting the Borrower or any Subsidiary or any property of the Borrower or any
Subsidiary.
 
“Affected Lender” as defined in Section 2.17(b).
 
“Affected Loans” as defined in Section 2.17(b).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that for purposes of Section 6.10, the term “Affiliate” also
means any Person that directly or indirectly beneficially owns Equity Interests
in the Person specified representing 10% or more of the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Person specified and any Person that would
be an Affiliate of any such beneficial owner pursuant to this definition (but
without giving effect to this proviso).
 
“After-Acquired Intellectual Property” as defined in Section 4.20(b).
 
“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent and
(c) any other Person appointed under the Credit Documents to serve in an agent
or similar capacity.
 
 
 
2

 
 
“Aggregate Amounts Due” as defined in Section 2.16.
 
“Aggregate Payments” as defined in Section 7.2(b).
 
“Agreement” means this Super Senior Secured Credit Agreement dated as of May 9,
2019.
 
“Anti-Corruption Laws” as defined in Section 4.21.
 
“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 50% if
the Total Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 2.90:1.00, (b) 25% if the Total Net Leverage Ratio as of the last day of
such Fiscal Year is equal to or less than 2.90:1.00 but greater than 2.40:1.00
and (c) 0% if the Total Net Leverage Ratio as of the last day of such Fiscal
Year is equal to or less than 2.40:1.00.
 
“Applicable Rate” means, on any day, (i) 9.00% per annum, in the case of a Base
Rate Loan, and (ii) 10.00% per annum, in the case of a Eurodollar Rate Loan.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
the benefit of credits for proration, exceptions or offsets that may be
available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.
 
“Approved Super Senior Budget” means the then most current Super Senior Budget
prepared by the Borrower and approved by the Requisite Lenders pursuant to
Section 5.1(o).
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party, or its counsel or
advisors, provides to any Agent that is distributed to any Agent or any Lender
by means of electronic communications pursuant to Section 10.1(b).
 
“Asset Sale” means any Disposition of assets (other than Dispositions made in
reliance on Section 6.8(b)(i), (ii), (iii), (iv), (vi), (vii) or (viii)), other
than any such Disposition (or series of related Dispositions) resulting in
aggregate Net Proceeds not exceeding $500,000 during the term of this Agreement.
 
 
 
3

 
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chief executive officer, president, chief operating officer,
chief financial officer, principal accounting officer, treasurer, secretary,
assistant secretary, executive vice president or senior vice president of such
Person; provided that, when such term is used in reference to any document
executed by, or a certification of, an Authorized Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual.
 
“Available Basket Amount” means, as of any date:
 
(a) the Available Excess Cash Flow Amount as of such date; plus
 
(b) the Declined Mandatory Prepayment Retained Amount as of such date; plus
 
(c) [reserved]; plus
 
(d) the aggregate amount of Returns and, without duplication, dividends,
distributions and other returns on capital received in Cash or Cash Equivalents
as of such date in respect of any Acquisition or other Investments made (or
deemed made pursuant to the definition of the term “Unrestricted Subsidiary”)
using the Available Basket Amount, provided that the aggregate amount by which
the Available Basket Amount is increased pursuant to this clause (d) in respect
of any Acquisition or other Investment shall not exceed the amount by which the
Available Basket Amount shall have been reduced on account of the Acquisition
Consideration with respect to such Acquisition or the original amount of any
such other Investment; plus
 
(e) without duplication of amounts otherwise increasing the Available Basket
Amount pursuant to clause (d) above, in the event any Unrestricted Subsidiary
has been designated as a Restricted Subsidiary, or has been merged or
consolidated with the Borrower or a Restricted Subsidiary (where the surviving
entity in such merger or consolidation is the Borrower or a Restricted
Subsidiary), or transfers or conveys all or substantially all of its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, on or prior to
such date, the lesser of (i) the amount of all Investments made using the
Available Basket Amount in such Unrestricted Subsidiary (including any such
Investment deemed made pursuant to the definition of the term “Unrestricted
Subsidiary”), net of the aggregate amount, if any, by which the Available Basket
Amount shall have been increased prior to such time in respect of such
Investments pursuant to clause (d) above, and (ii) the fair value of such
Unrestricted Subsidiary (as determined reasonably and in good faith by an
Authorized Officer of the Borrower) at the time it is designated as a Restricted
Subsidiary or the time of such merger, consolidation, transfer, conveyance or
liquidation, as applicable; minus
 
 
 
4

 
 
(f) the portion of the Available Basket Amount utilized after the Closing Date
and on or prior to such date pursuant to Section 6.4(j) or 6.6(n), with the
utilization pursuant to Section 6.6(n) for any Acquisition being the Acquisition
Consideration in respect thereof and the utilization pursuant to Section 6.6(n)
for any other Investment (or any deemed Investment in respect of any designation
of an Unrestricted Subsidiary) being the amount thereof as of the date the
applicable Investment is made, determined in accordance with the definition of
“Investment” (or the definition of “Unrestricted Subsidiary”).
 
“Available Excess Cash Flow Amount” means, as of any date, an amount equal to
the sum, for the Fiscal Years of the Borrower in respect of which financial
statements and the related Compliance Certificate have been delivered in
accordance with Sections 5.1(a) and 5.1(c) of the First Lien Credit Agreement,
and for which prepayments required by Section 2.13(e) (if any) have been made,
in each case on or prior to such date (commencing with the Fiscal Year ending
December 31, 2019), of the products of (a) the amount of Consolidated Excess
Cash Flow (to the extent such amount exceeds zero) for each such Fiscal Year
multiplied by (b) the Retained ECF Percentage for such Fiscal Year (it being
understood that the Retained ECF Percentage of Consolidated Excess Cash Flow for
any such Fiscal Year shall be included in the Available Excess Cash Flow Amount
regardless of whether a prepayment is required for such Fiscal Year under
Section 2.13(e)).
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate
that would be applicable to a Eurodollar Rate Loan with an Interest Period of
one month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, the Base Rate shall at no time be less than 2.00% per annum. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, as the case may be.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
 
 
5

 
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.
 
“Borrower” as defined in the preamble hereto.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.
 
“Budget Cumulative Test Period” has the meaning specified in the definition of
“Budget Variance Report”.
 
“Budget Variance Report” means a variance report, in a form reasonably
satisfactory to the Requisite Lenders or their advisors, setting forth (a) for
the period beginning on the Closing Date through the last Friday prior to
delivery of such variance report (the “Budget Cumulative Test Period”), (i) the
cumulative negative variance (as compared to the Approved Super Senior Budget)
of the aggregate receipts of the Credit Parties, (ii) the cumulative positive
variance (as compared to the Approved Super Senior Budget) of the aggregate
operating disbursements (excluding professional fees and expenses) made by the
Credit Parties, and (b) an explanation, in reasonable detail, of any material
variance and a distinction between permanent and timing-related variances,
certified by the chief financial officer of the Borrower.
 
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.
 
“Canadian Subsidiaries” means collectively, Primus Management ULC, a British
Columbia unlimited liability company, and Bircan Management ULC, a British
Columbia unlimited liability company and any other Subsidiary of the Borrower
organized under the laws of Canada or any province or political division
thereof.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in conformity with GAAP, subject to
Section 1.2(a). The amount of such obligations shall be the capitalized amount
thereof determined in conformity with GAAP, subject to Section 1.2(a), and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
 
 
 
6

 
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America and backed by the full faith and
credit of the United States of America, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any State of the
United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than 270 days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) time deposits,
certificates of deposit or bankers’ acceptances maturing within 270 days after
such date and issued or accepted by any commercial bank organized or licensed to
conduct a banking business under the laws of the United States of America, any
State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000; (e) fully collateralized repurchase agreements with a
term of not more than 30 days from such date for securities described in clause
(a) or clause (b) above and entered into with a financial institution satisfying
the criteria described in clause (d) above; (f) shares of any money market
mutual fund that (i) has substantially all its assets invested continuously in
the types of investments referred to in clauses (a) through (e) above, (ii) has
net assets of not less than $5,000,000,000 and (iii) has ratings of at least AA+
from S&P or at least Aa1 from Moody’s; and (g) in the case of any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.
 
“CFC” means (a) any Person that is a “controlled foreign corporation” (within
the meaning of Section 957 of the Internal Revenue Code), but only if a Credit
Party or a “United States person” (within the meaning of Section 7701(a)(30) of
the Internal Revenue Code) that is an Affiliate of a Credit Party is, with
respect to such Person, a “United States shareholder” (within the meaning of
Section 951(b) of the Internal Revenue Code) described in Section 951(a)(1) of
the Internal Revenue Code and (b) each Subsidiary of any Person described in
clause (a).
 
“CFC Holding Company” means each Subsidiary that is treated as a partnership or
a disregarded entity for United States federal income tax purposes and that has
no material assets other than assets that consist (directly or indirectly
through disregarded entities or partnerships) of Equity Interests or
indebtedness (as determined for United States tax purposes) in one or more CFCs
or CFC Holding Companies.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
 
 
 
7

 
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than
Permitted Holders, of Equity Interests in the Borrower representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower, or (b) the occurrence of any
“change of control” (or similar event, however denominated) with respect to the
Borrower under any Permitted First Lien Indebtedness Document, Permitted Second
Lien Indebtedness Document, or in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Permitted Incremental Equivalent Indebtedness, any Permitted Credit Agreement
Refinancing Indebtedness, any Permitted Subordinated Indebtedness, or other
Material Indebtedness of the Borrower or any Restricted Subsidiary.
 
“Chapter 11 Cases” means, collectively, the cases, if any, to be commenced by
the Borrower and the other Credit Parties, as debtors-in-possession under
Chapter 11 of the Bankruptcy Code in the bankruptcy court in the Southern
District of New York in accordance with the RSA and the Milestones set forth
herein and in the RSA.
 
“Claiming Guarantor” as defined in Section 7.2(b).
 
“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 10.5).
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.
 
“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of this Agreement duly executed
and delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Designated Subsidiary after the Closing Date, a Counterpart Agreement
duly executed and delivered on behalf of such Person;
 
(b) the Collateral Agent shall have received from the Borrower and each
Designated Subsidiary (i) either (A) a counterpart of the Pledge and Security
Agreement, duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, and (ii) an
acknowledgment of the Intercreditor Agreement and, if then in effect, each other
Permitted Intercreditor Agreement, in each case, in the form specified therein,
duly executed and delivered on behalf of such Person;
 
 
 
8

 
 
(c) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received, to the extent
requested by the Administrative Agent or the Requisite Lenders, documents,
opinions and certificates of the type referred to in Sections 3.1(b), 3.1(d),
3.1(e), 3.1(f) and 3.1(k) with respect to such Designated Subsidiary;
 
(d) all Equity Interests owned by or on behalf of any Credit Party shall have
been pledged pursuant to the Pledge and Security Agreement (provided that the
Credit Parties shall not be required to pledge (i) [reserved] or (ii) Equity
Interests that constitute Excluded Property), and the Collateral Agent shall, to
the extent required by the Pledge and Security Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
 
(e) (i) the Borrower and each Restricted Subsidiary shall have duly executed and
delivered a counterpart of each of the Intercompany Note and the Intercompany
Indebtedness Subordination Agreement and (ii) all Indebtedness of any other
Person in a principal amount of $250,000 or more that is owing to any Credit
Party shall be evidenced by a promissory note, and the Intercompany Note, each
other promissory note (if any) evidencing Indebtedness of the Borrower or any
Restricted Subsidiary to any Credit Party and each promissory note referred to
in clause (ii) above shall, in each case, have been pledged pursuant to the
Pledge and Security Agreement and the Collateral Agent shall have received the
Intercompany Note and all such other promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank;
 
(f) all instruments and documents, including UCC financing statements (including
transmitting utility financing statements), required by applicable law or
reasonably requested by the Collateral Agent or the Requisite Lenders to be
filed, registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded; and
 
(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, if any, duly executed and delivered by the record
owner of such Material Real Estate Asset, (ii) a fully paid policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each Mortgage as a valid and enforceable Lien on the
Material Real Estate Asset described therein, free of any other Liens other than
Permitted Liens, which policies shall be in form and substance reasonably
satisfactory to the Requisite Lenders, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Requisite Lenders may
reasonably request, (iii) a completed Flood Certificate with respect to any
owned Real Estate Asset subject to a Lien pursuant to a Mortgage, which Flood
Certificate shall be addressed to the Collateral Agent and shall otherwise
comply with the Flood Program and if the Flood Certificate with respect to any
such Real Estate Asset states that any “Building” (as defined in 12 CFR Chapter
III, Section 339.2) included as part of such Real Estate Asset is located in a
Flood Zone, (A) an acknowledgement of a written notification from the applicable
Credit Party to the Collateral Agent as to the existence of such Real Estate
Asset and as to whether the community in which such Real Estate Asset is located
is participating in the Flood Program and (B) if such Real Estate Asset is
located in a community that participates in the Flood Program, evidence that the
applicable Credit Party has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program and other
applicable law (including as to the amount of insurance coverage required
thereunder), (iv) with respect to any Material Real Estate Asset encumbered by a
Lien that is to be subordinated to the Lien created in accordance with this
Agreement and the other Credit Documents, an amendment or agreement of
subordination duly executed and delivered with respect to any Lien or
encumbrance that, but for such subordination, would have priority over the
Mortgage delivered to the Collateral Agent, (v) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent or the
Requisite Lenders may reasonably request with respect to any Mortgage or
Material Real Estate Asset and (vi) with respect to any Leasehold Property with
a fair value of greater than $1,000,000, if reasonably requested by the
Requisite Lenders, (A) evidence that a memorandum of lease for the lease
pursuant to which the leasehold interest in the Leasehold Property has been
demised to the applicable Credit Party has been recorded in the applicable real
property records, (B) to the extent required by such lease, evidence that the
landlord thereunder has consented to the granting of a Mortgage of the leasehold
interest in such Leasehold Property, in form and substance reasonably acceptable
to the Requisite Lenders, and (C) upon the request of the Collateral Agent or
the Requisite Lenders, an estoppel certificate from the landlord under the
related Lease.
 
 
 
9

 
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent (acting at the written direction of the Requisite Lenders), in
consultation with the Borrower, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables shall be excessive in relation to the benefit that would be
afforded to the Lenders therefrom. The Collateral Agent (acting at the written
direction of the Requisite Lenders) may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Obligations Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Credit Document to the contrary:
 
(a) the Collateral and Guarantee Requirement shall not apply to any of the
following assets (collectively, the “Excluded Property”; each capitalized term
used in this clause (aa) but not defined in this Agreement having the meaning
given to it in the Pledge and Security Agreement): (i) [reserved], (ii)
[reserved], (iii) any Commercial Tort Claim as to which the claim thereunder is
less than $250,000, (iv) (A) any assets if, for so long as and to the extent a
security interest may not be granted in such assets as a matter of applicable
law, (B) any lease, license (including any License), contract or other agreement
or any rights or interests thereunder if, for so long as and to the extent the
grant of a security interest therein would (x) constitute or result in (1) the
unenforceability of any right, title or interest of the applicable Credit Party
in or (2) a breach or termination pursuant to the terms of, or a default under,
such lease, license, contract or other agreement or (y) require a consent,
approval, license or authorization not obtained from a Governmental Authority or
third party, except, in each case under this clause (B), to the extent that such
breach or default is ineffective under the UCC or other applicable law or
principles of equity, and (C) any property subject to a Lien securing any
purchase money obligation or Capital Lease Obligation (or any Refinancing
Indebtedness in respect thereof) if, for so long as and to the extent the grant
of a security interest therein would constitute or result in a breach or a
default under the related agreements, provided that this clause (C) shall apply
only if such Lien and such purchase money obligation or Capital Lease Obligation
are permitted hereunder, except, in each case under this clause (iv) to the
extent that such law or the terms in such lease, license, contract or other
agreement providing for such prohibition, breach, right of termination or
default or requiring such consent, approval, license or authorization is
ineffective under the UCC or other applicable law or principles of equity,
provided further that this clause (iv) shall not exclude Proceeds thereof and
Accounts and Payment Intangibles arising therefrom the assignment of which is
deemed effective under the UCC, (v) any governmental licenses or state or local
franchises, charters and authorizations of a Governmental Authority if, for so
long as and to the extent the grant of a security interest therein is prohibited
or restricted by applicable law (including the CPCN issued in Colorado to
Cbeyond Communications LLC and to Fusion LLC (formerly known as Network Billing
Systems, LLC)), except, in each case under this clause (v), to the extent that
such prohibition or restriction is ineffective under the UCC or other applicable
law or principles of equity, provided that this clause (v) shall not exclude
Proceeds thereof and Accounts and Payment Intangibles arising therefrom the
assignment of which is deemed effective under the UCC, (vi) Equity Interests in
any Person that is not a wholly owned Restricted Subsidiary if, for so long as
and to the extent (A) the Organizational Documents of such Person or any related
joint venture, shareholders’ or similar agreement prohibits or restricts such
pledge without the consent of any Person other than the Borrower or a Restricted
Subsidiary (it being understood that none of the Credit Parties shall be
required to seek the consent of third parties thereunder), or (B) [reserved],
(vii) any “intent to use” trademark application for which a statement of use has
not been filed with the United States Patent and Trademark Office, but only to
the extent that the grant of a security interest therein would invalidate such
trademark application, (viii) [reserved], and (ix) [reserved], and in each case
of this clause (aa) other than any Proceeds, substitutions or replacements of
the foregoing (unless such Proceeds, substitutions or replacements themselves
would constitute assets described in clauses (i) through (ix) above); provided,
in each case, that such assets shall constitute Excluded Property only if they
are not subject to any Lien securing any Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness; and
 
 
 
10

 
 
(b) other than as specifically set forth herein, there shall be no requirement
to obtain any landlord waivers, estoppels, collateral access letters or similar
third party agreements.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Intellectual Property Security Agreements and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Credit Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any property of such Credit Party as security for the
Obligations.
 
“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 3.1(d).
 
“Commitment” means a Term Loan Commitment.
 
“Communications Laws” means (a) the Communications Act of 1934, (b) the rules
and regulations of the FCC promulgated under Title 47 of the U.S. Code of
Federal Regulations, as they may be amended or supplemented from time to time
and decisions, policies, reports and orders issued pursuant to the adoption of
such rules and regulations, (c) the Communications Assistance for Law
Enforcement Act, codified at 47 U.S.C. §1001, et. seq., (d) such other laws of
the United States codified or otherwise included in Title 47 of the U.S. Code as
may be applicable to the conduct of the business of the Borrower and the
Restricted Subsidiaries, (e) any other law of any Governmental Authority with
jurisdiction over telecommunications related matters, including all laws
administered by any State PUC, and (f) the terms and conditions of any License
granted or issued to the Borrower or any Restricted Subsidiaries.
 
“Compliance Certificate” means a “Compliance Certificate” as defined in the
First Lien Credit Agreement.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus
 
(a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income (or, in the case of amounts pursuant to
clause (viii) or (xvii) below, to the extent not already included in
Consolidated Net Income), the sum for the Borrower and the Restricted
Subsidiaries of the following amounts for such period:
 
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedge Agreements entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such Hedge
Agreements, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,
 
(ii) provision for Federal, state and foreign taxes based on income, profits or
capital gains, including in respect of repatriated funds,
 
 
 
11

 
 
(iii) depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs, but excluding amortization of any other prepaid cash expense that
was paid and not expensed in a prior period,
 
(iv) non-cash charges, including impairment charges and any other write-down or
write-off of assets, noncash fair value adjustments of Investments and noncash
stock-based and similar incentive-based compensation (including with respect to
any profits interest relating to membership interests in any partnership or
limited liability company), but excluding any such noncash charge or loss to the
extent that it represents an amortization of a prepaid cash expense that was
paid and not expensed in a prior period or write-down or write-off with respect
to accounts receivable (including any addition to bad debt reserves or bad debt
expense) or inventory,
 
(v) extraordinary losses, determined in conformity with GAAP,
 
(vi) unusual or non-recurring charges, including, in each case, to the extent
unusual or non-recurring, operating expenses directly attributable to the
implementation of cost savings initiatives, merger costs, severance costs,
relocation costs, integration and facilities’ opening costs, signing costs,
retention or completion bonuses, transition costs, costs related to
closure/consolidation of facilities, costs associated with tax projects/audits
and costs consisting of professional, consulting or other fees relating to any
of the foregoing; provided that the aggregate amount added back pursuant to this
clause (vi) and pursuant to clauses (vii), (xiii) and (viii) of this definition
for any Test Period shall not exceed (A) for any Test Period ending on or prior
to December 31, 2018, 5% of Consolidated Adjusted EBITDA for such Test Period
and (B) for any Test Period ending thereafter, 15% of Consolidated Adjusted
EBITDA for such Test Period, in the case of each of clauses (A) and (B),
calculated prior to giving effect to any addback pursuant to this clause (vi) or
pursuant to clause (vii), (viii) or (xiii) of this definition,
 
(vii) restructuring charges, accruals and reserves (including restructuring
charges related to Acquisitions consummated after the Closing Date); provided
that the aggregate amount added back pursuant to this clause (vii) and pursuant
to clauses (vi), (xiii) and (viii) of this definition for any Test Period shall
not exceed (A) for any Test Period ending on or prior to December 31, 2018, 5%
of Consolidated Adjusted EBITDA for such Test Period and (B) for any Test Period
ending thereafter, 15% of Consolidated Adjusted EBITDA for such Test Period, in
the case of each of clauses (A) and (B), calculated prior to giving effect to
any addback pursuant to this clause (vii) or pursuant to clause (vi), (viii) or
(xiii) of this definition,
 
 
 
12

 
 
(viii) the amount of “run rate” net cost savings, operating expense reductions
and other operating improvements and synergies reasonably projected by the
Borrower in good faith to be realized in connection with the Transactions or any
other Pro Forma Event or the implementation of any operational initiative,
including the termination, abandonment or discontinuance of operations and
product lines (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of the applicable Test Period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings, operating expense reductions and other operating
improvements and synergies are reasonably identifiable, factually supportable
and reasonably expected to be realized within 12 months after the Closing Date
or within 12 months after the consummation of such other Pro Forma Event or the
adoption of such initiative, as applicable, (B) no cost savings, operating
expense reductions and other operating improvements and synergies shall be added
pursuant to this clause (viii) to the extent duplicative of any items otherwise
added in calculating Consolidated Adjusted EBITDA, whether pursuant to the
requirement of Section 1.2(b) or otherwise, for such period and (C) the
aggregate amount added back pursuant to this clause (viii) and pursuant to
clauses (vi), (vii) and (xiii) of this definition for any Test Period shall not
exceed (x) for any Test Period ending on or prior to December 31, 2018, 5% of
Consolidated Adjusted EBITDA for such Test Period and (y) for any Test Period
ending thereafter, 15% of Consolidated Adjusted EBITDA for such Test Period, in
the case of each of clauses (x) and (y), calculated prior to giving effect to
any addback pursuant to this clause (viii) or pursuant to clause (vi), (vii) or
(xiii) of this definition,
 
(ix) the amount of any noncontrolling interest consisting of income of any
Restricted Subsidiary that is not wholly owned by the Borrower attributable to
noncontrolling Equity Interests of third parties in such Restricted Subsidiary,
 
(x) after-tax losses attributable to any Disposition of assets (other than
Dispositions in the ordinary course of business),
 
(xi) the amount of any net losses from discontinued operations, determined in
conformity with GAAP,
 
(xii) (A) transaction fees, costs and expenses incurred in connection with the
Transactions prior to the Closing Date, (B) transaction fees, costs and expenses
in an aggregate amount not to exceed $1,500,000 incurred in connection with the
Transactions after the Closing Date but prior to the one year anniversary of the
Closing Date and (C) transaction fees, costs and expenses in an aggregate amount
not to exceed $1,000,000 incurred on or prior to December 31, 2018 in connection
with the “Specified Acquisition” (as defined in the First Lien Credit Agreement)
(whether or not such Specified Acquisition is consummated),
 
 
 
13

 
 
(xiii) transaction fees, costs and expenses incurred during such period, or any
amortization thereof for such period, in connection with any Acquisition, any
Investment (other than intercompany Investments in the ordinary course of
business), any Disposition (other than Dispositions in the ordinary course of
business), any incurrence, repayment or refinancing of Indebtedness (or any
amendment or other modification of any Indebtedness) or any issuance of Equity
Interests, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed; provided that the
aggregate amount added back pursuant to this clause (xiii) and pursuant to
clauses (vi), (vii) and (viii) of this definition for any Test Period shall not
exceed (A) for any Test Period ending on or prior to December 31, 2018, 5% of
Consolidated Adjusted EBITDA for such Test Period and (B) for any Test Period
ending thereafter, 15% of Consolidated Adjusted EBITDA for such Test Period, in
the case of each of clauses (A) and (B), calculated prior to giving effect to
any addback pursuant to this clause (xiii) or pursuant to clause (vi), (vii) or
(viii) of this definition,
 
(xiv) any loss attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement,
 
(xv) any unrealized loss attributable to the mark-to-market movement in the
valuation of obligations under any Hedge Agreement pursuant to FASB Accounting
Standards Codification 815, as amended,
 
(xvi) any unrealized loss attributable to the mark-to-market movement in the
valuation of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standards Codification 830,
 
(xvii) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Acquisition or
Disposition (other than in the ordinary course of business) permitted under the
Credit Documents or in connection with any Insurance/Condemnation Event
(disregarding the exception in the definition of such term), including lost
profits covered by business interruption insurance, in each case, to the extent
(A) actually reimbursed by the applicable third party insurer or other third
party during such period or (B) (1) the Borrower has received notification from
the applicable third party insurer or other third party that it intends to
reimburse such expenses, charges or losses or such lost profits and (2) there
exists reasonable evidence that such expenses, charges or losses or lost profits
will in fact be reimbursed by such insurer or other third party within 270 days
after the related amount is first added to Consolidated Adjusted EBITDA pursuant
to this clause (xvii), provided that no amount may be added pursuant to this
clause (xvii) to the extent that (x) such insurer or other third party shall
have denied in writing reimbursement for such amount and (y) such amount has not
actually been reimbursed within 270 days after it is first added to Consolidated
Adjusted EBITDA pursuant to this clause (xvii) (with a deduction for any amount
so added back to the extent not so reimbursed within such 270 days),
 
(xviii) any contingent or deferred payments (including earnout payments,
noncompete payments and consulting payments) actually made to sellers during
such period in connection with any Acquisition, and any losses for such period
arising from the remeasurement of the fair value of any liability recorded with
respect to any earnout or other contingent or deferred consideration arising
from any Acquisition, less
 
 
 
14

 
 
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income (or, in the case of amounts pursuant to clause (ix)
below, to the extent not already deducted from Consolidated Net Income), the sum
for the Borrower and the Restricted Subsidiaries of the following amounts for
such period:
 
(i) non-cash gains or items of income (other than the accrual of revenue in the
ordinary course), excluding any non-cash items of income in respect of which
Cash was received in a prior period or will be received in a future period,
 
(ii) extraordinary gains or items of income, determined in conformity with GAAP,
 
(iii) unusual or non-recurring gains or items of income,
 
(iv) gains attributable to any Disposition of assets (other than Dispositions in
the ordinary course of business),
 
(v) the amount of any net income from discontinued operations, determined in
conformity with GAAP,
 
(vi) any gain attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement,
 
(vii) any unrealized gain attributable to the mark-to-market movement in the
valuation of obligations under any Hedge Agreement pursuant to FASB Accounting
Standards Codification 815, as amended,
 
(viii) any unrealized gain attributable to the mark-to-market movement in the
valuation of amounts denominated in foreign currencies resulting from the
application of FASB Accounting Standards Codification 830, and
 
(ix) the amount of any noncontrolling interest consisting of losses of any
Restricted Subsidiary that is not wholly owned by the Borrower attributable to
noncontrolling Equity Interests of third parties in such Restricted Subsidiary.
 
For purposes of calculating Consolidated Adjusted EBITDA for any period, if
during such period the Borrower or any Restricted Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated
Adjusted EBITDA for such period shall be calculated after giving Pro Forma
Effect thereto in accordance with Section 1.2(b).
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Borrower and the Restricted Subsidiaries during such
period that are required to be included in “purchase of property, plant and
equipment” or similar items on a consolidated statement of cash flows, or that
are otherwise required to be capitalized on a consolidated balance sheet, of the
Borrower and the Restricted Subsidiaries for such period prepared in conformity
with GAAP; provided that Consolidated Capital Expenditures shall not include any
expenditures (a) to the extent made with Net Proceeds reinvested pursuant to
Section 2.13(a) or 2.13(b) or (b) that constitute an Acquisition permitted under
Section 6.6; provided further that, except for purposes of calculating
Consolidated Excess Cash Flow for any period, in the event the Borrower or any
Restricted Subsidiary consummates an Acquisition, Consolidated Capital
Expenditures shall not include any such expenditures made by any Person,
business unit, division, product line or line of business acquired pursuant to
such Acquisition, in each case, prior to the date of the consummation of such
Acquisition.
 
 
 
15

 
 
“Consolidated Excess Cash Flow” means, for any period, an amount equal to:
 
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income for such period;
 
(ii) the aggregate amount of all non-cash charges (including depreciation
expense, amortization expense and deferred tax expense), to the extent deducted
in arriving at Consolidated Net Income;
 
(iii) the sum of (A) the amount, if any, by which Consolidated Working Capital
decreased during such period (except as a result of the reclassification of
items from short-term to long-term or vice versa) and (B) the net amount, if
any, by which the consolidated deferred revenues of the Borrower and the
Restricted Subsidiaries increased during such period, in each case, other than
any such decreases or increases, as applicable, arising from an Acquisition or
from a Disposition of assets (other than in the ordinary course of business) by
the Borrower or any of the Restricted Subsidiaries completed during such period;
 
(iv) the aggregate amount of net non-cash loss on any Disposition of assets by
the Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business), to the extent deducted in arriving at Consolidated
Net Income;
 
(v) the aggregate amount of cash payments received in respect of Hedge
Agreements during such period, to the extent not included in arriving at
Consolidated Net Income;
 
(vi) the aggregate amount of any non-cash loss for such period attributable to
the early extinguishment of Indebtedness or Hedge Agreements, to the extent
deducted in arriving at such Consolidated Net Income;
 
(vii) income tax expense, to the extent deducted in arriving at such
Consolidated Net Income; minus
 
(b) the sum, without duplication, of:
 
(i) the aggregate amount of all non-cash credits included in arriving at
Consolidated Net Income;
 
(ii) without duplication of amounts deducted pursuant to clause (xi) below in
any prior period, the Consolidated Capital Expenditures made by the Borrower and
the Restricted Subsidiaries in Cash during such period, except to the extent
financed with Excluded Sources;
 
(iii) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries repaid or prepaid (including, to the extent of Cash
spent, through repurchases and redemptions) by the Borrower and the Restricted
Subsidiaries in Cash during such period (including (A) the principal component
of payments in respect of Capital Lease Obligations, (B) [reserved], (C) the
amount of any mandatory prepayment of Term Loans or any Permitted Pari Passu
Secured Indebtedness actually made with the Net Proceeds of an Asset Sale or an
Insurance/Condemnation Event, in each case, to the extent such Net Proceeds
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, and (D) to the extent of Cash spent, repurchases by the
Borrower of Term Loans pursuant to Section 10.6(i)(ii) of the First Lien Credit
Agreement, but excluding (1) all other repayments or prepayments (including
repurchases and redemptions) of Term Loans and Permitted Pari Passu Secured
Indebtedness, (2) all repayments or prepayments (including repurchases and
redemptions) of any revolving credit loans (other than in respect of any
revolving credit facility to the extent there is an equivalent permanent
reduction in commitments thereunder, other than in connection with a refinancing
thereof) and (3) repayments or prepayments (including repurchases and
redemptions) of Permitted First Lien Indebtedness, Permitted Second Lien
Indebtedness or any other Junior Indebtedness (it being understood and agreed
that any amount excluded pursuant to clauses (1) through (3) above may not be
deducted under any other clause of this definition)), except to the extent
financed with Excluded Sources;
 
 
 
16

 
 
(iv) the aggregate amount of net non-cash gain on any Disposition of assets by
the Borrower and the Restricted Subsidiaries (other than Dispositions in the
ordinary course of business), to the extent included in arriving at Consolidated
Net Income;
 
(v) the sum of (i) the amount, if any, by which Consolidated Working Capital
increased during such period (except as a result of the reclassification of
items from short-term to long-term or vice versa) and (ii) the net amount, if
any, by which the consolidated deferred revenues of the Borrower and the
Restricted Subsidiaries decreased during such period, in each case, other than
any such increases or decreases, as applicable, arising from an Acquisition or
from a Disposition of assets (other than in the ordinary course of business) by
the Borrower or any of the Restricted Subsidiaries completed during such period;
 
(vi) the aggregate amount of any non-cash gain for such period attributable to
the early extinguishment of Indebtedness, Hedge Agreements or other derivative
instruments, to the extent included in arriving at Consolidated Net Income;
 
(vii) the aggregate amount of Cash payments made by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness, except
to the extent financed with Excluded Sources;
 
(viii) without duplication of amounts deducted pursuant to clause (xi) below in
any prior period, the aggregate amount of Cash paid by the Borrower and the
Restricted Subsidiaries during such period to consummate any Acquisition or
Investment (other than intercompany Investments) permitted under Section 6.6(l),
6.6(m) or 6.6(o), except to the extent financed with Excluded Sources;
 
(ix) the aggregate amount of Restricted Junior Payments permitted by Section
6.4(e), 6.4(g)(i) or 6.4(i) paid by the Borrower and the Restricted Subsidiaries
in Cash during such period, except to the extent financed with Excluded Sources;
 
(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in Cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,
except to the extent financed with Excluded Sources;
 
(xi) without duplication of amounts deducted from Excess Cash Flow in any prior
period, the aggregate consideration required to be paid in Cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Acquisitions or Consolidated Capital Expenditures, in each case, to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower following the end of such period; provided that to the extent that the
aggregate amount of Cash actually utilized to finance such Acquisitions or
Consolidated Capital Expenditures during such period of four consecutive Fiscal
Quarters is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Consolidated Excess Cash Flow at the end of
such period of four consecutive Fiscal Quarters;
 
 
 
17

 
 
(xii) to the extent not deducted in arriving at Consolidated Net Income,
directors’ fees (including salary and bonus) and board consulting fees and
related reimbursement of reasonable out-of-pocket expenses paid by the Borrower
and the Restricted Subsidiaries in Cash in such period;
 
(xiii) to the extent not deducted in arriving at Consolidated Net Income,
transaction fees, costs and expenses incurred in connection with the
Transactions or any Acquisition paid by the Borrower and the Restricted
Subsidiaries in Cash in such period;
 
(xiv) to the extent not deducted in arriving at Consolidated Net Income, income
taxes, including penalties and interest, paid by the Borrower and the Restricted
Subsidiaries in Cash in such period; and
 
(xv) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of Cash payments made by the Borrower and the Restricted
Subsidiaries in respect of Hedge Agreements during such period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded, without duplication, (a) the cumulative effect of a change in
accounting principles during such period and (b) the net income (or loss) of any
Person (including any Unrestricted Subsidiary or any Person accounted for under
the equity method of accounting) that is not the Borrower or a Restricted
Subsidiary except, in the case of net income, to the extent of the amount of
Cash dividends or similar Cash distributions actually paid by such Person to the
Borrower or any Restricted Subsidiary during such period.
 
“Consolidated Total Assets” means, as of any date, the consolidated total assets
of the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first such delivery, for
which financial statements are included in the Historical Financial Statements),
determined on a consolidated basis in conformity with GAAP, but excluding
therefrom any “Escrow Cash Collateral” under and as defined in the First Lien
Credit Agreement. Consolidated Total Assets as of any date prior to the Closing
Date shall be determined on a Pro Forma basis to give effect to the Transactions
to occur on the Closing Date.
 
“Consolidated Total Debt” means, as of any date, without duplication:
 
(a) the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date, in the amount that
would be required to be reflected on a balance sheet prepared as of such date on
a consolidated basis in conformity with GAAP (but subject to Section 1.2(a)),
consisting solely of Indebtedness for borrowed money, obligations evidenced by
bonds, debentures, notes or similar instruments and purchase money indebtedness,
plus
 
(b) the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus
 
 
 
18

 
 
(c) to the extent the amount thereof would be required to be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but subject to Section 1.2(a)), the aggregate amount of purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred by the Borrower and the Restricted Subsidiaries in connection with any
Acquisition, plus
 
(d) the aggregate amount outstanding as of such date of unreimbursed drawings or
other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
plus
 
(e) all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date, plus
 
(f) Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in clauses (a) through (e)
above of any Person other than the Borrower or any Restricted Subsidiary.
 
“Consolidated Total Net Debt” means, as of any date, without duplication:
 
(a) the sum of the aggregate principal amount of Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding as of such date, in the amount that
would be required to be reflected on a balance sheet prepared as of such date on
a consolidated basis in conformity with GAAP (but subject to Section 1.2(a)),
consisting solely of Indebtedness for borrowed money, obligations evidenced by
bonds, debentures, notes or similar instruments and purchase money indebtedness,
plus
 
(b) the aggregate amount of Capital Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding as of such date, plus
 
(c) to the extent the amount thereof would be required to be reflected on a
balance sheet prepared as of such date on a consolidated basis in conformity
with GAAP (but subject to Section 1.2(a)), the aggregate amount of purchase
price adjustments, earnouts, deferred compensation or other similar arrangements
incurred by the Borrower and the Restricted Subsidiaries in connection with any
Acquisition, plus
 
(d) the aggregate amount outstanding as of such date of unreimbursed drawings or
other disbursements under all letters of credit and letters of guaranty in
respect of which the Borrower or any Restricted Subsidiary is an account party,
plus
 
(e) all obligations, contingent or otherwise, of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances outstanding as of such date, plus
 
(f) Guarantees outstanding as of such date by the Borrower or any Restricted
Subsidiary of Indebtedness of the type described in clauses (a) through (e)
above of any Person other than the Borrower or any Restricted Subsidiary, minus
 
(g) the aggregate amount of Unrestricted Cash as of such date (but disregarding
the proceeds of Indebtedness that is incurred on such date).
 
 
 
19

 
 
“Consolidated Working Capital” means, as of any date, the excess of (a) the sum
of all amounts (other than Cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date (excluding all amounts attributable to Unrestricted
Subsidiaries), but excluding, without duplication, (i) assets relating to
current and deferred income taxes and (ii) the effects from applying purchase
accounting, less (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date (excluding all amounts attributable to Unrestricted
Subsidiaries), excluding, without duplication, (i) the current portion of any
Long-Term Indebtedness, (ii) all Indebtedness (including letter of credit
obligations) under any revolving credit facility, to the extent otherwise
included therein, (iii) the current portion of interest, (iv) the current
portion of current and deferred income Taxes, (v) non-cash compensation
liabilities and (vi) the effects from applying purchase accounting.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.
 
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ability to exercise voting power, the ownership of
Securities, by contract, or otherwise. The words “Controlling”, “Controlled by”
and “under common Control with” have correlative meanings.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit E.
 
“Credit Date” means the date of any Credit Extension.
 
“Credit Document” means each of this Agreement, the Collateral Documents, the
Permitted Intercreditor Agreements, the Counterpart Agreements, the
Administrative Agent Fee Letter, and, except for purposes of Section 10.5, the
Notes, if any, the Collateral Questionnaire and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of any Credit Party for the benefit of any Agent or any Lender in connection
herewith on or after the date hereof and which are designated as “Credit
Documents” pursuant to an agreement between the Borrower and the Administrative
Agent.
 
“Credit Extension” means the making of a Loan.
 
“Credit Parties” means the Borrower and the Guarantor Subsidiaries.
 
 
 
20

 
 
“Davis Polk” means Davis Polk & Wardwell LLP, acting in their capacity as
counsel to the Ad Hoc Group of Term Lenders.
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement (including under corporate statutes), rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States of America or other applicable jurisdictions from time to time in
effect.
 
“Declined Mandatory Prepayment Retained Amount” means any portion of the amount
of any mandatory prepayment of Loans required pursuant to Section 2.13(a),
2.13(b) or 2.13(e) that has been declined by the Lenders in accordance with
Section 2.14(c), but only to the extent retained by the Borrower in accordance
with Section 2.14(c).
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed (i) to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in good faith in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable Default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) to pay to the Administrative Agent, the
Collateral Agent or any Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable Default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) is, or a
direct or indirect parent company of such Lender is, (i) the subject of a
Bail-In Action, (ii) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors or (iii) the
subject of a proceeding under any Debtor Relief Laws, or a receiver, trustee,
conservator, intervenor or sequestrator or the like (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in a like capacity with respect to such Lender) has been appointed for
such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent or the Requisite Lenders that a Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination by the Administrative Agent or the Requisite Lenders to the
Borrower and each Lender, and, if such determination is made by the Requisite
Lenders, to the Administrative Agent.
 
 
 
21

 
 
“Default Period” means the period during which either (i) a “Default” or “Event
of Default” as defined in and under the First Lien Credit Agreement has occurred
and is continuing (whether or not subject to the Forbearance Agreement or any
other forbearance) or (ii) a Default or Event of Default has occurred and is
continuing.
 
“Designated Subsidiary” means each Restricted Subsidiary of the Borrower, other
than (a) any Subsidiary that is not a wholly owned Subsidiary, (b) [reserved],
(c) [reserved], (d) [reserved], (e) any Subsidiary that is prohibited by
applicable law or, in the case of any Subsidiary acquired after the Closing
Date, any Contractual Obligation in effect at the time such Subsidiary is
acquired (and not entered into in contemplation of or in connection with such
acquisition) from providing an Obligations Guarantee (including any such
prohibition arising from any requirement to obtain a consent, approval
(including regulatory approval), license or authorization of any Governmental
Authority that has not been obtained in order to provide such Obligations
Guarantee); provided that to the extent any such consent, approval, license or
authorization is required from the FCC or any State PUC, the Borrower and the
Restricted Subsidiaries shall use commercially reasonable efforts (including by
making all applicable filings and submitting all applicable notices) to obtain
the same promptly after such Restricted Subsidiary is otherwise required to
become a Designated Subsidiary, (f) any captive insurance company, (g) any
not-for-profit Subsidiary, (h) any Subsidiary where the burden or cost of
providing an Obligations Guarantee by such Subsidiary is excessive in relation
to the benefit that would be afforded to the Lenders thereby, as determined by
the Requisite Lenders in consultation with the Borrower or (i) any Canadian
Subsidiaries for as long as the Requisite Lenders reasonably determine in good
faith, after consultation with the Borrower, that the direct and indirect costs
and risks associated with providing an Obligations Guarantee outweigh the
benefits afforded thereby; provided that, notwithstanding the foregoing, a
Subsidiary shall be a Designated Subsidiary if such Subsidiary shall be an
obligor (including pursuant to a Guarantee) in respect of any Permitted First
Lien Indebtedness, any Permitted Second Lien Indebtedness, any Permitted Credit
Agreement Refinancing Indebtedness, any Permitted Incremental Equivalent
Indebtedness or any Permitted Subordinated Indebtedness.
 
“Disposition” means any sale, transfer, lease or other disposition (including
any sale or issuance of Equity Interests in a Subsidiary) of any property by any
Person, including any sale, transfer or other disposition, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dispose” has the meaning correlative thereto.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and Cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests) or (c) is or becomes convertible into or exchangeable for,
either mandatorily or at the option of the holder thereof, Indebtedness or any
other Equity Interests (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and Cash in lieu of
fractional shares of such Equity Interests), in each case, prior to the date
that is 91 days after the latest Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
date hereof, the date hereof), except, in the case of clauses (a) and (b), as a
result of a “change of control” or “asset sale”, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in full of all Obligations described in
clause (a) of the definition of “Obligations” and, if any are then in effect,
the termination of the Commitments; provided that an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further that the Holcombe Preferred
Stock shall not constitute a Disqualified Equity Interest.
 
 
 
22

 
 
“Disqualified Institution” means (a) such competitors of the Borrower and its
Subsidiaries as have been identified by name in writing by the Borrower to the
Administrative Agent from time to time and (b) any Affiliate of any such Person
identified pursuant to clause (a) above (i) that has been identified by name in
writing by the Borrower to the Administrative Agent from time to time or (ii)
where such Affiliate’s relationship to such Person is readily apparent on its
face on the basis of the name of such Affiliate, in each case under this clause
(b), other than any such Affiliate that is a bona fide fixed income investor or
debt fund that is engaged in the making, purchasing, holding or otherwise
investing in commercial loans, bonds or similar extensions of credit in the
ordinary course of business; provided that no Person shall be a Disqualified
Institution until the date on which the list of Disqualified Institutions that
have been so identified by name pursuant to this definition shall have been made
available to the Lenders on the Platform. It is understood and agreed that any
identification by the Borrower pursuant to this definition shall not apply
retroactively to disqualify any assignment or participation to any Person that
shall have become a Lender or a participant prior thereto (but that no further
assignments or delegations to, or sales of participations by, may be made to any
such Person thereafter and such Person shall thereafter for all other purposes
be a Disqualified Institution). The Administrative Agent will promptly make such
list available on the Platform upon the written request of the Borrower that it
do so. Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto acknowledges and agrees that the Administrative Agent shall not
have any duty to ascertain, monitor or enforce compliance with the list of
Disqualified Institutions and shall not have any liability with respect to any
assignment or participation made to a Disqualified Institution.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above, or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that in no event shall any natural person (or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), any Defaulting Lender, any Disqualified Institution, the
Borrower, any Subsidiary or any other Affiliate of the Borrower be an Eligible
Assignee.
 
 
 
23

 
 
“Employee Benefit Plan” means any of (a) an “employee benefit plan”, as defined
in Section 3(3) of ERISA, that is subject to Parts II, III or IV of Title I of
ERISA or Title IV of ERISA and that is or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates, (b) a “plan”
as defined in Section 4975 of the Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”, in each case, other than a Foreign Plan.
 
“Environmental Laws” means all applicable laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of Governmental Authorities relating to pollution or
to the protection of the environment, natural resources, threatened or
endangered species or human health and safety.
 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages,
monitoring and remediation costs and reasonable fees and expenses of attorneys
and consultants), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, recycling,
disposal (or arrangement for such activities) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which such Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which such Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or 414(o) of
the Internal Revenue Code of which such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any Person that was, but has since ceased to be, an ERISA Affiliate
(within the meaning of the previous sentence) of the Borrower or any Restricted
Subsidiary shall continue to be considered an ERISA Affiliate of the Borrower or
such Restricted Subsidiary within the meaning of this definition with respect to
the period such Person was an ERISA Affiliate of the Borrower or such Restricted
Subsidiary and with respect to liabilities arising after such period for which
the Borrower or such Restricted Subsidiary could be liable under the Internal
Revenue Code or ERISA.
 
 
 
24

 
 
“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation), (b) the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to meet the minimum funding standard of Section 412 of the Internal Revenue Code
or Section 302 of ERISA with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Internal Revenue Code) or the failure
to make by its due date a required installment under Section 430(j) of the
Internal Revenue Code with respect to any Pension Plan or the failure of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
to make any required contribution to a Multiemployer Plan, (c) the filing
pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (d) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (e) the withdrawal by the Borrower, any Restricted Subsidiary or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any Restricted Subsidiary or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (f) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the appointment of a trustee to administer, any Pension Plan, (g) the
incurrence by the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan, (h) the imposition of liability on the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA, (i) the withdrawal of the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any liability therefor,
(j) the receipt by the Borrower, any Restricted Subsidiary or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan (i) that such
Multiemployer Plan is in insolvency pursuant to Section 4245 of ERISA, (ii) that
such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA) or
(iii) that such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, (k) a determination that any Pension Plan is in
“at risk” status (as defined in Section 430(i)(4) of the Internal Revenue Code
or Section 303(i)(4) of ERISA) with respect to any plan year, (l) the occurrence
of an act or omission that could reasonably be expected to give rise to the
imposition on the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), 502(i) or
502(l), or Section 4071 of ERISA in respect of any Employee Benefit Plan, (m)
the assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan, (n) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code, (o) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or Section
303(k) of ERISA or a violation of Section 436 of the Internal Revenue Code or
(p) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with respect
to which the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates is a “disqualified person” (within the meaning of Section 4975
of the Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA).
 
 
 
25

 
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means any condition or event set forth in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Property” as defined in the definition of the term “Collateral and
Guarantee Requirement”.
 
“Excluded Sources” means the proceeds of any issuance or incurrence of
Indebtedness by, or the issuance of any Equity Interests by, or the making of
capital contributions to, the Borrower or any of the Restricted Subsidiaries,
the proceeds of any Disposition outside the ordinary course of business and any
other proceeds not included in Consolidated Net Income.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment requested by the
Borrower under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and (d)
any US federal withholding Taxes imposed under FATCA.
 
“Existing Subordinated Notes” means the subordinated notes, each dated October
28, 2016, as amended and restated as of May 4, 2018, in favor of Holcombe T.
Green, Jr., R. Kirby Godsey and the Holcombe T. Green, Jr. 2013 Five-Year
Annuity Trust.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Restricted Subsidiary or any of their
respective predecessors or Affiliates.
 
“Fair Share” as defined in Section 7.2(b).
 
“Fair Share Contribution Amount” as defined in Section 7.2(b).
 
 
 
26

 
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, effective
as of the date hereof (or any amended or successor version that is not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.
 
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the rate per annum equal to the average
(rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. Notwithstanding the
foregoing, if the Federal Funds Effective Rate, determined as above, would
otherwise be less than zero, then the Federal Funds Effective Rate shall be
deemed to be zero for all purposes of this Agreement.
 
“Financial Officer Certification” means (a) with respect to any consolidated
financial statements of any Person, a certificate of the chief financial officer
of such Person stating that such financial statements present fairly, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes, and (b) with respect to any
Unrestricted Subsidiary Reconciliation Statement, a certificate of the chief
financial officer of the Borrower stating that such reconciliation statement
accurately reflects all adjustments necessary to treat the Unrestricted
Subsidiaries as if they were not consolidated with the Borrower and to otherwise
eliminate all accounts of the Unrestricted Subsidiaries and reflects no other
adjustment from the related GAAP financial statement (except as otherwise
disclosed in such reconciliation statement).
 
“Financing Transactions” means the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is to be a party, the creation
of the Liens provided for in the Collateral Documents and, in the case of the
Borrower, the borrowing of Loans, the use of the proceeds thereof.
 
“First Lien Credit Agreement” means the First Lien Credit and Guaranty Agreement
dated as of May 4, 2018, among the Borrower, the guarantors named therein, the
lenders named therein, and Wilmington Trust, as administrative agent and
collateral agent thereunder, as amended by the Forbearance Agreement and by that
certain Amendment No. 1 to First Lien Guaranty and Credit Agreement dated as of
the date hereof, and as further amended, supplemented or otherwise modified
prior to or concurrently with the Closing Date.
 
 
 
27

 
 
“First Lien Credit Documents” means the “Credit Documents” as defined in the
First Lien Credit Agreement.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.
 
“Fixed Charge Coverage Ratio” as defined in the First Lien Credit Agreement.
 
“Fixed Charge Coverage Ratio Covenant Period” as defined in the First Lien
Credit Agreement.
 
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage or
required pursuant to the terms hereof to become subject to a Mortgage in favor
of the Collateral Agent, for the benefit of the Secured Parties, and located in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
“Flood Certificate” means a life of loan “Standard Flood Hazard Determination
Form” of the Federal Emergency Management Agency.
 
“Flood Program” means the National Flood Insurance Program created by the US
Congress pursuant to (a) the National Flood Insurance Act of 1968, as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973, as now or hereafter in effect or any successor statute
thereto, (c) the National Flood Insurance Reform Act of 1994, as now or
hereafter in effect or any successor statute thereto, (d) the Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or
hereafter in effect or any successor statute thereto, including any and all
rules and regulations promulgated thereunder.
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as now or hereafter in effect or any
successor statute thereto.
 
“Forbearance Agreement” means that certain Forbearance Agreement dated as of
April 15, 2019 entered into by and among the Borrower, certain Guarantor
Subsidiaries party thereto, the Canadian Subsidiaries and certain Lenders party
thereto (as amended, amended and restated, extended or otherwise modified from
time to time).
 
“Foreign Lender” means a Lender that is not a US Person.
 
“Foreign Plan” means any plan that would be an Employee Benefit Plan but for the
fact that it is not subject to United States law and that is maintained or
contributed to by the Borrower, any Restricted Subsidiary or, to the extent that
the Borrower or any Restricted Subsidiary shall have liability with respect to
such Employee Benefit Plan, any of their respective ERISA Affiliates, for or on
behalf of its employees whose principal place of employment is outside of the
United States.
 
 
 
28

 
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable laws or by the
terms of such Foreign Plan, (b) the existence of unfunded liabilities in excess
of the amount permitted under any applicable law, or in excess of the amount
that would be permitted absent a waiver from the applicable Governmental
Authority, (c) the receipt of a notice from a Governmental Authority relating to
the intention to terminate any such Foreign Plan, or alleging the insolvency of
any such Foreign Plan, or alleging the insolvency of the Borrower or any
Restricted Subsidiary that sponsors, contributes to or participates in such
Foreign Plan, (d) the initiation of any action or filing by the Borrower or any
Restricted Subsidiary to voluntarily terminate or wind up in whole or in part
any Foreign Plan where any such Foreign Plan is not fully funded and that would
result in the incurrence of a liability by the Borrower or any Restricted
Subsidiary, (e) the incurrence of liability by the Borrower or any Restricted
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, (f) the failure to timely register or loss of
good standing with applicable Governmental Authorities of any such Foreign Plan
required to be so registered or maintain such standing if such failure to
register or loss of such standing would result in the incurrence of a liability
by the Borrower or any Restricted Subsidiary or (g) the failure of any Foreign
Plan to comply with any material provisions of applicable laws or with the
material terms of such Foreign Plan if such failure would result in the
incurrence of a liability by the Borrower or any Restricted Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Notice” means a notice substantially in the form of Exhibit F.
 
“GAAP” means, at any time, subject to Section 1.2(a), United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.
 
“Green Subordinated Note” means the subordinated unsecured note issued by the
Borrower on May 4, 2018 to Holcombe T. Green, Jr. in an aggregate principal
amount of $10,000,000.
 
“Greenhill” means Greenhill & Co., LLC, acting in their capacity as financial
advisor to the Ad Hoc Group of Term Lenders.
 
“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).
 
 
 
29

 
 
“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, Securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include (i)
endorsements for collection or deposit in the ordinary course of business or
(ii) customary indemnity obligations entered into in connection with any
Acquisition or any Disposition permitted hereunder (other than any such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of (A) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (B) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (A), pursuant to such terms
or, in the case of clause (B), reasonably and in good faith by the chief
financial officer of the Borrower)).
 
“Guarantor Subsidiary” means each Restricted Subsidiary that is a party hereto
as a “Guarantor” and a party to the Pledge and Security Agreement as a “Grantor”
thereunder.
 
“Guarantors” means each Guarantor Subsidiary; provided that the term
“Guarantors” shall also include the Borrower solely for purposes of the
Guarantee of Obligations of the other Credit Parties pursuant to Section 7.
 
“Hazardous Materials” means any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form, polychlorinated biphenyls, hazardous
or toxic substances and any other chemical, material, waste or substance that is
prohibited, limited or regulated, or that could result in liability, under any
Environmental Law.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, stock option, stock appreciation right or similar plan or
right providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.
 
 
 
30

 
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
“Historical Borrower Financial Statements” means the audited consolidated
balance sheets and related consolidated statements of operations, changes in
stockholders’ equity and cash flows, in each case prepared in conformity with
GAAP, of the Borrower and its consolidated Subsidiaries for the Fiscal Year
ended December 31, 2017.
 
“Holcombe Preferred Stock” means the preferred shares of the Borrower,
designated as Series D Cumulative Preferred Stock, par value $0.01 per share,
issued and sold as of May 4, 2018 by the Borrower to Holcombe T. Green, Jr. for
gross cash proceeds of $14,700,000.
 
“incur” means to create, incur, assume or, in the case of any Indebtedness,
otherwise become liable with respect to such Indebtedness.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (excluding trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of deferred purchase price of property or
services (excluding (i) current accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers,
employees or consultants of such Person or any of its Subsidiaries and
(iii) purchase price adjustments, earnouts, deferred compensation or other
similar arrangements incurred in connection with any Acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment,
earnout, deferred compensation or similar arrangement is reflected on such
Person’s consolidated balance sheet in conformity with GAAP), (e) all Capital
Lease Obligations of such Person, (f) the maximum aggregate amount (determined
after giving effect to any prior drawings or reductions that have been
reimbursed) of all letters of credit and letters of guaranty in respect of which
such Person is an account party, (g) the principal component of all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by any Lien on any property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, valued, as of any date of determination, at the
lesser of (i) the principal amount of such Indebtedness and (ii) the fair value
of such property (as determined in good faith by such Person), (i) all
Guarantees by such Person of Indebtedness of others and (j) all Disqualified
Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
 
 
31

 
 
“Indemnified Liabilities” means any and all liabilities (including Environmental
Liabilities), obligations, losses, damages (including natural resource damages),
penalties, claims, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable out-of-pocket fees, expenses and other
charges of counsel and consultants for the Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including by any Credit Party or any Affiliate
thereof), whether or not any such Indemnitee shall be designated as a party or a
potential party thereto (but limited, in the case of any one such proceeding or
hearing, to fees, expenses and other charges of (i) one firm of primary counsel
for the Agents and their Related Parties (taken as a whole) and one firm of
primary counsel for the other Indemnitees (taken as a whole), (ii) in the event
of any proceeding or hearing under any Debtor Relief Laws in any jurisdiction
other than New York, one firm of local counsel for the Agents and their Related
Parties (taken as a whole) and one firm of local counsel for the other
Indemnitees (taken as a whole) and (iii) one firm of regulatory counsel, and, if
reasonably necessary, one firm of local counsel in each applicable jurisdiction
(other than as described in the immediately preceding clause (ii)) for all the
Indemnitees (and, if any Indemnitee shall have advised the Borrower that there
is an actual or perceived conflict of interest, one additional firm of primary
counsel, one additional firm of regulatory counsel and, if reasonably necessary,
one additional firm of local counsel in each applicable jurisdiction for each
group of affected Indemnitees that are similarly situated (in each case,
excluding allocated costs of in-house counsel)), and any fees or expenses
incurred by the Indemnitees in enforcing this indemnity), whether direct,
indirect, special, consequential or otherwise and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable causes of action or on contract or otherwise, that may
be imposed on, incurred by or asserted against any such Indemnitee, in any
manner relating to, resulting from or arising out of (a) this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions, the syndication of
the credit facilities provided for herein or the use or intended use of the
proceeds thereof, the execution, delivery and administration of this Agreement
and the other Credit Documents, any amendments, waivers or consents with respect
to any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Obligations Guarantee)), (b) any commitment letter, engagement letter, fee
letter or other letter or agreement delivered by any Agent or any Lender to the
Borrower or any of its Affiliates in connection with the arrangement of the
credit facilities provided for herein or in connection with the transactions
contemplated by this Agreement or (c) any actual or alleged presence or Release
of Hazardous Materials on, at or under or from any property currently or
formerly owned, leased or operated by the Borrower or any Affiliate or any
Environmental Liability related in any way to the Borrower or any Affiliate.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” as defined in Section 10.3.
 
 
 
32

 
 
“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any Disposition under a threat of such taking of, all or any
part of any assets of the Borrower or any Restricted Subsidiary, other than any
of the foregoing resulting in aggregate Net Proceeds not exceeding $500,000
during any Fiscal Year.
 
“Intellectual Property” as defined in the Pledge and Security Agreement.
 
“Intellectual Property Collateral” as defined in the Pledge and Security
Agreement.
 
“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.
 
“Intercompany Indebtedness Subordination Agreement” means a First Lien
Intercompany Indebtedness Subordination Agreement substantially in the form of
Exhibit G.
 
“Intercompany Note” means a promissory note substantially in the form of
Exhibit H.
 
“Intercreditor Agreement” means the Super Senior Intercreditor Agreement in
substantially the form set forth in Exhibit I, with such changes therefrom as
may be agreed to by the Administrative Agent, the Requisite Lenders and the
Borrower or as are contemplated by Section 10.24.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar month, commencing on the first such date to occur
after the Closing Date and (b) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan.
 
“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month (or, such longer
period thereafter as shall have been consented to by each Lender and notified in
writing by each Lender to the Administrative Agent), as selected by the Borrower
in the applicable Funding Notice or Conversion/Continuation Notice; provided
that (a) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless no succeeding Business Day occurs in such month, in which
case such Interest Period shall end on the immediately preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (c)
below, end on the last Business Day of the last calendar month of such Interest
Period and (c) notwithstanding anything to the contrary in this Agreement, no
Interest Period for a Eurodollar Rate Borrowing may extend beyond the Maturity
Date for Borrowings. For purposes hereof, the date of a Eurodollar Rate
Borrowing shall initially be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
 
 
33

 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than trade advances made in the ordinary course of
business that would be recorded as accounts receivable on the balance sheet of
the specified Person prepared in conformity with GAAP) to, Guarantees of any
Indebtedness of (including any such Guarantees arising as a result of the
specified Person being a co-maker of any note or other instrument or a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty), or any other investments in (including any investment in the form of
transfer of property for consideration that is less than the fair value thereof
(as determined reasonably and in good faith by the chief financial officer of
the Borrower)), any other Person that are held or made by the specified Person.
The amount, as of any date of determination, of (a) any Investment in the form
of a loan or an advance shall be the aggregate principal amount thereof made on
or prior to such date of determination, minus the amount, as of such date of
determination, of any Returns with respect thereto, but without any adjustment
for write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(b) any Investment in the form of a Guarantee shall be determined in accordance
with the definition of the term “Guarantee”, (c) any Investment in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other Securities of any Person shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of the consideration therefor (including any Indebtedness assumed in
connection therewith), plus the fair value (as so determined) of all additions,
as of such date of determination, thereto, and minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of the Borrower) of such Equity
Interests or other property as of the time of such transfer (less, in the case
of any investment in the form of transfer of property for consideration that is
less than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) in any Person resulting from the issuance by such Person of
its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests at the time of the issuance thereof.
 
“IRS” means the United States Internal Revenue Service.
 
 
 
34

 
 
“Junior Indebtedness” means (a) any Permitted First Lien Indebtedness, (b) any
Permitted Second Lien Indebtedness, (c) any Permitted Credit Agreement
Refinancing Indebtedness and any Permitted Incremental Equivalent Indebtedness
that, in each case, is Permitted Junior Lien Secured Indebtedness or Permitted
Unsecured Indebtedness and (d) the Subordinated Notes, any other Permitted
Subordinated Indebtedness or any other Subordinated Indebtedness, other than any
Subordinated Indebtedness owing to the Borrower or any Restricted Subsidiary.
 
“Junior Lien Intercreditor Agreement” means, with respect to any Permitted
Junior Lien Secured Indebtedness, the Intercreditor Agreement or any other
intercreditor agreement, in form and substance reasonably satisfactory to the
Collateral Agent, the Requisite Lenders and the Borrower, that contains terms
and conditions that are within the range of terms and conditions customary for
intercreditor agreements that are of the type that govern intercreditor
relationships between holders of senior secured credit facilities and holders of
the same type of Indebtedness as such Permitted Junior Lien Secured
Indebtedness.
 
“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.
 
“Lender” means each Term Loan Lender.
 
“License” means any license, permit, consent, certificate, franchise approval,
waiver, registration or authorization granted or issued by the FCC, any State
PUC or any other Governmental Authority with authority to regulate the provision
of telecommunications services.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.
 
“Lingo” as defined in Section 6.16.
 
“Lingo Report” means a report, in a form reasonably satisfactory to the
Requisite Lenders or their advisors, setting forth in reasonable detail the
outstanding receivables from Lingo owed to the Borrower and its Restricted
Subsidiaries and payments made by the Borrower or any Restricted Subsidiary to
Lingo.
 
“Loan” means a Term Loan.
 
“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Majority in Interest”, when used in reference to Lenders, means, at any time,
Lenders having Term Loan Exposure representing more than 50% of the Term Loan
Exposure of all the Lenders at such time. For purposes of this definition, the
amount of Term Loan Exposures shall be determined by excluding the Term Loan
Exposure of any Defaulting Lender.
 
“Margin Stock” as defined in Regulation U.
 
 
 
35

 
 
“Material Acquisition” means any Acquisition, or a series of related
Acquisitions, by the Borrower or any Restricted Subsidiary; provided that the
portion of the Consolidated Adjusted EBITDA, calculated on a Pro Forma Basis for
such Acquisition or Acquisitions, attributable to the Persons or the assets so
acquired for the most recent period of 12 consecutive months for which financial
statements are available at the time of the consummation thereof exceeds
$10,000,000.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit Parties
to fully and timely perform their obligations under the Credit Documents, taken
as a whole, (c) the legality, validity, binding effect or enforceability against
the Credit Parties of any Credit Documents to which they are party or (d) the
rights, remedies and benefits available to, or conferred upon, any Agent, any
Lender or any Secured Party under the Credit Documents, taken as a whole (other
than, in each case, events disclosed to the Lenders prior to the Closing Date
and disclosed in Borrower’s public filings prior to the Closing Date).
 
“Material Disposition” means any Disposition, or a series of related
Dispositions, by the Borrower or any Restricted Subsidiary of (a) all or
substantially all the issued and outstanding Equity Interests in any Person or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the portion of the
Consolidated Adjusted EBITDA for the most recent Test Period attributable to the
Persons or assets so Disposed exceeds $10,000,000.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Credit Documents), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $1,500,000 or more, provided that any
Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness, Permitted
Incremental Equivalent Indebtedness, Permitted Credit Agreement Refinancing
Indebtedness and Permitted Subordinated Indebtedness shall at all times
constitute “Material Indebtedness”; provided, further, that the Credit Parties’
equipment financing arrangements with each of the First American Commercial Bank
Corp., Inc. and Varilease Finance, Inc. shall not constitute “Material
Indebtedness”. In the case of any Material Indebtedness that is a Guarantee of
any other Indebtedness, each reference to “Material Indebtedness” shall be
deemed to include a reference to such Guaranteed Indebtedness. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedge Agreement were terminated at such time.
 
“Material Real Estate Asset” means each Real Estate Asset owned by a Credit
Party that, together with the improvements thereon and all contiguous and all
related parcels and the improvements thereon forming part of such Real Estate
Asset, has a fair value, as of the Closing Date or as of the time of the
acquisition thereof, of greater than $1,000,000 in the aggregate.
 
“Maturity Date” means June 3, 2019; provided that such date may be extended for
up to 30 days with the prior written consent of Lenders having or holding Term
Loan Exposure representing more than 66 2/3% of the sum of the Term Loan
Exposure of all the Lenders at such time (excluding the Term Loan Exposure of
Defaulting Lenders).
 
 
 
36

 
 
“Milestones” means the Milestones set forth in Section 5.17 or any “Milestones”,
“Required Milestones” or similar undertakings or requirements set forth in the
RSA.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent and the Requisite Lenders.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the Cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event, including any Cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses (including
any underwriting discounts and commissions) paid in connection with such event
by the Borrower or any Restricted Subsidiary to Persons that are not Affiliates
of the Borrower or any Restricted Subsidiary, (ii) in the case of any Asset Sale
or Insurance/Condemnation Event, (A) the amount of all payments (including in
respect of principal, accrued interest and premiums) required to be made by the
Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness of the Borrower or the Restricted Subsidiaries of the types
referred to in clauses (a) through (e) of the definition of “Indebtedness”
(other than Loans, Permitted First Lien Indebtedness, Permitted Second Lien
Indebtedness, Permitted Credit Agreement Refinancing Indebtedness, Permitted
Incremental Equivalent Indebtedness, Permitted Subordinated Indebtedness and any
Indebtedness owed to the Borrower or any Subsidiary) secured by the assets
subject thereto, (B) the amount of all Taxes paid (or reasonably estimated to be
payable) by the Borrower or any Restricted Subsidiary, and the amount of any
reserves established by the Borrower or any Restricted Subsidiary in conformity
with GAAP to fund purchase price adjustment, indemnification and similar
contingent liabilities reasonably estimated to be payable that are directly
attributable to the occurrence of such event and (C) the repayment of customer
deposits required upon such Asset Sale or Insurance/Condemnation Event and (iii)
in the case of any proceeds from any Asset Sale or Insurance/Condemnation Event
affecting the assets of a Restricted Subsidiary that is not a wholly owned
Subsidiary, the portion of such proceeds received by such Restricted Subsidiary
attributable to the noncontrolling interests in such Restricted Subsidiary, in
each case as determined reasonably and in good faith by the chief financial
officer of the Borrower. For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(ii)(B) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities for which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of Cash
proceeds in respect of such event.
 
“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).
 
 
 
37

 
 
“Obligations” means all obligations of every nature of each Credit Party under
this Agreement and the other Credit Documents, whether for principal, interest
(including default interest accruing pursuant to Section 2.9 and interest
(including such default interest) that would continue to accrue pursuant to the
Credit Documents on any such obligation after the commencement of any proceeding
under the Debtor Relief Laws with respect to any Credit Party, whether or not
such interest is allowed or allowable against such Credit Party in any such
proceeding), fees (including prepayment fees), expenses, indemnification or
otherwise.
 
“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.
 
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
 
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.22).
 
“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, in form and substance
reasonably satisfactory to the Collateral Agent, the Requisite Lenders and the
Borrower, that contains terms and conditions that are within the range of terms
and conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Pari
Passu Secured Indebtedness.
 
“Participant Register” as defined in Section 10.6(g).
 
 
 
38

 
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary; provided that:
 
(a) (i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;
 
(b) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b), (c) and (d) of the definition of the term “Collateral and Guarantee
Requirement” (subject to the discretion of the Collateral Agent and the
Requisite Lenders set forth in such definition) shall have been taken (or
arrangements for the taking of such actions satisfactory to the Collateral Agent
and the Requisite Lenders shall have been made) (it being understood that all
other requirements set forth in such definition that are applicable to such
Acquisition shall be required to be satisfied in accordance with (and within the
time periods provided in) Sections 5.10 and 5.11);
 
(c) (i) the Total Net Leverage Ratio, determined as of the last day of the Test
Period most recently ended prior to the consummation thereof (giving Pro Forma
Effect to such Acquisition and any other Pro Forma Events in connection
therewith (including incurrence of Indebtedness)), shall not be greater than the
lesser of (A) the greater of (x) 3.65:1.00 and (y) the Total Net Leverage Ratio
as of such last day (but determined prior to giving Pro Forma Effect to such
Acquisition or any other Pro Forma Events in connection therewith (including
incurrence of Indebtedness)) and (B) the maximum Total Net Leverage Ratio
permitted under the financial covenant set forth in Section 6.7(a) of the First
Lien Credit Agreement and (ii) in the case of any such Acquisition consummated
during the Fixed Charge Coverage Ratio Covenant Period, the Fixed Charge
Coverage Ratio, determined for the Test Period most recently ended prior to the
consummation thereof (giving Pro Forma Effect to such Acquisition and any other
Pro Forma Events in connection therewith (including incurrence of
Indebtedness)), shall not be less than the minimum Fixed Charge Coverage Ratio
permitted under the financial covenant set forth in Section 6.7(c) of the First
Lien Credit Agreement; provided that the Administrative Agent shall have
received a certificate of an Authorized Officer of the Borrower demonstrating
that the condition set forth in this clause (c) have been satisfied;
 
(d) the business of any such acquired Person, or such acquired assets, as the
case may be, constitute a business permitted under Section 6.11;
 
 
 
39

 
 
(e) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom; and
 
(f) the Acquisition Consideration paid in respect of such Acquisition shall not
be in the form of Cash or Cash Equivalents unless the Fixed Charge Coverage
Ratio, determined as of the last day of the Test Period most recently ended
prior to the consummation thereof (giving Pro Forma Effect to such Acquisition
and any other Pro Forma Events in connection therewith (including incurrence of
Indebtedness)), (i) in the case of any such Acquisition consummated on or prior
to the third anniversary of the Closing Date, shall be greater than or equal to
1.40:1.00 and (ii) in the case of any such Acquisition consummated at any time
thereafter, shall be greater than or equal to 1.50:1.00; provided that the
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrower demonstrating that the condition set forth in this clause (f)
has been satisfied.
 
“Permitted Credit Agreement Refinancing Indebtedness” means Indebtedness
permitted under Section 6.1(i).
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in compliance with Section 5.3, if adequate reserves with
respect thereto are maintained by the applicable Person in conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA), arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate
proceedings promptly and diligently conducted, if adequate reserves with respect
thereto are maintained by the applicable Person in conformity with GAAP;
 
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA) and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;
 
(d) pledges and deposits made (i) in the ordinary course of business to secure
the performance of bids, trade contracts (other than for payment of
Indebtedness), leases (other than capital leases), statutory obligations (other
than any Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA), public utility services provided to the Borrower or a
Restricted Subsidiary, surety, litigation and appeal bonds, performance bonds
and other obligations of a like nature and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Restricted Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);
 
 
 
40

 
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
 
(g) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that is not
violated by the current use and operation of the affected real property;
 
(h) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;
 
(i) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
 
(j) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Restricted Subsidiary in excess
of those required by applicable banking regulations;
 
(k) Liens arising by virtue of precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases entered into by
the Borrower and the Restricted Subsidiaries in the ordinary course of business;
 
(l) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;
 
(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(n) deposits of Cash with the owner or lessor of premises leased and operated by
the Borrower or any Restricted Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business;
 
(o) Liens that are contractual rights of set-off; and
 
(p) Liens on Cash and Cash Equivalents securing obligations in respect of Hedge
Agreements permitted under Section 6.12;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.
 
 
 
41

 
 
“Permitted First Lien Indebtedness” means Indebtedness permitted under
Section 6.1(e)(y). As of the date hereof, Indebtedness under the First Lien
Credit Agreement constitutes Permitted First Lien Indebtedness.
 
“Permitted First Lien Indebtedness Documents” means the First Lien Credit
Agreement and the other “Credit Documents” as defined in the First Lien Credit
Agreement and any other credit agreement, indenture or other agreement or
instrument evidencing or governing the rights of the holders of any Permitted
First Lien Indebtedness.
 
“Permitted Holders” means (a) Holcombe T. Green, Jr., R. Kirby Godsey, Holcombe
Green, III, Marvin S. Rosen and Matthew D. Rosen and their respective heirs,
beneficiaries, trusts, estates and controlled Affiliates (including, for so long
as such Person constitutes such a controlled Affiliate, BCHI Holdings, LLC, a
Georgia limited liability company) and (b) any employee benefit plan of the
Borrower or any Subsidiary, or any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan.
 
“Permitted Incremental Equivalent Indebtedness” means Indebtedness permitted
under Section 6.1(h).
 
“Permitted Intercreditor Agreement” means the Intercreditor Agreement, 1L/2L
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Pari
Passu Intercreditor Agreement.
 
“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
junior lien secured bona fide “high yield” notes, bonds or debentures or junior
lien secured loans, and the Guarantees thereof by any Credit Party; provided
that (a) such Indebtedness is secured by Liens on all or a portion of the
Collateral on a junior priority basis with the Liens on the Collateral securing
the Obligations and is not secured by any assets of the Borrower or any
Subsidiary other than the Collateral, (b) such Indebtedness is not Guaranteed by
any Person other than the Credit Parties and (c) the administrative agent,
collateral agent, trustee and/or any similar representative acting on behalf of
the holders of such Indebtedness shall have become party to a Junior Lien
Intercreditor Agreement, providing that the Liens on the Collateral securing
such Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations; provided that if such Indebtedness is the initial
Permitted Junior Lien Secured Indebtedness incurred by the Borrower and the
other Credit Parties, then the Borrower and the other Credit Parties shall have
executed and delivered the Junior Lien Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Collateral Agent
agrees to execute and deliver, on behalf of the Lenders and the other Secured
Parties, the Junior Lien Intercreditor Agreement (and by their execution hereof,
the Lenders hereby authorize and direct the Collateral Agent to execute and
deliver, on behalf of the Lenders and the other Secured Parties, the Junior Lien
Intercreditor Agreement). It is understood and agreed that, notwithstanding the
final paragraph of Section 6.1, Permitted Junior Lien Secured Indebtedness may
only be incurred and outstanding in reliance on Section 6.1(e), 6.1(h) or
6.1(i).
 
“Permitted Lien” means any Lien permitted by Section 6.2.
 
 
 
42

 
 
“Permitted Pari Passu Secured Indebtedness” means any secured Indebtedness of
the Borrower and/or any other Credit Party in the form of one or more series of
senior secured bona fide “high yield” notes, bonds or debentures (but not
loans), and the Guarantees thereof by any Credit Party; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations (it being
understood that the determination as to whether such Liens are on a pari passu
basis shall be made without regard to control of remedies) and is not secured by
any assets of the Borrower or any Subsidiary other than the Collateral, (b) such
Indebtedness is not Guaranteed by any Person other than the Credit Parties and
(c) the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness shall have
become party to a Pari Passu Intercreditor Agreement providing that the Liens on
the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (it being understood that the
determination as to whether such Liens rank equal in priority shall be made
without regard to control of remedies); provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Indebtedness incurred by the Borrower
and the other Credit Parties, then the Borrower and the other Credit Parties
shall have executed and delivered the Pari Passu Intercreditor Agreement (or an
acknowledgement thereof in the form specified therein) and the Collateral Agent
agrees to execute and deliver, on behalf of the Lenders and the other Secured
Parties, the Pari Passu Intercreditor Agreement (and by their execution hereof,
the Lenders hereby authorize and direct the Collateral Agent to execute and
deliver, on behalf of the Lenders and the other Secured Parties, the Pari Passu
Intercreditor Agreement). It is understood and agreed that, notwithstanding the
final paragraph of Section 6.1, Permitted Pari Passu Secured Indebtedness may
only be incurred and outstanding in reliance on Section 6.1(h) or 6.1(i).
 
“Permitted Second Lien Indebtedness” means Indebtedness permitted under
Section 6.1(e)(x). As of the date hereof, Indebtedness under the Second Lien
Credit Agreement constitutes Permitted Second Lien Indebtedness.
 
“Permitted Second Lien Indebtedness Documents” means the Second Lien Credit
Agreement and the other Second Lien Credit Documents and any other credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Second Lien Indebtedness.
 
“Permitted Subordinated Indebtedness” means Indebtedness permitted under
Section 6.1(q). As of the date hereof, the Subordinated Notes constitute
Permitted Subordinated Indebtedness.
 
“Permitted Subordinated Indebtedness Document” means the Subordinated Notes and
any other credit agreement, indenture or other agreement or instrument
evidencing or governing the rights of the holders of any Permitted Subordinated
Indebtedness.
 
“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any other Credit Party in the form of one or more series of unsecured, senior or
subordinated bona fide “high yield” notes, bonds or debentures or unsecured,
senior or subordinated term loans; provided that (a) such Indebtedness is not
secured by any Liens on any assets of the Borrower or any Subsidiary and (b)
such Indebtedness is not Guaranteed by any Person other than the Credit Parties.
 
 
 
43

 
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.
 
“Platform” means Debtdomain, IntraLinks/Intraagency, SyndTrak or another similar
website or other information platform.
 
“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, among the Borrower, the other Credit Parties and the
Collateral Agent, substantially in the form of Exhibit K.
 
“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time for the benefit of all Lenders and (b) any financial maintenance covenant
that is included in this Agreement at such time for the benefit of all Lenders
but has covenant levels or effectiveness triggers that are more restrictive on
the Borrower and the Restricted Subsidiaries than the covenant levels or
effectiveness triggers set forth in this Agreement at such time.
 
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks), as in effect from time to time; provided that if The Wall Street Journal
ceases to publish for any reason such rate of interest, “Prime Rate” shall mean
the prime lending rate as set forth on the Bloomberg page PRIMBB Index (or
successor page) for such day (or such other service as determined by the
Administrative Agent from time to time for purposes of providing quotations of
prime lending interest rates). The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
 
“Private Lenders” means Lenders that wish to receive Private-Side Information.
 
“Private-Side Information” means any information with respect to the Borrower
and the Subsidiaries that is not Public-Side Information.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or any
Restricted Subsidiary, a Disposition that otherwise results in a Restricted
Subsidiary ceasing to be a Subsidiary or a designation of a Subsidiary as an
Unrestricted Subsidiary, shall be excluded, and (ii) in the case of an
Acquisition by the Borrower or a Restricted Subsidiary, whether by merger,
consolidation or otherwise, or any other Investment that results in a Person
becoming a Restricted Subsidiary or a designation of a Subsidiary as a
Restricted Subsidiary, shall be included, (b) any repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness in
connection therewith and (c) any Indebtedness incurred or assumed by the
Borrower or any of the Restricted Subsidiaries in connection therewith, and if
such Indebtedness has a floating or formula rate, such Indebtedness shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligations applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of 12 months). “Pro Forma
Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of any Pro
Forma Event shall be calculated in a reasonable and factually supportable manner
by the Borrower and in the manner that is consistent with the definition of
Consolidated Adjusted EBITDA. For the avoidance of doubt, the amount of net cost
savings, operating expense reductions, other operating improvements and
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or to be taken in connection with any Pro Forma Event may be
included in Consolidated Adjusted EBITDA in the manner, and subject to the
limitations, set forth in the definition of such term.
 
 
 
44

 
 
“Pro Forma Event” means (a) any Acquisition by the Borrower or a Restricted
Subsidiary, whether by merger, consolidation or otherwise, or any other
Investment (other than intercompany Investments), (b) any Disposition of a
business unit, division, product line or line of business of the Borrower or a
Restricted Subsidiary and any other Disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary, (c) any designation of a Subsidiary as a
Restricted Subsidiary or as an Unrestricted Subsidiary, (d) any incurrence or
repayment, retirement, redemption, satisfaction and discharge or defeasance of
Indebtedness, (e) any Restricted Junior Payment and (f) any other transaction
where the consummation thereof, or the determination of whether such transaction
is permitted to be consummated under this Agreement, requires that a financial
covenant or test be calculated on a Pro Forma Basis after giving Pro Forma
Effect to such transaction.
 
“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (i) the Term Loan Exposure of such Lender at such time by
(ii) the aggregate Term Loan Exposure of all the Lenders at such time.
 
“Projections” means the income statement, balance sheet and cash flow statement
of the Borrower and the Restricted Subsidiaries for each fiscal month of Fiscal
Year 2019 and 2020 heretofore provided to the Lenders setting forth in
reasonable detail the breakdown of operations of the Borrower and Restricted
Subsidiaries in the United States and Canada.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.
 
“Public-Side Information” means information that is either (a) available to all
holders of Traded Securities of the Borrower or any Subsidiary or (b) not
material non-public information (for purposes of United States federal, state or
other applicable securities laws).
 
“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.
 
“Recipient” means any Agent and any Lender.
 
 
 
45

 
 
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest on such Original
Indebtedness, any original issue discount applicable to such Refinancing
Indebtedness, any unused commitments in respect of such Original Indebtedness
(only if and to the extent that, had such Original Indebtedness been incurred
under such commitments at the time such Refinancing Indebtedness is incurred, it
would have been permitted hereunder) and any reasonable fees, premiums and
expenses relating to such extension, renewal or refinancing; (b) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than that
of such Original Indebtedness, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness (other than as a result of an acceleration of any such stated
maturity upon an event of default or a voluntary termination by the Borrower or
any Restricted Subsidiary of any commitments to extend credit in respect
thereof); (c) the weighted average life to maturity of such Refinancing
Indebtedness shall not be shorter than the remaining weighted average life to
maturity of such Original Indebtedness (and, for purposes of determining the
weighted average life to maturity of such Original Indebtedness, the effects of
any prepayments made prior to the date of the determination shall be
disregarded); (d) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Restricted Subsidiary that
shall not have been (or, in the case of after-acquired Restricted Subsidiaries,
shall not have been required to become) an obligor in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders,
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent (and the Administrative Agent shall provide a copy
thereof, together with the drafts referred to below, to the Lenders promptly
upon its receipt of the same) at least five Business Days prior to the
incurrence of such Refinancing Indebtedness, together with drafts of the
subordination terms to be applicable thereto, stating that the Borrower has
determined in good faith that such subordination terms satisfy the requirement
of this clause (e) shall be conclusive evidence that such terms satisfy such
requirement unless the Administrative Agent or the Requisite Lenders notify the
Borrower in writing within such five Business Day period that it or they
disagree with such determination (including a reasonably detailed description of
the basis upon which it or they disagree); (f) if such Original Indebtedness
shall be Permitted Credit Agreement Refinancing Indebtedness or Permitted
Incremental Equivalent Indebtedness, then (i) such Refinancing Indebtedness
satisfies the Specified Permitted Indebtedness Documentation Requirements, (ii)
if such Original Indebtedness was Permitted Pari Passu Secured Indebtedness,
such Refinancing Indebtedness, if secured, shall be Permitted Pari Passu Secured
Indebtedness or Permitted Junior Lien Secured Indebtedness and (iii) if such
Original Indebtedness was Permitted Junior Lien Secured Indebtedness, such
Refinancing Indebtedness, if secured, shall be Permitted Junior Lien Secured
Indebtedness; (g) if such Original Indebtedness was Permitted First Lien
Indebtedness or Permitted Second Lien Indebtedness, then such Refinancing
Indebtedness shall satisfy the Specified Permitted Indebtedness Documentation
Requirements and shall be Permitted Junior Lien Secured Indebtedness or
Permitted Unsecured Indebtedness; and (h) such Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured (or,
in the case of after-acquired assets, would be required to secure pursuant to
the terms thereof) such Original Indebtedness or, to the extent such assets
would have been required to secure such Original Indebtedness pursuant to the
terms thereof, that are proceeds and products of, or after-acquired property
that is affixed or incorporated into, the assets that secured such Original
Indebtedness.
 
 
 
46

 
 
“Register” as defined in Section 2.6(b).
 
“Regulation D” means Regulation D of the Board of Governors.
 
“Regulation T” means Regulation T of the Board of Governors.
 
“Regulation U” means Regulation U of the Board of Governors.
 
“Regulation X” means Regulation X of the Board of Governors.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents, administrators, managers, representatives and advisors of such
Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, under, within or upon any building, structure,
facility or fixture.
 
“Requisite Lenders” means, at any time, two or more Lenders (counting for
purposes of this definition Lenders that are Affiliates or are under common
management as one single Lender) having or holding Term Loan Exposure
representing more than 50% of the sum of the Term Loan Exposure of all the
Lenders at such time. For purposes of this definition, the amount of Term Loan
Exposure shall be determined by excluding the Term Loan Exposure of any
Defaulting Lender.
 
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in Cash, Securities or other property), with respect to any
Equity Interests in the Borrower or any Restricted Subsidiary, (b) any payment
or distribution, direct or indirect (whether in Cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the Borrower or any Restricted Subsidiary, and (c) any payment or
other distribution, direct or indirect (whether in Cash, Securities or other
property) of or in respect of principal of or interest or premium on any Junior
Indebtedness, or any payment or other distribution (whether in Cash, Securities
or other property), including any sinking fund or similar deposit, on account of
the redemption, retirement, purchase, acquisition, defeasance (including
in-substance or legal defeasance), exchange, conversion, cancelation or
termination of any Junior Indebtedness.
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
 
“Retained ECF Percentage” means, with respect to any Fiscal Year, (a) 100% minus
(b) the Applicable ECF Percentage with respect to such Fiscal Year.
 
 
 
47

 
 
“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in Cash or Cash Equivalents of principal
thereof and (b) with respect to any other Investment, any return of capital
received by the investor in Cash or Cash Equivalents in respect of such
Investment.
 
“Rollover Indebtedness” means Indebtedness of any Credit Party issued to any
Lender in lieu of such Lender’s applicable Pro Rata Share of any prepayment of
any Borrowing made pursuant to Section 2.12(a)(i).
 
“RSA” means that certain Restructuring Support Agreement to be entered into by
certain of the Lenders, the Borrower, the other Credit Parties and certain of
the lenders under the First Lien Credit Agreement and the Second Lien Credit
Agreement.
 
“S&P” means S&P Global Ratings, or any successor to its rating agency business.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary Disposes of such property to any Person and the Borrower
or any Restricted Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
Disposed of, from such Person or its Affiliates.
 
“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the US Department of
State, the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or the Department of Foreign Affairs,
Trade and Development (Canada), (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or Persons described in clause (a) or (b) above.
 
“Sanctions” as defined in Section 4.21.
 
“Sanctions Laws” as defined in Section 4.21.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Second Lien Credit Agreement” means the Second Lien Credit and Guaranty
Agreement, dated as of May 4, 2018, among the Borrower, the Guarantor
Subsidiaries, the lenders party thereto and Wilmington Trust, as administrative
agent and collateral agent thereunder.
 
“Second Lien Credit Documents” means the “Credit Documents” as defined in the
Second Lien Credit Agreement.
 
 
 
48

 
 
“Second Lien Permitted Incremental Equivalent Indebtedness” has the meaning
assigned to the term “Permitted Incremental Equivalent Indebtedness” (or any
comparable successor provision) in the Second Lien Credit Agreement.
 
“Secured Parties” as defined in the Pledge and Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933.
 
“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (excluding interest rates (whether fixed or floating), interest
margins, benchmark rate floors, fees, original issue discounts and prepayment or
redemption terms (including “no call” terms and other restrictions thereunder)
and premiums) are, when taken as a whole, either (a) not materially more
favorable to the lenders or holders providing such Indebtedness than those
applicable under this Agreement when taken as a whole (other than terms
benefitting such lenders or holders (i) where this Agreement is amended to
include such beneficial terms for the benefit of all Lenders or (ii) applicable
only to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness) or (b) solely in the case of Permitted Pari
Passu Secured Indebtedness, otherwise on current market terms for such type of
Indebtedness; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent (and the Administrative Agent
shall provide a copy thereof, together with any drafts referred to below, to the
Lenders promptly upon its receipt of the same) at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirements of this
definition shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent or the Requisite Lenders notify
the Borrower in writing within such five Business Day period that it or they
disagree with such determination (including a reasonably detailed description of
the basis upon which it or they disagree); provided further that such
Indebtedness shall not include any Previously Absent Financial Maintenance
Covenant unless such Previously Absent Financial Maintenance Covenant applies
only to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness or this Agreement is amended to include such
Previously Absent Financial Maintenance Covenant for the benefit of all Lenders.
 
“State PUC” means any Governmental Authority of any State that exercises
authority over intrastate telecommunications rates or provision of
telecommunications services or the ownership, construction or operation of any
intrastate network facility or telecommunications systems or over Persons that
own, construct or operate an intrastate network facility or telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.
 
 
 
49

 
 
“Subordinated Indebtedness” of any Person means Indebtedness of such Person that
is contractually subordinated in right of payment to any other Indebtedness of
such Person, including, for the avoidance of doubt, the Subordinated Notes.
 
“Subordinated Notes” means the Existing Subordinated Notes and the Green
Subordinated Note.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.
 
“Super Senior Budget” means a rolling 13-week cash flow forecast delivered on or
prior to the Closing Date and every week thereafter, setting forth the Borrower
and its Subsidiaries’ projected cash receipts and cash disbursements during the
13-week period ending with the 13th week after the delivery thereof; provided
that the Super Senior Budget shall only set forth the cash receipts and cash
disbursements of the Canadian Subsidiaries to the extent any Canadian Subsidiary
(i) pays dividends or make other distributions on its Equity Interests or (ii)
proceeds of the Term Loans hereunder are provided, directly or indirectly, to
such Canadian Subsidiary.
 
“Supplemental Collateral Questionnaire” means a certificate providing additional
information as may be required to create, perfect or enforce any Liens on any
Collateral in a form approved by the Requisite Lenders, acting reasonably.
 
“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Telecommunications Supplier Payables Report” means a report, in a form
reasonably satisfactory to the Requisite Lenders or their advisors, setting
forth in reasonable detail the payables aging by supplier of telecommunication
services to the Borrower and the other Credit Parties, a going forward payment
plan in respect of such payables and the rationale for making payments to such
suppliers.
 
“Term Borrowing” means a Borrowing comprised of Term Loans.
 
“Term Loan” means a term loan made by a Term Loan Lender to the Borrower on the
Closing Date pursuant to Section 2.1(a).
 
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment, if any, of such Term Loan Lender to make a Term Loan hereunder on
the Closing Date, expressed as an amount representing the maximum principal
amount of the Term Loan to be made by such Term Loan Lender hereunder. The
amount of each Term Loan Lender’s Term Loan Commitment as of the Closing Date is
set forth on Schedule 2.1. The aggregate principal amount of the Term Loan
Commitment on the Closing Date is $15,000,000. Once funded, the Term Loan
Commitments shall be reduced to zero and terminated.
 
 
 
50

 
 
“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
(a) prior to the making of Term Loans hereunder, the Term Loan Commitment of
such Term Loan Lender at such time and (b) after the making of Term Loans
hereunder, the aggregate principal amount of the Term Loans of such Term Loan
Lender outstanding at such time.
 
“Term Loan Lender” means each person listed on the signature pages hereto as a
lender with a Term Loan Commitment or an outstanding Term Loan, including each
Person identified as an “Term Loan Lender” on Schedule 2.1 and any Person that
becomes a party hereto pursuant to an Assignment Agreement, other than, in each
case, any such Person that has ceased to be a party hereto pursuant to an
Assignment Agreement.
 
“Term Loan Lender Advisors” (x) Davis Polk, (y) Greenhill and (z) any other
financial advisor, auditor, attorney, accountant, appraiser, auditors, business
valuation expert, environmental engineer or consultant, turnaround consultant,
and other consultants, professionals and experts reasonably retained by the Ad
Hoc Group of Term Lenders and/or the Requisite Lenders with the prior consent of
the Borrower (not to be unreasonably witheld or delayed).
 
“Test Period” means, for any date of determination, the most recent period of
four consecutive Fiscal Quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the first
delivery of any such financial statements, the period of four consecutive Fiscal
Quarters of the Borrower ended December 31, 2018).
 
“Total Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Debt as of such date to (b) Consolidated Adjusted EBITDA for the period of
four consecutive Fiscal Quarters of the Borrower ended on such date (or, if such
date is not the last day of a Fiscal Quarter, most recently prior to such date).
 
“Total Net Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters of the Borrower ended on such date
(or, if such date is not the last day of a Fiscal Quarter, most recently prior
to such date).
 
“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering registered under the Securities Act or Rule 144A offering or
other similar private placement.
 
“Transactions” means (a) the Financing Transactions and (b) the payment of fees
and expenses in connection with the foregoing.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
 
 
 
51

 
 
“Unrestricted Cash” means, on any date, Cash and Cash Equivalents (excluding,
for the avoidance of doubt, security deposits held by the Borrower or any
Restricted Subsidiary) owned on such date by the Borrower or any Restricted
Subsidiary, as reflected on a balance sheet prepared as of such date in
conformity with GAAP (but only to the extent the number reflected is a positive
number); provided that (a) such Cash and Cash Equivalents do not appear (and
would not be required to appear) as “restricted” on a consolidated balance sheet
of such Person prepared in conformity with GAAP, (b) such Cash and Cash
Equivalents are free and clear of all Liens, other than (i) nonconsensual Liens
permitted by Section 6.2 (including clause (a) of the definition of the term
“Permitted Encumbrances”), (ii) Liens referred to in clause (i) of the
definition of the term “Permitted Encumbrances”, (iii) Liens created under the
Credit Documents and (iv) Liens securing any Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, and
(c) except in the case of contractual restrictions in respect of this Agreement,
the 1L/2L Intercreditor Agreement or the Intercreditor Agreement, the use of
such Cash and Cash Equivalents for application to the payment of Indebtedness is
not prohibited in any material respect by applicable law or any material
Contractual Obligation and such Cash and Cash Equivalents are not contractually
restricted in any material respect from being distributed to the Borrower.
 
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary in the manner provided below and not
subsequently redesignated as a “Restricted Subsidiary” in the manner provided
below and (b) each Subsidiary of an Unrestricted Subsidiary.
 
Other than during the Default Period, the Borrower may designate any Subsidiary
to be an “Unrestricted Subsidiary” by delivering to the Administrative Agent a
certificate of the chief financial officer of the Borrower specifying such
designation and certifying that such designated Subsidiary satisfies the
requirements set forth in this definition; provided that no Subsidiary may be
designated as an Unrestricted Subsidiary unless (a) immediately after giving Pro
Forma Effect to such designation, no Default or Event of Default has occurred
and is continuing or would result therefrom, (b) immediately after giving Pro
Forma Effect to such designation, (i) the Total Net Leverage Ratio shall not be
greater than the lesser of (A) 4.00:1.00 and (B) the maximum Total Net Leverage
Ratio permitted under the financial covenant set forth in Section 6.7(a) of the
First Lien Credit Agreement, in each case, determined as of the last day of the
then most recently ended Test Period, and (ii) the combined “EBITDA” of all the
Unrestricted Subsidiaries (calculated in accordance with the definition of the
term Consolidated Adjusted EBITDA, mutatis mutandis) for the most recent period
Test Period then ended shall not exceed 5% of the Consolidated Adjusted EBITDA
for such Test Period, (c) such Subsidiary does not own any Equity Interests in
any of the Restricted Subsidiaries, (d) neither such Subsidiary nor any of its
Subsidiaries owns or holds any License that is required for the conduct of
business in the ordinary course by the Borrower and the Restricted Subsidiaries
or is otherwise material to the Borrower and the Restricted Subsidiaries,
(e) each Subsidiary of such Subsidiary has been designated as (and, for so long
as it is a Subsidiary of the Borrower, continues as) an “Unrestricted
Subsidiary” in accordance with this definition, (f) the Investments in such
Unrestricted Subsidiary by the Borrower and the Restricted Subsidiaries
(including, after giving effect to the next sentence, those resulting from such
designation) are permitted under Section 6.6, (g) such Subsidiary shall have
been or will promptly be designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants) under any Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Indebtedness and any
Permitted Subordinated Indebtedness and (h) no Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously an Unrestricted Subsidiary that
has been redesignated as a Restricted Subsidiary. Upon the designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower and the Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal at the time of such designation to the fair value
of such Subsidiary (as determined reasonably and in good faith by the chief
financial officer of the Borrower). The Borrower shall cause each Unrestricted
Subsidiary to satisfy at all times the requirements set forth in clauses (c),
(d) and (g) above.
 
 
 
52

 
 
The Borrower may designate any Unrestricted Subsidiary as a “Restricted
Subsidiary” by delivering to the Administrative Agent a certificate of the chief
financial officer of the Borrower specifying such redesignation and certifying
that such redesignation satisfies the requirements set forth in this paragraph;
provided that (a) immediately after giving Pro Forma Effect to such
redesignation, no Default or Event of Default has occurred and is continuing or
would result therefrom and (b) the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence, at the time of such
redesignation, of any Indebtedness, Liens and Investments of such Subsidiary
existing at such time.
 
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of comprehensive income, shareholders’ equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.
 
“Upfront Fee” as defined in Section 2.10(a).
 
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code and a disregarded entity (for
US federal income tax purposes) owned by such Person.
 
“US Tax Compliance Certificate” as defined in Section 2.19(g)(ii)(B)(3).
 
“Vector Facility Arrangements” means the Vector Senior Loan Facility (as defined
in the First Lien Credit Agreement) and the Vector Subordinated Note.
 
“Vector SPV” means Vector Fusion Holdings (Cayman) Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands that is
a subsidiary of Vector Capital V, L.P.
 
“Vector Subordinated Note” means the Subordinated Note dated May 4, 2018, and in
a principal amount of $25,000,000, issued by Vector SPV to the Borrower for cash
consideration of $25,000,000.
 
“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
by the Borrower or any of its Affiliates to the Lenders or other applicable
creditors advancing such Loan or other Indebtedness with respect thereto (but
not any arrangement fees, structuring fees, commitment fees, underwriting fees
or other fees not paid generally to all such Lenders or other applicable
creditors, and excluding any ticking or amendment fees previously paid with
respect to such Loans or other Indebtedness) (in each case, with upfront or
similar fees or original issue discount being deemed to constitute like amounts
of original issue discount, and such fees and original discount being equated to
interest margins in a manner consistent with generally accepted financial
practice based on an assumed life to maturity of the lesser of four years and
the tenor of such Loan or other Indebtedness) and to any interest rate “floor”.
For purposes of determining the Weighted Average Yield of any floating rate
Indebtedness at any time, the rate of interest applicable to such Indebtedness
at such time shall be assumed to be the rate applicable at all times prior to
maturity; provided that appropriate adjustments shall be made for any scheduled
changes in rates of interest provided for in the documents governing such
Indebtedness. Determinations of the Weighted Average Yield shall be made in a
manner consistent with accepted financial practice.
 
 
 
53

 
 
“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.
 
“Wilmington Trust” means Wilmington Trust, National Association.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2. Accounting Terms; Pro Forma Calculations. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in conformity with GAAP as in effect from time to time;
provided that (i) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (A) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
(and related interpretations) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 842), issued by the Financial Accounting Standards Board on May
16, 2013, or any other proposals issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect on December 31, 2015. It is understood and
agreed that when any term of an accounting or financial nature refers to a
determination being made on a “consolidated basis”, when such reference is made
with respect to the Borrower and the Restricted Subsidiaries (or any Restricted
Subsidiary and its Restricted Subsidiaries), such determination shall exclude
from such consolidation the accounts of the Unrestricted Subsidiaries.
 
 
 
54

 
 
(a) All computations required to be made hereunder giving effect to any
Acquisition, Disposition or other Pro Forma Event shall be calculated after
giving Pro Forma Effect thereto (and, in the case of any computations made
hereunder to determine whether such Acquisition, Disposition or other Pro Forma
Event is permitted to be consummated hereunder, to any other such Pro Forma
Event consummated since the first day of the period covered by any component of
such Pro Forma computation and on or prior to the date of such computation) as
if such Pro Forma Event occurred on the first day of the most recent Test
Period.
 
1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. The words “not otherwise applied”, and
words of similar import, when used with reference to any amount of Net Proceeds
of any issuance or sale of Equity Interests that is proposed to be applied to
any particular use, payment or transaction, shall be construed to mean that such
amount was not previously applied, or is not simultaneously being applied, to
any other use, payment or transaction other than such particular use, payment or
transaction. Except as otherwise expressly provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Credit
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or any self-regulating entity, any other Governmental
Authority or entity that shall have succeeded to any or all functions thereof,
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof. Terms defined in the UCC as in effect in the
State of New York on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions.
 
1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”).
 
 
 
55

 
 
SECTION 2. LOANS
 
2.1. Term Loans. Term Loan Commitments.
 
(i) Subject to the terms and conditions hereof, each Term Loan Lender agrees to
make on the Closing Date a term loan to the Borrower in Dollars in a principal
amount not to exceed such Lender’s Term Loan Commitment. Each Lender’s Term Loan
Commitment in effect on the Closing Date shall terminate immediately and without
any further action upon the making of a Term Loan, as applicable, by such Lender
or, if earlier, at 5:00 p.m. (New York City time) on the Business Day following
the Closing Date.
 
(ii) The Borrower may, on one occasion, request from any or all existing Lenders
(each acting in their sole and absolute discretion) additional Term Loans in an
amount not to exceed $5,000,000, it being understood that no Lender shall be
required to provide such additional Term Loans; provided, however, that the
Borrower may submit such request at least ten Business Days in advance of the
date on which, pursuant to the Super Senior Budget, the Borrower shall cease to
have sufficient liquidity to cover disbursements set forth in such Super Senior
Budget (the “Liquidity Demand Date”) and, to the extent no Lender agrees to
provide such additional Term Loan within three Business Days from the date of
such request, the Borrower may commence the Chapter 11 Cases prior to the
earlier of (i) the Liquidity Demand Date or (ii) the Maturity Date. Any
additional Term Loans shall be effected pursuant to one or more amendments to
this Agreement and the other Credit Documents executed and delivered by the
Borrower, each Lender providing such additional Term Loans, the Requisite
Lenders, and the Administrative Agent, which may effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the good faith opinion of the Lenders providing such additional Term Loans, to
give effect to the provisions of this Section 2.1(a)(ii). The terms and
conditions of such additional Term Loan Commitments and the additional Term
Loans made thereunder shall be identical to the Term Loans made on the Closing
Date. Upon the making thereof, such additional Term Loans shall be deemed to be
and treated as Term Loans for all purposes of this Agreement.
 
(iii) Amounts borrowed pursuant to this Section 2.1(a) that are repaid or
prepaid may not be reborrowed.
 
(a) Borrowing Mechanics for Term Loans.
 
(i) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
of the same Type made by the Lenders proportionately to their applicable Pro
Rata Shares. At the commencement of each Interest Period for any Eurodollar Rate
Term Borrowing, such Borrowing shall be in an aggregate amount of $1,000,000 or
an integral multiple of $500,000 in excess of such amount (or such different
amount that constitutes the full amount of the Term Loans outstanding); provided
that a Eurodollar Rate Term Borrowing that results from a continuation of an
outstanding Eurodollar Rate Term Borrowing may be in an aggregate amount that is
equal to the amount of such outstanding Borrowing.
 
 
 
56

 
 
(ii) To request a Term Borrowing, the Borrower shall deliver to the
Administrative Agent a fully completed and executed Funding Notice (A) in the
case of a Eurodollar Rate Term Borrowing, not later than 2:00 p.m. (New York
City time) at least two Business Days in advance of the proposed Credit Date
(which shall be a Business Day) and (B) in the case of a Base Rate Term
Borrowing, not later than 11:00 a.m. (New York City time) on the proposed Credit
Date (which shall be a Business Day).1 Promptly upon receipt by the
Administrative Agent of a Funding Notice in accordance with this paragraph, the
Administrative Agent shall notify each Term Loan Lender of the details thereof
and of the amount of such Lender’s Term Loan to be made as part of the requested
Term Borrowing. Following delivery of a Funding Notice for a Eurodollar Rate
Term Borrowing, any failure to make such Borrowing shall be subject to
Section 2.17(c).
 
(iii) Each Lender shall make the principal amount of each Term Loan required to
be made by it hereunder on any Credit Date available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on such Credit Date by wire
transfer of same day funds in Dollars to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. Upon
satisfaction or waiver of the conditions precedent specified herein and receipt
by the Administrative Agent of all of the proceeds of the Loans, the
Administrative Agent will make each such Term Loan available to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice.
 
2.2. [Reserved].
 
2.3. [Reserved].
 
2.4. Pro Rata Shares; Obligations Several; Availability of Funds. All Loans on
the occasion of any Borrowing shall be made by the Lenders in proportion to
their applicable Pro Rata Shares. The failure of any Lender to make any Loan or
fund any participation required hereunder shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments and other obligations
of the Lenders hereunder are several, and no Lender shall be responsible for the
failure of any other Lender to make any Loan or fund any participation required
hereunder or to satisfy any of its other obligations hereunder.
 
(a) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested to be
made on such Credit Date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such Credit Date
and may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made the amount of its Loan available to the Administrative Agent, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand, such corresponding amount, with interest thereon for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of such payment to the Administrative Agent, at (i) in
the case of a payment to be made by such Lender, (A) at any time prior to the
third Business Day following the date such amount is made available to the
Borrower, the customary rate set by the Administrative Agent for the correction
of errors among banks and (B) thereafter, the Base Rate or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable hereunder to
Base Rate Loans. If the Borrower and such Lender shall both pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in the applicable Borrowing.
 
 
1 NTD: Subject to confirmation with WT.
 
 
57

 
 
2.5. Use of Proceeds. The Borrower will use the proceeds of the Term Loans for
incremental liquidity for general corporate purposes of the Credit Parties and
for other payments required in connection with the Term Loans, in each case
consistent in all respects with the disbursements and payments set forth in the
Approved Super Senior Budget.
 
2.6. Evidence of Debt; Register; Notes. Lenders’ Evidence of Debt. Each Lender
shall maintain records evidencing the Obligations of the Borrower owing to such
Lender, including the principal amount of the Loans made by such Lender and each
repayment and prepayment in respect thereof. Such records maintained by any
Lender shall be prima facie evidence thereof, absent manifest error; provided
that the failure to maintain any such records, or any error therein, shall not
in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms hereof; provided further that in the
event of any inconsistency between the records maintained by any Lender and the
records maintained by the Administrative Agent, the records maintained by the
Administrative Agent shall govern and control.
 
(a) Register. The Administrative Agent shall maintain records of the name and
address of, and the Commitments of and the principal amount of and stated
interest on the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be prima facie evidence thereof, absent
manifest error; provided that the failure to maintain the Register, or any error
therein, shall not in any manner affect the obligation of any Lender to make a
Loan or other payment hereunder or the obligation of the Borrower to pay any
amounts due hereunder, in each case in accordance with the terms of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender (but, in the case of a Lender, only with respect to (i) any entry
relating to such Lender’s Commitments or Loans and (ii) the identity of the
other Lenders (but not information as to such other Lenders’ Commitments or
Loans)) at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby designates the Person serving as the Administrative
Agent to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.6(b) and agrees that, in
consideration of such Person serving in such capacity, such Person and its
Related Parties shall constitute “Indemnitees”.
 
(b) Notes. Upon the request of any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) to
evidence such Lender’s Loans, which shall be substantially in the form attached
hereto as Exhibit N.
 
2.7. Interest on Loans. Subject to Section 2.9, each Loan shall bear interest on
the outstanding principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
 
(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of that Type; or
 
(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of that Type.
 
The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.
 
 
 
58

 
 
(c) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 3 (or such greater number as may be agreed to by the
Administrative Agent in its sole discretion) Eurodollar Rate Borrowings
outstanding at any time. In the event the Borrower fails to specify in any
Funding Notice the Type of the requested Borrowing, then the requested Borrowing
shall be made as a Base Rate Borrowing. In the event the Borrower fails to
deliver in accordance with Section 2.8 a Conversion/Continuation Notice with
respect to any Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. In the event the Borrower requests the making of, or the conversion
to or continuation of, any Eurodollar Rate Borrowing but fails to specify in the
applicable Funding Notice or Conversion/Continuation Notice the Interest Period
to be applicable thereto, the Borrower shall be deemed to have specified an
Interest Period of one month.
 
(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 360-day year (or, in the case of Base
Rate Loans determined by reference to the Prime Rate, a 365-day or 366-day year,
as applicable), and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which such interest accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall accrue on such Loan.
 
(e) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan, to
the extent accrued on the amount being repaid or prepaid, (iii) on the Maturity
Date and (iv) in the event of any conversion of a Eurodollar Rate Loan prior to
the end of the Interest Period then applicable thereto, on the effective date of
such conversion.
 
2.8. Conversion/Continuation. Subject to Section 2.17, the Borrower shall have
the option:
 
(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and
 
(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;
 
provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b) or 2.2(b), as applicable.
 
 
 
59

 
 
In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.
 
(f) To exercise its option pursuant to this Section 2.8, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent (i) not later than 11:00 a.m. (New York City time) one
Business Day in advance of the proposed Conversion/Continuation Date, in the
case of a conversion to a Base Rate Borrowing, and (ii) not later than 2:00 p.m.
(New York City time) at least three Business Days in advance of the proposed
Conversion/Continuation Date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. Except as otherwise provided herein, a
Conversion/Continuation Notice for a conversion to, or a continuation of, any
Eurodollar Rate Borrowing shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith; any failure to effect such conversion
or continuation in accordance therewith shall be subject to Section 2.17(c).
 
(g) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the written request of the
Requisite Lenders, any other Event of Default shall have occurred and be
continuing, then no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing.
 
2.9. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of any Event of Default under Section
8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder shall bear interest (in the case
of an Event of Default under Section 8.1(a), only on overdue amounts), payable
on demand, after as well as before judgment, at a rate per annum equal to (a) in
the case of the principal of any Loan, 2.00% per annum in excess of the interest
rate otherwise applicable hereunder to such Loan or (b) in the case of any other
amount, a rate (computed on the basis of a year of 360 days for the actual
number of days elapsed) that is 2.00% per annum in excess of the highest
interest rate otherwise payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of the Administrative Agent or any Lender.
 
2.10. Fees. On the Closing Date, the Borrower shall pay to the Lenders, a fee
equal to 5.00 % of the amount of the Term Loan Commitments on the Closing Date
(the “Upfront Fee”). The Upfront Fee shall be fully and irrevocably due and
payable in cash on the Closing Date and shall be deducted by each Lender from
the proceeds of the Loans made by such Lender on the Closing Date. The Upfront
Fee shall be earned by the Lenders upon the funding of the Loans as a fee in
consideration of the Commitments and the making of the Loans and for the time
and costs expended in extending the Commitments and the making of the Loans. THE
BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE UPFRONT FEE. The Borrower
expressly agrees that: (A) the Upfront Fee is reasonable and is the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel; (B) the Upfront Fee shall be payable notwithstanding the
then prevailing market rates at the time payment is made; (C) there has been a
course of conduct between the Lenders and the Borrower giving specific
consideration in this transaction for such agreement to pay the Upfront Fee; and
(D) the Borrower shall be estopped hereafter from claiming differently than as
agreed to in this paragraph. The Borrower expressly acknowledges that its
agreement to pay the Upfront Fee to the Lenders as herein described is a
material inducement for the Lenders to provide the Commitment and provide the
Loans.
 
 
 
60

 
 
(a) The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent, for their own account, the fees in the amounts and at the times
separately agreed upon (including pursuant to the Administrative Agent Fee
Letter) in respect of the credit facilities provided herein. Such fees will be
in addition to the payment of the Agents’ fees, costs and expenses pursuant to
Section 10.2 and Section 10.3 hereof.
 
(b) Fees paid hereunder shall not be refundable or creditable under any
circumstances.
 
(c) Fees paid hereunder and pursuant to the Administrative Agent Fee Letter
shall be fully earned when due. Such fees shall not be refundable or creditable
under any circumstances except as may be expressly agreed in writing by the
party to whom such fees are or are to be paid.
 
2.11. Repayment on Maturity Date. To the extent not previously paid, all Term
Loans shall be due and payable on the Maturity Date.
 
(a) Each repayment of a Term Borrowing shall be allocated among the Lenders
holding Loans comprising such Term Borrowing in accordance with their applicable
Pro Rata Shares.
 
2.12. Voluntary Prepayments; Call Protection. Voluntary Prepayments. At any time
and from time to time, the Borrower may, without premium or penalty (except as
applicable under Section 2.12(b)) but subject to compliance with the conditions
set forth in this Section 2.12(a) and with Section 2.17(c), prepay any Term
Borrowing in whole or in part; provided that each such partial voluntary
prepayment of any Borrowing shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $500,000 in excess of such amount (or such
lesser amount that constitutes the full amount of the Term Loans outstanding).
 
(i) To make a voluntary prepayment pursuant to Section 2.12(a)(i), the Borrower
shall notify the Administrative Agent not later than 11:00 a.m. (New York City
time) (A) at least one Business Day prior to the date of prepayment, in the case
of prepayment of Base Rate Borrowings, or (B) at least three Business Days prior
to the date of prepayment, in the case of prepayment of Eurodollar Rate
Borrowings. Each such notice shall specify the prepayment date (which shall be a
Business Day) and the principal amount of each Borrowing or portion thereof to
be prepaid, and shall be given in writing. Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of any Borrowing pursuant to Section 2.12(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
details thereof. Each voluntary prepayment of a Borrowing shall be allocated
among the Lenders holding Loans comprising such Borrowing in accordance with
their applicable Pro Rata Shares.
 
 
 
61

 
 
(ii) Notwithstanding any other provision of this Section 2.12 to the contrary,
in connection with a refinancing in full of the credit facilities established
hereunder, any Lender may, with the consent of the Borrower, elect, by written
agreement executed by the Borrower, such Lender and the Administrative Agent, to
accept Rollover Indebtedness in lieu of all or any part of such Lender’s
applicable Pro Rata Share of any prepayment of any Borrowing made pursuant to
Section 2.12(a)(i).
 
(iii) Notwithstanding anything to the contrary contained herein, the Borrower
may not make any voluntary prepayment of any Term Loans without the prior
written consent of the Requisite Lenders unless, concurrently with such
prepayment, all Obligations under and as defined in the First Lien Credit
Agreement (excluding contingent obligations as to which no claim has been made)
are paid in full, all commitments thereunder are terminated and all letters of
credit issued thereunder are cancelled or cash collateralized in a manner that
is acceptable to the applicable issuer(s) thereof.
 
(b) In the event that prior to the Maturity Date, all or any portion of the Term
Borrowings are prepaid pursuant to Section 2.12(a)(i)), then each Lender whose
Term Loans are so prepaid shall be paid a cash fee equal to 2.50% of the
aggregate principal amount of such Lender’s Term Loans so prepaid; it being
understood and agreed that no such fee shall be payable in the event if the Term
Loans are refinanced with the proceeds of, or rolled into, loans under a
debtor-in-possession credit facility in connection with Chapter 11 Cases.
 
2.13. Mandatory Prepayments. Asset Sales. Not later than the fifth Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary of
any Net Proceeds in respect of any Asset Sale, the Borrower shall prepay the
Term Borrowings in an aggregate amount equal to 100% of such Net Proceeds;
provided that the Borrower may, at least one Business Day prior to the date of
the required prepayment, deliver to the Administrative Agent a certificate of an
Authorized Officer of the Borrower to the effect that the Borrower intends to
cause such Net Proceeds (or a portion thereof specified in such certificate) to
be reinvested in non-current assets useful in the business of the Borrower and
its Restricted Subsidiaries or in Permitted Acquisitions or other Acquisitions,
in each case, within 365 days after the receipt of such Net Proceeds, and
certifying that, as of the date thereof, no Event of Default has occurred and is
continuing, in which case during such period the Borrower shall not be required
to make such prepayment to the extent of the amount set forth in such
certificate; provided further that any such Net Proceeds that are not so
reinvested by the end of such period (or within a period of 270 days thereafter
if by the end of such initial 365-day period the Borrower or any of its
Restricted Subsidiaries shall have entered into a binding agreement with a third
party to so reinvest such Net Proceeds) shall be applied to prepay the Term
Borrowings promptly upon the expiration of such period. Notwithstanding the
foregoing, the Borrower may use a portion of any Net Proceeds in respect of any
Asset Sale that would otherwise be required pursuant to this Section 2.13(a) to
be applied to prepay the Term Borrowings to prepay, repurchase or redeem any
Permitted Credit Agreement Refinancing Indebtedness or any Permitted Incremental
Equivalent Indebtedness that, in each case, constitutes Permitted Pari Passu
Secured Indebtedness but only to the extent such Permitted Pari Passu Secured
Indebtedness pursuant to the terms thereof is required to be (or is required to
be offered to the holders thereof to be) prepaid, repurchased or redeemed as a
result of such Asset Sale (with the amount of the prepayment of the Term
Borrowings that would otherwise have been required pursuant to this Section
2.13(a) being reduced accordingly), provided that (i) such portion shall not
exceed the product of (A) the amount of such Net Proceeds multiplied by (B) a
fraction of which the numerator is the outstanding aggregate principal amount of
such Permitted Pari Passu Secured Indebtedness and the denominator is the sum of
the aggregate principal amount of such Permitted Pari Passu Secured Indebtedness
and all Term Borrowings, in each case at the time of occurrence of such Asset
Sale, and (ii) in the event the holders of such Permitted Pari Passu Secured
Indebtedness shall have declined such prepayment, repurchase or redemption, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of rejection) be applied to prepay the Term Borrowings.
 
 
 
62

 
 
(a) Insurance/Condemnation Events. Not later than the fifth Business Day
following the date of receipt by the Borrower or any Restricted Subsidiary, or
by the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event, the Borrower shall prepay the Term Borrowings in
an aggregate amount equal to 100% of such Net Proceeds; provided that the
Borrower may, at least one Business Day prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in replacement assets (including through the repair, restoration or
replacement of the damaged, destroyed or condemned assets) or other non-current
assets useful in the business of the Borrower and its Restricted Subsidiaries or
in Permitted Acquisitions or other Acquisitions, in each case, within 365 days
after the receipt of such Net Proceeds, and certifying that, as of the date
thereof, no Event of Default has occurred and is continuing, in which case
during such period the Borrower shall not be required to make such prepayment to
the extent of the amount set forth in such certificate; provided further that
any such Net Proceeds that are not so reinvested by the end of such period (or
within a period of 270 days thereafter if by the end of such initial 365-day
period the Borrower or any of its Restricted Subsidiaries shall have entered
into a binding agreement with a third party to so reinvest such Net Proceeds)
shall be applied to prepay the Term Borrowings promptly upon the expiration of
such period. Notwithstanding the foregoing, the Borrower may use a portion of
any Net Proceeds in respect of any Insurance/Condemnation Event that would
otherwise be required pursuant to this Section 2.13(b) to be applied to prepay
the Term Borrowings to prepay, repurchase or redeem any Permitted Credit
Agreement Refinancing Indebtedness or any Permitted Incremental Equivalent
Indebtedness that, in each case, constitutes Permitted Pari Passu Secured
Indebtedness but only to the extent such Permitted Pari Passu Secured
Indebtedness pursuant to the terms thereof is required to be (or is required to
be offered to the holders thereof to be) prepaid, repurchased or redeemed as a
result of such Insurance/Condemnation Event (with the amount of the prepayment
of the Term Borrowings that would otherwise have been required pursuant to this
Section 2.13(b) being reduced accordingly), provided that (i) such portion shall
not exceed the product of (A) the amount of such Net Proceeds multiplied by (B)
a fraction of which the numerator is the outstanding aggregate principal amount
of such Permitted Pari Passu Secured Indebtedness and the denominator is the sum
of the aggregate principal amount of such Permitted Pari Passu Secured
Indebtedness and all Term Borrowings, in each case at the time of occurrence of
such Insurance/Condemnation Event, and (ii) in the event the holders of such
Permitted Pari Passu Secured Indebtedness shall have declined such prepayment,
repurchase or redemption, the declined amount shall promptly (and in any event
within 10 Business Days after the date of rejection) be applied to prepay the
Term Borrowings.
 
(b) Issuance of Debt. On the date of receipt by the Borrower or any Restricted
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness (other
than any Indebtedness permitted to be incurred pursuant to Section 6.1), the
Borrower shall prepay the Term Borrowings in an aggregate amount equal to 100%
of such Net Proceeds.
 
(c) [Reserved].
 
 
 
63

 
 
(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2019), the Borrower shall, not later than the earlier of (x)
95 days after the end of such Fiscal Year and (y) five Business Days after the
delivery of the financial statements with respect to such Fiscal Year pursuant
to Section 5.1(a), prepay the Term Borrowings in an aggregate principal amount
equal to (i) the product of (A) the Applicable ECF Percentage for such Fiscal
Year multiplied by (B) the Consolidated Excess Cash Flow for such Fiscal Year
multiplied by (C) the percentage of the aggregate principal amount of the Term
Borrowings outstanding as of the end of such Fiscal Year represented by the Term
Borrowings (but, in each case, disregarding for purposes of determining such
percentage any prepayments or repurchases referred to in clause (ii) below)
minus (ii) the sum of the aggregate principal amount of the Term Borrowings
voluntarily prepaid by the Borrower pursuant to Section 2.12 or, to the extent
of Cash spent, repurchased by the Borrower pursuant to Section 10.6(i)(i) of the
First Lien Credit Agreement, minus (iii) the product of (A) the percentage of
the aggregate principal amount of the Term Borrowings outstanding as of the end
of such Fiscal Year represented by the Term Borrowings (but, in each case,
disregarding for purposes of determining such percentage any prepayments or
repurchases referred to in clause (ii) above) multiplied by (B) the sum of
(x) the aggregate principal amount of any optional prepayments, repurchases or
redemptions of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness that, in each case, constitutes
Permitted Pari Passu Secured Indebtedness plus (y) the aggregate principal
amount of any optional prepayments of any revolving loans under the First Lien
Credit Agreement but solely to the extent the revolving commitments in respect
thereof are permanently reduced in connection therewith (and solely to the
extent of the amount of such permanent reduction and excluding any reduction in
connection with a refinancing thereof), in each case under clauses (ii) and
(iii) above, (I) to the extent such prepayments, repurchases or redemptions have
not been financed with the proceeds of incurrences of Long-Term Indebtedness and
(II) if such prepayments, repurchases or redemptions occurred (1) during such
Fiscal Year (to the extent not applied to reduce any mandatory prepayment
required under this Section 2.13(e) in respect of any prior Fiscal Year pursuant
to clause (2) below) or (2) at the option of the Borrower, after the end of such
Fiscal Year and prior to the time that the mandatory prepayment required under
this Section 2.13(e) in respect of such Fiscal Year is due as provided above;
provided that no prepayment shall be required under this Section 2.13(e) unless
the amount thereof would equal or exceed $1,000,000.
 
(e) [Reserved].
 
(f) Notice and Certificate. At least one Business Day prior to any mandatory
prepayment or reduction pursuant to this Section 2.13, the Borrower (i) shall
notify the Administrative Agent in writing of such prepayment or reduction and
(ii) shall deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower setting forth the calculation of the amount of the
applicable prepayment or reduction. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, or the effective date and the amount of any such
reduction, as applicable, and shall be given in writing. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the details thereof. Each mandatory prepayment of any Borrowing shall be
allocated among the Lenders holding Loans comprising such Borrowing in
accordance with their applicable Pro Rata Shares and shall be subject to
compliance with Section 2.17(c).
 
 
 
64

 
 
(g) Foreign Restrictions and Taxes. Notwithstanding any other provisions of this
Section 2.13 to the contrary, if the Borrower determines in good faith that (i)
any Net Proceeds in respect of any Asset Sale by, or any Insurance/Condemnation
Event affecting the assets of, a Restricted Subsidiary that is a CFC or a CFC
Holding Company, or any portion of Consolidated Excess Cash Flow attributable to
a Restricted Subsidiary that is a CFC or a CFC Holding Company, are prohibited,
restricted or delayed by applicable foreign law (including currency controls)
from being repatriated to the United States (and that, in view of the available
liquidity and working capital requirements of the Borrower and the Restricted
Subsidiaries that are not CFCs or CFC Holding Companies (as determined by the
Borrower in good faith), such repatriation is reasonably required in order to
provide the Borrower with the funds with which to make such prepayment as would
otherwise be required hereunder), then the amount thereof so affected will not
be required to be applied to prepay Term Borrowings as otherwise required under
Section 2.13(a), 2.13(b) or 2.13(e), as applicable, provided that (A) the
Borrower shall, and shall cause such CFC or CFC Holding Company to, use
commercially reasonable efforts to take actions reasonably required by the
applicable foreign law to permit such repatriation and (B) the Borrower shall
prepay Term Borrowings in accordance with such applicable Section in a principal
amount equal to such affected amount (or a portion thereof) at such time as (x)
the repatriation of such amount (or such portion thereof) becomes permitted
under applicable foreign law or (y) the Borrower determines in good faith that,
in view of the available liquidity and working capital requirements of the
Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof), provided further that any such prepayment shall no longer be required
to be made with respect to any such amounts that, after the use of such
commercially reasonable efforts, have not been repatriated prior to the date
that is one year after the date the original prepayment was required to be made
under Section 2.13(a), 2.13(b) or 2.13(e), as applicable, or (ii) that
repatriation of any Net Proceeds in respect of any Asset Sale by, or any
Insurance/Condemnation Event affecting the assets of, a Restricted Subsidiary
that is a CFC or a CFC Holding Company, or any portion of Consolidated Excess
Cash Flow attributable to a Restricted Subsidiary that is a CFC or a CFC Holding
Company, would have a material adverse tax consequence (taking into account any
withholding tax, any Subpart F inclusion and any foreign tax credit or benefit
actually realized in connection with such repatriation) to the Borrower and the
Restricted Subsidiaries (and that, in view of the available liquidity and
working capital requirements of the Borrower and the Restricted Subsidiaries
that are not CFCs or CFC Holding Companies (as determined by the Borrower in
good faith), such repatriation is reasonably required in order to provide the
Borrower with the funds with which to make such prepayment as would otherwise be
required hereunder), then the amount thereof so affected will not be required to
be applied to prepay Term Borrowings as otherwise required under Section
2.13(a), 2.13(b) or 2.13(e), as applicable, provided that the Borrower shall
prepay Term Borrowings in accordance with such applicable Section in a principal
amount equal to such affected amount (or a portion thereof) at such time as (A)
the repatriation of such amount (or such portion thereof) would no longer result
in a material adverse tax consequence or (B) the Borrower determines in good
faith that, in view of the available liquidity and working capital requirements
of the Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
Companies (taking into account the foregoing considerations), funds are
available in the United States to make such prepayment (or such portion
thereof), provided further that any such prepayment shall no longer be required
to be made after the date that is one year after the date the original
prepayment was required to be made under Section 2.13(a), 2.13(b) or 2.13(e), as
applicable.
 
 
 
65

 
 
(h) Notwithstanding anything in this Section 2.13 to the contrary, in the event
and on each occasion that the Borrower or any other Credit Party would be
required by the terms of any Permitted First Lien Indebtedness, Permitted Second
Lien Indebtedness Documents or any agreements or instruments governing or
evidencing any other Permitted Junior Lien Secured Indebtedness or any
Subordinated Notes to repay or prepay, or to make an offer to repay or prepay,
any Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness or any
such other Indebtedness as a result of the receipt of any Cash proceeds by the
Borrower or any Restricted Subsidiary in connection with any sale, transfer or
other Disposition of any asset or any other mandatory prepayment event or
requirement (in each case, excluding any such repayment or prepayment, or any
such offer to repay or prepay, not in excess of any Declined Mandatory
Prepayment Retained Amount relating to such Disposition or such other mandatory
prepayment event or requirement), then, prior to the time at which the Borrower
or such other Credit Party would be required to make such repayment or
prepayment, or to make such offer, the Borrower shall prepay Term Borrowings in
an amount that would be needed to eliminate such requirement.
 
2.14. Application of Prepayments; Waivable Mandatory Prepayments.
 
 [Reserved].
 
(a) [Reserved].
 
(b) Waivable Mandatory Prepayments. Notwithstanding anything herein to the
contrary, any Term Loan Lender may elect, by written notice to the
Administrative Agent at least one Business Day (or such shorter period as may be
established by the Administrative Agent in its sole discretion) prior to the
required prepayment date, to decline all or any portion of any mandatory
prepayment of its Term Loans pursuant to Section 2.13 (other than Section
2.13(c) or 2.13(i)), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans but was so declined shall be,
first, applied by the Borrower on the required prepayment date to prepay or
offer to redeem any Permitted First Lien Indebtedness, any Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness to the extent required thereby
and, second, to the extent of the remainder thereof that is not so applied to
prepay or redeem such Indebtedness, shall be retained by the Borrower.
 
2.15. General Provisions Regarding Payments. All payments by the Borrower or any
other Credit Party of principal, interest, fees and other amounts required to be
made hereunder or under any other Credit Document shall be made by wire transfer
of same day funds in Dollars, without defense, recoupment, set-off or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent in the United States of America most recently designated by
it for such purpose and received by the Administrative Agent not later than 2:00
p.m. (New York City time) on the date due for the account of the Persons
entitled thereto; provided that payments made pursuant to Sections 2.17(c),
2.18, 2.19, 10.2 and 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any payment received by it
hereunder for the account of any other Person to the appropriate recipient
promptly following receipt thereof.
 
 
 
66

 
 
(a) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
 
(b) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.
 
(c) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.
 
(d) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 2:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.9), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).
 
(e) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 8.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations, or from any sale of, collection from or other realization
upon all or any part of the Collateral, shall, subject to Sections 2.3(h) and
the requirements of any applicable Permitted Intercreditor Agreement, be applied
in accordance with the application arrangements set forth in Section 5.02 of the
Pledge and Security Agreement.
 
(f) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent (i) at any time prior to the
third Business Day following the date such amount is distributed to it, the
customary rate set by the Administrative Agent for the correction of errors
among banks and (ii) thereafter, the Base Rate.
 
 
 
67

 
 
2.16. Ratable Sharing. The Lenders hereby agree among themselves that if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of any principal, interest and
fees owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) resulting in such
Lender receiving payment of a greater proportion of the Aggregate Amounts Due to
such Lender than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender in writing of the receipt of such payment and (b) apply a
portion of such payment to purchase (for cash at face value) participations in
the Aggregate Amounts Due to the other Lenders so that all such payments of
Aggregate Amounts Due shall be shared by all the Lenders ratably in accordance
with the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by any purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Credit
Party or otherwise, such purchase shall be rescinded and the purchase price paid
for such participation shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. Each Credit Party expressly
consents to the foregoing arrangements and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by such Credit Party to such holder with respect thereto as fully as if such
holder were owed the amount of the participation held by such holder. The
provisions of this Section 2.16 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, including the application of funds arising from the
existence of a Defaulting Lender or any payment made by the Borrower pursuant to
Section 2.22, (ii) any acceptance by any Lender of any Rollover Indebtedness in
accordance with Section 2.12(a)(iii), (iii) any payment obtained by any Lender
as consideration for the assignment of or sale of a participation in Loans or
other Obligations owing to it pursuant to and in accordance with the express
terms of this Agreement.
 
2.17. Making or Maintaining Eurodollar Rate Loans. Inability to Determine
Applicable Interest Rate.
 
(i) If prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing:
 
(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
 
(B) the Administrative Agent is notified in writing by a Majority in Interest of
the Lenders that the Adjusted Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Rate Borrowing for such Interest Period;
 
 
 
68

 
 
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable, whereupon,
(x) no Loans may be made as, or converted to, Eurodollar Rate Loans until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (y) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed
rescinded by the Borrower. The Administrative Agent shall promptly notify the
Borrower and the Lenders when such circumstances no longer exist.
 
(ii) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (x) the circumstances set forth
in Section 2.17(a)(i)(A) have arisen (including because the rate described in
clause (a) of the definition of “Adjusted Eurodollar Rate” is not available or
published on a current basis) and such circumstances are unlikely to be
temporary or (y) the circumstances set forth in Section 2.17(a)(i)(A) have not
arisen but the supervisor for the administrator of the rate described in clause
(a) of the definition of “Adjusted Eurodollar Rate” or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the rate described in clause (a) of the
definition of “Adjusted Eurodollar Rate” no longer be used for determining
interest rates for loans, then the Administrative Agent (acting at the direction
of the Requisite Lenders) and the Borrower shall endeavor to establish an
alternate rate of interest to the Adjusted Eurodollar Rate that (x) gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans denominated in Dollars in the United States at
such time, and (y) is a rate for which the Administrative Agent has indicated in
writing to the Lenders (which includes email) that it is able to calculate and
administer, and the Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement (and the Term Loan Lenders hereby (A) authorize and direct the
Administrative Agent to execute and deliver any such amendment in respect of
which the Requisite Lenders have indicated in writing to the Administrative
Agent (which may be via email) that such amendment (and the alternate interest
rate specified therein) is satisfactory to the Requisite Lenders and (B)
acknowledge and agree that the Administrative Agent shall be entitled to all of
the exculpations and indemnifications provided for in this Agreement in favor of
the Administrative Agent in executing and delivering any such amendment).
Notwithstanding anything to the contrary contained in Section 10.5, such
amendment shall become effective without any further action or consent of any
other party to this Agreement. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (y) above, only to the extent the rate
described in clause (a) of the definition of “Adjusted Eurodollar Rate” for such
Interest Period is not available or published at such time on a current basis),
(1) no Loans may be made as, or converted to, Eurodollar Rate Loans and (2) any
Funding Notice or Conversion/Continuation Notice given by the Borrower
requesting the making of, or conversion to or continuation of, any Eurodollar
Rate Borrowing shall be deemed rescinded by the Borrower.
 
 
 
69

 
 
(g) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
after the Closing Date become unlawful as a result of compliance by such Lender
in good faith with any law (or would conflict with any treaty, rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) the Requisite Lenders shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto) that the making, maintaining, converting to or continuation
of their Eurodollar Rate Loans has become impracticable as a result of
contingencies occurring after the Closing Date that materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, if such Lender or Lenders shall have provided notice thereof to
the Administrative Agent and the Borrower, such Lender or each of such Lenders,
as the case may be, shall be an “Affected Lender”. If the Administrative Agent
and the Borrower receive a notice from (A) any Lender pursuant to clause (i) of
the preceding sentence or (B) a notice from Lenders constituting Requisite
Lenders pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, of the applicable Lender) to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by each applicable Affected Lender, (2) to the extent such
determination by any Affected Lender relates to a Eurodollar Rate Loan then
being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender’s)
obligations to maintain Eurodollar Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (4)
the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Notwithstanding the foregoing, to the extent any such
determination by an Affected Lender relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
Section 2.17(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice thereof to the Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to each other Lender). Each
Affected Lender shall promptly notify the Administrative Agent and the Borrower
when the circumstances that led to its notice pursuant to this Section 2.17(b)
no longer exist.
 
 
 
70

 
 
(h) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice given by the Borrower (other than as a
result of a failure by such Lender to make such Loan in accordance with its
obligations hereunder), whether or not such notice may be rescinded in
accordance with the terms hereof, (ii) a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in any
Conversion/Continuation Notice given by the Borrower, whether or not such notice
may be rescinded in accordance with the terms hereof, (iii) any payment of any
principal of any Eurodollar Rate Loan occurs on a day other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (iv) the conversion of any Eurodollar Rate Loan occurs on a day other
than on the last day of an Interest Period applicable thereto, (v) any
Eurodollar Rate Loan is assigned other than on the last day of an Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.22 or (vi) a prepayment of any Eurodollar Rate Loan does not occur on
a date specified therefor in any notice of prepayment given by the Borrower,
whether or not such notice may be rescinded in accordance with the terms hereof,
the Borrower shall compensate each Lender for all losses, costs, expenses and
liabilities that such Lender may sustain, including any loss incurred from
obtaining, liquidating or employing losses from third parties, but excluding any
loss of margin or any interest rate “floor”, for the period following any such
payment, assignment or conversion or any such failure to borrow, pay, prepay,
convert or continue. To request compensation under this Section 2.17(c), a
Lender shall deliver to the Borrower (with a copy to the Administrative Agent) a
certificate setting forth in reasonable detail the basis and calculation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.17(c), which certificate shall be conclusive and binding absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
 
(i) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.
 
(j) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.
 
2.18. Increased Costs; Capital Adequacy and Liquidity. Increased Costs
Generally. If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);
 
 
 
71

 
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Loan made by
such Lender or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
from time to time upon request of such Lender or other Recipient, the Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(k) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(l) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.18(a) or 2.18(b) and delivered to the
Borrower (with a copy to the Administrative Agent), shall be conclusive absent
manifest error. The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
 
(m) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.18 for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that such Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
 
72

 
 
(n) Certain Limitations. Notwithstanding any other provision of this Section to
the contrary, no Lender shall request, or be entitled to receive, any
compensation pursuant to this Section unless it shall be the general policy or
practice of such Lender to seek compensation in similar circumstances under
comparable provisions of other credit agreements, if any.
 
2.19. Taxes; Withholding, Etc.
 
(a)  (a) [Reserved].
 
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.19) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf (including in its capacity as the
Collateral Agent) or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set-off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.19(e).
 
 
 
73

 
 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.19, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent or the relevant
Lender, as applicable.
 
(g) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(i) Without limiting the generality of the foregoing:
 
(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax.
 
(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, US federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
 
 
74

 
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a ”US Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit O-4 on behalf of each such direct and indirect partner.
 
(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
 
 
75

 
 
(D) If a payment made to a Lender under any Credit Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of this Section 2.19, the term “applicable law” includes FATCA.
 
(ii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.19(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.19(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.19(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
 
 
76

 
 
(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
 
2.20. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.18, or if the Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the judgment of such Lender, such
designation or assignment and delegation (a) would cause such Lender to cease to
be an Affected Lender or would eliminate or reduce amounts payable pursuant to
Section 2.18 or 2.19, as the case may be, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
 
2.21. Defaulting Lenders. Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
 
(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or the Collateral Agent under the Credit Documents; second, as the
Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(i) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
 
 
 
77

 
 
(ii) Participation as Requisite Lender. The Commitments and Loans of such
Defaulting Lender shall not be included in determining whether the Requisite
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Credit Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.5); provided that
any amendment, waiver or other modification that under clauses (i), (ii), (iii),
(iv), (v) or (vi) of Section 10.5(b) requires the consent of all Lenders
affected thereby shall require the consent of such Defaulting Lender in
accordance with the terms thereof.
 
(j) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
by the Lenders in accordance with their respective applicable Pro Rata Shares,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender.
 
2.22. Replacement of Lenders. If (a) any Lender has become an Affected Lender,
(b) any Lender requests compensation under Section 2.18, (c) the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
(d) any Lender becomes and continues to be a Defaulting Lender or a Disqualified
Institution or (e) any Lender fails to consent to a proposed waiver, amendment
or other modification of any Credit Document, or to any departure of any Credit
Party therefrom, that under Section 10.5 requires the consent of all the Lenders
(or all the affected Lenders or all the Lenders) and with respect to which the
Requisite Lenders shall have granted their consent, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6,
including the consent requirements set forth therein), all its interests, rights
and obligations under this Agreement and the other Credit Documents (other than
existing rights to payment under Sections 2.17(c), 2.18 and 2.19) (or, in the
case of any such assignment and delegation resulting from a failure to provide a
consent, all such interests, rights and obligations under this Agreement and the
other Credit Documents as a Lender) to an Eligible Assignee that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (i) the Borrower shall have caused to
be paid to the Administrative Agent the registration and processing fee referred
to in Section 10.6(d), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon and
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 2.17(c)) from the assignee (in the case of such principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) such assignment and delegation does not conflict with applicable
law, (iv) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments thereafter and (v) in the case of any such assignment
and delegation resulting from the failure to provide a consent, the assignee
shall have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.22 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
 
 
 
78

 
 
SECTION 3. CONDITIONS PRECEDENT
 
3.1. Closing Date. This Agreement and the obligation of each Lender to make any
Credit Extension shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
10.5) (it being understood and agreed that any Credit Document and each other
document required to be received by the Lenders shall be deemed so received when
it is delivered to the Administrative Agent or the Collateral Agent, as
applicable):
 
(a) Credit Agreement. The Administrative Agent shall have received from the
Borrower and each Designated Subsidiary and each other party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent and the Requisite Lenders (which may
include a facsimile or electronic image scan transmission) that such party has
signed a counterpart of this Agreement.
 
(b) Organizational Documents; Incumbency. The Administrative Agent and the
Lenders shall have received, in respect of the Borrower and each Designated
Subsidiary, a certificate of such Person (or, in the case of a partnership, its
general partner), dated the Closing Date and executed by the secretary or an
assistant secretary or manager of such Person, attaching (i) a copy of each
Organizational Document of such Person, which shall be certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers/manager or
general partner of such Person executing each Credit Document, (iii) resolutions
of the Board of Managers, Board of Directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, certified as of
the Closing Date by such secretary or assistant secretary or manager as being in
full force and effect without modification or amendment, and (iv) a good
standing certificate from the applicable Governmental Authority of such Person’s
jurisdiction of organization, dated the Closing Date or a recent date prior
thereto.
 
(c) Effectiveness of Amendment to the First Lien Credit Agreement. The First
Lien Credit Agreement shall have been amended or shall be amended in a manner
satisfactory to the Requisite Lenders substantially simultaneously with the
initial funding of the Term Loans on the Closing Date to permit the Term Loans,
this Agreement and the Transactions.
 
(d) Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied. The Collateral Agent and the Lenders
shall have received a completed Collateral Questionnaire in form and substance
reasonably satisfactory to the Requisite Lenders, dated the Closing Date and
executed by an Authorized Officer of the Borrower, together with all attachments
contemplated thereby, including the results of a search of the UCC (or
equivalent) filings made with respect to the Credit Parties in the jurisdictions
contemplated by the Collateral Questionnaire and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Requisite Lenders that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been, or substantially contemporaneously with the initial funding of Loans on
the Closing Date will be, released.
 
 
 
79

 
 
(e) Evidence of Insurance. The Collateral Agent and the Lenders shall have
received a certificate from the Borrower’s insurance broker or other evidence
reasonably satisfactory to the Requisite Lenders that the insurance required to
be maintained pursuant to Section 5.5 is in full force and effect, and, subject
to Section 5.15, together with customary endorsements naming the Collateral
Agent, for the benefit of Secured Parties, as additional insured and lender’s
loss payee thereunder to the extent required under Section 5.5.
 
(f) Opinions of Counsel. The Administrative Agent and the Lenders shall have
received a favorable written opinion (addressed to the Administrative Agent, the
Collateral Agent, the Lenders and dated the Closing Date) of (i) Weil, Gotshal &
Manges LLP, counsel for the Credit Parties, (ii) James P. Prenetta, General
Counsel of the Borrower, and (iii) Georgia and New Jersey local counsel for the
Credit Parties, in each case in form and substance reasonably satisfactory to
the Requisite Lenders (and each Credit Party hereby instructs such counsel to
deliver each such opinion to the Administrative Agent and the Lenders).
 
(g) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
and the Lenders all fees and expenses (including legal fees and expenses and
recording fees) and other amounts due and payable on or prior to the Closing
Date pursuant to the Credit Documents. The Administrative Agent shall have
received a fully executed copy of the Administrative Agent Fee Letter.
 
(h) Closing Date Certificate. The Administrative Agent and the Lenders shall
have received the Closing Date Certificate, dated the Closing Date and signed by
an Authorized Officer of the Borrower, together with all attachments thereto.
 
(i) PATRIOT Act. At least five days prior to the Closing Date, the Lenders and
the Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
(j) The Administrative Agent and the Lenders shall have received:
 
(i) Financial Information. A copy of the Super Senior Budget for the period
ending with the week of June 30, 2019, a copy of the Lingo Report and a copy of
the Projections, in each case, in form and substance reasonably satisfactory to
the Requisite Lenders.
 
(ii) Joinder to 1L/2L Intercreditor Agreement. A fully executed copy of a
joinder to the 1L/2L Intercreditor Agreement from the Collateral Agent,
Wilmington Trust, as representative for the secured parties under the First Lien
Credit Agreement and Wilmington Trust, as representative for the secured parties
under the Second Lien Credit Agreement acknowledging the Obligations as
“Additional First Lien Obligations” under and as defined in the 1L/2L
Intercreditor Agreement, in form and substance reasonably satisfactory to the
Requisite Lenders.
 
(iii) Intercreditor Agreement. A fully executed copy of the Intercreditor
Agreement.
 
 
 
80

 
 
(k) Funding Notice. The Administrative Agent shall have received a fully
completed and executed Funding Notice.
 
(l) Representations and Warranties. The representations and warranties of each
Credit Party set forth in the Credit Documents shall be true and correct (i) in
the case of the representations and warranties qualified or modified as to
materiality in the text thereof, in all respects and (ii) otherwise, in all
material respects, in each case on and as of such Credit Date, except in the
case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be so true
and correct on and as of such earlier date.
 
(m) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the initial extension of credit to occur on the
Closing Date.
 
Each Lender, by delivering its signature page to this Agreement, and funding its
Loans on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved or accepted or to be satisfied with, each Credit
Document and each other document required to be approved by, acceptable or
satisfactory to any Agent, the Requisite Lenders or any other Lenders, as
applicable, on the Closing Date.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to each Agent, each Lender on the Closing Date and on each Credit
Date as follows:
 
4.1. Organization; Requisite Power and Authority; Qualification. Except as
disclosed on Schedule 4.1, each of the Borrower and the Restricted Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has all requisite power and authority
(i) to own and operate its properties and to carry on its business and
operations as now conducted and (ii) in the case of the Credit Parties, to
execute and deliver the Credit Documents to which it is a party and to perform
the other Transactions to be performed by it and (c) is qualified to do business
and in good standing under the laws of every jurisdiction where its assets are
located or where such qualification is necessary to carry out its business and
operations, except, in each case referred to in clauses (a) (other than with
respect to the Borrower), (b)(i) and (c), where the failure so to be or so to
have, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
 
4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture and other Person in which the Borrower or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary. The Equity Interests owned by any Credit Party in any Subsidiary
have been duly authorized and validly issued and, to the extent such concept is
applicable, are fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the Closing Date (i) there are no Equity Interests in any Restricted
Subsidiary outstanding that upon exercise, conversion or exchange would require
the issuance by any Restricted Subsidiary of any additional Equity Interests or
other Securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Equity Interests in any
Restricted Subsidiary and (ii) there are no existing options, warrants, calls,
rights, commitments or other agreements to which the Borrower or any Restricted
Subsidiary is a party requiring the issuance by any Restricted Subsidiary of any
additional Equity Interests or other Securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Restricted Subsidiary.
 
 
 
81

 
 
4.3. Due Authorization. The Transactions to be entered into by each Credit Party
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder, shareholder or other equityholder action on the
part of such Credit Party.
 
4.4. No Conflict. The Transactions do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (b) violate the
Organizational Documents of the Borrower or any Restricted Subsidiary, (c) (i)
violate or result (alone or with notice or lapse of time, or both) in a default
under any provision of the First Lien Credit Documents or the Second Lien Credit
Documents, or give rise to a right thereunder to require any payment, repurchase
or redemption to be made by the Borrower or any Restricted Subsidiary, or give
rise to a right of, or result in, any termination, cancelation or acceleration
or right of renegotiation of any obligation thereunder or (ii) violate or result
(alone or with notice or lapse of time, or both) in a default under any other
Contractual Obligation of the Borrower or any Restricted Subsidiary, or give
rise to a right thereunder to require any payment, repurchase or redemption to
be made by the Borrower or any Restricted Subsidiary, or give rise to a right
of, or result in, any termination, cancelation or acceleration or right of
renegotiation of any obligation thereunder, except, with respect to this clause
(ii), to the extent any such violation, default, right or result, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, or (d) except for Liens created under the Credit Documents, the First
Lien Credit Documents or the Second Lien Credit Documents, result in or require
the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary.
 
4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings with respect to the Collateral
necessary to perfect Liens created under the Credit Documents or the Second Lien
Credit Documents and (c) filings and registrations under applicable securities
laws relating to the Disposition by the Collateral Agent pursuant to the Pledge
and Security Agreement of Collateral that constitute Securities.
 
4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.7. Historical Financial Statements; Projections. The Historical Borrower
Financial Statements were prepared in conformity with GAAP and present fairly,
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as of the respective dates thereof and the consolidated
results of operations and cash flows of the Borrower and its Subsidiaries for
each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from normal year-end audit
adjustments and the absence of footnotes.
 
 
 
82

 
 
(a) The Projections have been prepared in good faith based upon assumptions that
were believed by the Borrower to be reasonable at the time made, it being
understood and agreed that the Projections are not a guarantee of financial
performance and actual results may differ therefrom and such differences may be
material.
 
4.8. No Material Adverse Effect. Since December 31, 2017, there has been no
event or condition that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
4.9. Adverse Proceedings. Except as disclosed on Schedule 4.9, there are no
Adverse Proceedings that (a) individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect or (b) in any manner question the
validity or enforceability of any of the Credit Documents or otherwise involve
any of the Credit Documents or the Transactions.
 
4.10. Payment of Taxes. Except as disclosed on Schedule 4.10 or otherwise
permitted under Section 5.3, all Tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such Tax returns to be due and payable, and all assessments, fees
and other governmental charges upon the Borrower and the Subsidiaries and upon
their properties, income, businesses and franchises that are due and payable,
have been paid when due and payable, except (a) Taxes that are being contested
in good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) to the extent that the failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
4.11. Properties. Title. The Borrower and each Restricted Subsidiary has (i)
good, sufficient and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) good and marketable title to, or valid
licensed rights in (in the case of Intellectual Property) and (iv) good title to
(in the case of all other personal property) all of their material assets
reflected in the Historical Borrower Financial Statements or, after the first
delivery thereof, in the consolidated financial statements of the Borrower most
recently delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted by this Agreement and except for Permitted
Liens and defects that, individually or in the aggregate, do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary.
 
(a) Real Estate. Set forth on Schedule 4.11(b) is true and complete list, as of
the Closing Date, of all Real Estate Assets owned in fee by any Credit Party,
identifying each Material Real Estate Asset, if any, and the proper jurisdiction
for the filing of a Mortgage in respect thereof.
 
 
 
83

 
 
(b) Intellectual Property. The Borrower and each Restricted Subsidiary owns, or
has a license to use, all Intellectual Property that is necessary for the
conduct of its business as currently conducted or proposed to be conducted, and
without conflict with the rights of any other Person, except to the extent any
such conflict, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No Intellectual Property used by the
Borrower or any Restricted Subsidiary in the operation of its business infringes
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No claim, action, suit, investigation, litigation or
proceeding regarding any Intellectual Property owned or used by the Borrower or
any Restricted Subsidiary is pending against or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary (i) challenging the validity
or enforceability of (A) any Intellectual Property owned by such Borrower or
Restricted Subsidiary, or (B) Borrower or Restricted Subsidiary’s ownership of
such Intellectual Property, (ii) alleging that the operation of the Borrower or
any Restricted Subsidiary’s business, including Borrower or any Restricted
Subsidiary’s use of any Intellectual Property owned by such Borrower or
Restricted Subsidiary, infringes, misappropriates, dilutes or otherwise violates
any other intellectual property rights of any Person, or (iii) alleging that the
Intellectual Property is being licensed or sublicensed in violation or
contravention of the terms of any license or other agreement, that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower or any Restricted Subsidiary, no Person
is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Intellectual Property owned by such Borrower or
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
4.12. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (b) has
become subject to any Environmental Liability, (c) has received notice of any
claim with respect to any Environmental Liability or (d) knows of any basis for
any Environmental Liability.
 
4.13. No Defaults. No Default or Event of Default has occurred and is
continuing.
 
4.14. Investment Company Act. None of the Credit Parties is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
 
4.15. Federal Reserve Regulations. None of the Borrower or the Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
 
(a) No portion of the proceeds of any Credit Extension will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X. Not more than 25% of the value of the assets of the
Borrower and the Restricted Subsidiaries subject to any restrictions on the
sale, pledge or other Disposition of assets under this Agreement, any other
Credit Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by Margin Stock.
 
 
 
84

 
 
4.16. Employee Benefit Plans. The Borrower, each Restricted Subsidiary and each
of their respective ERISA Affiliates is in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and has performed all its obligations under each Employee
Benefit Plan, except where such failure to comply or perform, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or opinion letter from the IRS indicating that such Employee Benefit Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the IRS, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by the Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except to
the extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower, any Restricted Subsidiary or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by the Borrower, any
Restricted Subsidiary or any of their respective ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of assumptions used for
purposes of Accounting Standards Codification Topic 715), did not exceed the
aggregate current value of the assets of such Pension Plan. As of the most
recent valuation date for each Multiemployer Plan for which the actuarial report
is available, the potential liability of the Borrower, the Restricted
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 101(l)
of ERISA is zero. The Borrower, each Restricted Subsidiary and each of their
respective ERISA Affiliates is not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan. None of
the Borrower or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA).
 
4.17. [Reserved].
 
4.18. Compliance with Laws. Except as disclosed on Schedule 4.18, the Borrower
and each Subsidiary is in compliance with all applicable laws, including all
orders and other restrictions imposed by any Governmental Authority, in respect
of the conduct of its business and the ownership and operation of its properties
(including compliance with all applicable Environmental Laws), except where such
failure to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
 
 
85

 
 
4.19. Disclosure. None of the documents, certificates or statements or any other
written information (other than financial projections (including financial
estimates, budgets, forecasts and other forward-looking information) and
information of general economic or industry-specific nature) furnished to any
Agent or any Lender by or on behalf of the Borrower or any Subsidiary in
connection with the negotiation of or pursuant to this Agreement or any other
Credit Document or otherwise in connection with the transactions contemplated
hereby or thereby, when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which they were made (after giving effect to all supplements
theretofore provided); provided that, with respect to financial projections,
financial estimates, budgets, forecasts and other forward-looking information,
the Credit Parties represent only that such information was prepared in good
faith based upon estimates and assumptions believed by the Credit Parties to be
reasonable at the time such information is so furnished (it being understood
that such information is not a guarantee of financial or other performance and
actual results may differ therefrom and that such differences may be material).
There are no facts known to the Borrower or any Subsidiary (other than matters
of a general economic or industry-specific nature) that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect and
that have not been disclosed in such documents, certificates, statements or
other information.
 
4.20. Collateral Matters. The Pledge and Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral (as defined therein) and (i) when the Collateral (as
defined therein) constituting certificated securities (as defined in the UCC) is
delivered to the Collateral Agent without “notice of any adverse claims” (all
within the meaning of the UCC), together with instruments of transfer duly
endorsed in blank, the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person (subject to any Pari Passu Intercreditor
Agreement), and (ii) when financing statements in appropriate form are filed in
the applicable filing offices, the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the remaining Collateral
(as defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior in right to any other Person, but
subject to Permitted Liens.
 
(a) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute fully perfected
security interests in all right, title and interest of the mortgagors in the
Real Estate Assets subject thereto and the proceeds thereof, prior and superior
in right to any other Person, but subject to the Permitted Liens.
 
 
 
86

 
 
(b) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.20(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States Patent and
Trademark Office or United States Copyright Office, in each case prior and
superior in right to any other Person, but subject to Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Credit Parties
after the Closing Date (the “After-Acquired Intellectual Property”)).
 
(c) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.20, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Credit Parties in the Collateral subject thereto to the extent
perfection may be achieved by making the filings and taking the other actions
provided for therein, prior and superior to the rights of any other Person,
except for rights secured by Permitted Liens.
 
4.21. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. None of the
Borrower or any of its Subsidiaries or any of their respective directors,
officers or, to the knowledge of the Borrower or any Subsidiary, employees,
agents or Affiliates is a Sanctioned Person or otherwise the subject of any
sanctions or economic embargoes administered or enforced by the US Department of
State or the US Department of Treasury (including OFAC), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or any other applicable sanctions
authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of the Borrower
and its Subsidiaries and their respective directors, officers, and, to the
knowledge of the Borrower or any Subsidiary, employees, agents or Affiliates is
in compliance, in all material respects, with (a) all Sanctions Laws, (b) the
United States Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the
United Kingdom and any other applicable anti-bribery or anti-corruption laws,
rules, regulations and orders (collectively, “Anti-Corruption Laws”) and (c) the
PATRIOT Act and any other applicable terrorism and money laundering laws, rules,
regulations and orders. No part of the proceeds of the Loans will be used,
directly or indirectly, (i) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions, (ii) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law or (iii) in any manner that would result in the
violation of any Sanctions Laws applicable to any party hereto.
 
 
 
87

 
 
4.22. Communications Regulatory Matters.
 
(a) Except as disclosed on Schedule 4.22, the businesses of the Borrower and its
Subsidiaries are being conducted in compliance with all Communications Laws,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Borrower and the Restricted Subsidiaries
possess all Licenses required to conduct their businesses in the ordinary
course, and all such Licenses are in full force and effect.
 
(b) Except as disclosed on Schedule 4.22, there is no condition, event or
occurrence existing, nor, to the knowledge of the Borrower or any Subsidiary, is
there any proceeding being conducted or threatened by any Governmental
Authority, which would reasonably be expected to cause the termination,
revocation, forfeiture, suspension, cancellation, adverse modification or
non-renewal of any of the Licenses held by the Borrower or any Subsidiary, or
the imposition of any penalty or fine by any Governmental Authority with respect
to any such Licenses or the Borrower or any Subsidiary, in each case which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(c) Except as disclosed on Schedule 4.22, there is no (i) outstanding decree,
decision, judgment, or order that has been issued by the FCC or a State PUC
against the Borrower or any Subsidiary or any License held by the Borrower or
any Subsidiary or (ii) notice of violation, order to show cause, complaint,
investigation, inquiry or other administrative or judicial proceeding pending
or, to the knowledge of the Borrower or any Subsidiary, threatened by or before
the FCC or a State PUC against the Borrower, any Subsidiary or any License held
by the Borrower or any Subsidiary that, assuming an unfavorable decision, ruling
or finding, in the case of each of (i) or (ii) above, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(d) Except as disclosed on Schedule 4.22, each of the Borrower and the
Subsidiaries have filed with the FCC and State PUCs all necessary reports,
documents, instruments, information or applications required to be filed
pursuant to the Communications Laws, and have paid all fees, assessments and
other charges required to be paid pursuant to the Communications Laws, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(e) Except as has been obtained or will be obtained prior to the Closing Date,
no consent, approval, authorization, order or waiver of, or filing with, the
FCC, the State PUCs or any other Governmental Authority is required under the
Communications Laws to be obtained or made by the Borrower or any Subsidiary for
(i) the execution, delivery and performance of this Agreement or the other
Credit Documents or (ii) the consummation of the Transactions.
 
SECTION 5. AFFIRMATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party covenants and agrees with the Agents and the Lenders
that:
 
 
 
88

 
 
5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, to the Lenders:
 
(a) [Reserved];
 
(b) Quarterly Financial Statements. Commencing with the first Fiscal Quarter
ending after the Closing Date, as soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the consolidated balance sheet of the Borrower and the Subsidiaries as of
the end of such Fiscal Quarter and the related consolidated statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter (in the case of such statements of
operations) and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of (or,
in the case of the balance sheet, as of the end of) the previous Fiscal Year,
together with a Financial Officer Certification with respect thereto;
 
(c) [Reserved];
 
(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in GAAP or in the application thereof since the date of the
most recent balance sheet delivered pursuant to Section 5.1(a) or 5.1(b) (or,
prior to the first such delivery, since December 31, 2018), the consolidated
financial statements of the Borrower delivered pursuant to Section 5.1(a) or
5.1(b) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such Section had no such
change occurred, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation
specifying in reasonable detail the effect of such change on such financial
statements, including those for the prior period;
 
(e) Notice of Default and Material Adverse Effect. Promptly upon any officer of
the Borrower or any Restricted Subsidiary obtaining knowledge of any event or
condition set forth below, a certificate of an Authorized Officer of the
Borrower setting forth the details of such event or condition and any action the
Borrower or any Restricted Subsidiary has taken, is taking or proposes to take
with respect thereto:
 
(i)  the occurrence of any Default or Event of Default; and
 
(ii) any event or condition that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
 
(f) Notice of Adverse Proceedings. Promptly upon any officer of the Borrower or
any Restricted Subsidiary obtaining knowledge of (i) any Adverse Proceeding that
would reasonably be expected to have a Material Adverse Effect or that in any
manner questions the validity or enforceability of any of the Credit Documents
or otherwise involves any of the Credit Documents or (ii) any material and
adverse development in any Adverse Proceeding referred to in clause (i) above,
in each case where such development has not previously been disclosed in writing
by the Borrower to the Administrative Agent and the Lenders, a certificate of an
Authorized Officer of the Borrower setting forth the details of such Adverse
Proceeding or development;
 
 
 
89

 
 
(g) [Reserved];
 
(h) Employee Benefit Plans. Promptly upon any officer of the Borrower or any
Restricted Subsidiary obtaining knowledge of the occurrence of any ERISA Event
or Foreign Plan Event, a written notice specifying the nature thereof, what
action the Borrower, any Restricted Subsidiary or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor,
the PBGC or any other Governmental Authority with respect thereto; and (ii) with
reasonable promptness after written request by the Administrative Agent, copies
of (A) all material written notices received by the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event and (B) copies of such other material
documents or governmental reports or filings relating to any Employee Benefit
Plan with respect to which such ERISA Event has occurred as the Administrative
Agent may reasonably request in writing;
 
(i) [Reserved];
 
(j) Information Regarding Credit Parties and Collateral. Prompt written notice
of any change in (i) any Credit Party’s legal name, (ii) any Credit Party’s form
of organization, (iii) any Credit Party’s jurisdiction of organization, (iv) the
location of the chief executive office of any Credit Party and (v) any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number;
 
(k) Collateral Verification. At any time upon the reasonable request of the
Administrative Agent or the Requisite Lenders, a completed Supplemental
Collateral Questionnaire executed by an Authorized Officer of the Borrower,
together with all attachments contemplated thereby;
 
(l) Filed or Distributed Information. Promptly upon their becoming available,
copies of all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any Restricted Subsidiary with
the SEC or any Governmental Authority performing similar functions (it being
understood and agreed that any filing of such documents with the SEC or any
other Governmental Authority that makes such documents publicly available shall
constitute delivery for purposes of this clause (l));
 
(m) Notice of Modifications of Junior Indebtedness Documents. Promptly upon the
effectiveness thereof, notice of any execution and delivery of any credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Junior Indebtedness or of any amendment, waiver
or other modification of any such credit agreement, indenture or other agreement
or instrument, together with a copy thereof;
 
(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and condition (financial or otherwise) of the Borrower
or any Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request;
 
 
 
90

 
 
(o) Updated Super Senior Budget. No later than by the end of each Wednesday
after the Closing Date (or, to the extent such Wednesday is not a Business Day,
the next Business Day thereafter), a Super Senior Budget covering the 13-week
period beginning on the first Business Day of the week in which it is delivered.
Each Super Senior Budget delivered after the Closing Date shall be approved as
such by the Requisite Lenders and no such Super Senior Budget shall be effective
as the “Approved Super Senior Budget” until so approved;
 
(p) Budget Variance Reports. No later than by the end of Wednesday of every week
(commencing with the second Wednesday following the Closing Date) or, to the
extent such Wednesday is not a Business Day, the next Business Day thereafter, a
Budget Variance Report. Each such report shall be certified by the chief
financial officer of the Borrower as being prepared in good faith and fairly
presenting in all material respects the information set forth therein;
 
(q) Telecommunications Supplier Payables Reports. No later than by the end of
the last Wednesday of every week (commencing with the second Wednesday following
the Closing Date) or, to the extent such Wednesday is not a Business Day, the
next Business Day thereafter, an updated Telecommunications Supplier Payables
Report;
 
(r) Forbearance Agreement Deliverables. In the manner prescribed in the
Forbearance Agreement, all documentation, deliverables and other information
required to be delivered under Section 11 of the Forbearance Agreement; and
 
(s) Lingo Reports. No later than by the end of the last Wednesday of every week
(commencing with the second Wednesday following the Closing Date) or, to the
extent such Wednesday is not a Business Day, the next Business Day thereafter,
an updated Lingo Report.
 
The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through the Platform, any
document or notice that the Borrower has indicated contains Private-Side
Information will not be posted on the portion of the Platform that is designated
for Public Lenders, provided that the Borrower shall make any disclosure
required so that each Unrestricted Subsidiary Reconciliation Statement shall be
suitable for distribution to Public Lenders. The Borrower agrees to clearly
designate all information provided to any Agent by or on behalf of any Credit
Party that contains only Public-Side Information, and by doing so shall be
deemed to have represented that such information contains only Public-Side
Information. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 5.1 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Private Lenders.
 
Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(l) shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov or on the website of the Borrower at
http://www.fusionconnect.com, provided, in each case, that the Borrower has
notified the Administrative Agent that such information is available on such
website and, if requested by the Administrative Agent, shall have provided hard
copies to the Administrative Agent. Information required to be delivered
pursuant to this Section 5.1 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with this Section 5.1. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.
 
 
 
91

 
 
5.2. Existence, Licenses, Etc.
 
 The Borrower and each Restricted Subsidiary will at all times preserve and keep
in full force and effect (a) its existence and (b) all rights, franchises,
licenses (including all Licenses) and permits necessary for the ordinary conduct
of the business of the Borrower and the Restricted Subsidiaries; provided that
(i) other than in the case of clause (a) above with respect to the Borrower, the
foregoing shall not apply to the extent the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) the foregoing shall not prohibit any transaction
permitted under Section 6.8.
 
5.3. Payment of Taxes. Except as disclosed on Schedule 5.3, the Borrower and
each Subsidiary will pay all Taxes imposed upon it or any of its properties
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such Tax need be paid if (a) it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted so long as an adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP, shall have been made therefor or
(b) the failure to make such payment would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.4. Maintenance of Properties. The Borrower and each Restricted Subsidiary will
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in the business
of the Borrower and the Restricted Subsidiaries and from time to time will make
or cause to be made all appropriate repairs, renewals and replacements thereof,
in each case except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(a) The Borrower and each Restricted Subsidiary will take all actions reasonably
necessary to protect and maintain all Intellectual Property used or useful in
the business of the Borrower and the Restricted Subsidiaries, including (i)
protecting the secrecy and confidentiality of the confidential information and
trade secrets of the Borrower and each Restricted Subsidiary by having and
enforcing a policy requiring all employees, consultants, licensees, vendors and
contractors to execute confidentiality agreements, (ii) taking all actions
reasonably necessary to ensure that none of the trade secrets of the Borrower
and any Restricted Subsidiary shall fall or has fallen into the public domain
and (iii) protecting the secrecy and confidentiality of the source code of all
computer software programs and applications owned or licensed by the Borrower
and any Restricted Subsidiary by having and enforcing a policy requiring any
licensees of such source code (including any licensees under any source code
escrow agreement) to enter into license agreements with appropriate use and
nondisclosure restrictions, except in each case where the failure to take any
such action, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
 
5.5. Insurance. The Borrower and the Restricted Subsidiaries will maintain or
cause to be maintained, with financially sound and reputable insurance
companies, such public liability insurance, third-party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets and businesses of the
Borrower and the Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no greater risk retention),
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Without limiting the generality of the foregoing,
the Borrower and the Restricted Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurance companies, flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors or other applicable
law. Each such policy of insurance maintained by or on behalf of the Credit
Parties shall (a) in the case of liability insurance policies (other than
workers’ compensation and other policies for which such endorsements are not
customary), name the Collateral Agent, for the benefit of the Secured Parties,
as an additional insured thereunder and (b) in the case of business interruption
and casualty insurance policies, contain a lender’s loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Requisite
Lenders, that names the Collateral Agent, for the benefit of the Secured
Parties, as the lender’s loss payee thereunder, and shall provide that it shall
not be canceled or not renewed (i) by reason of nonpayment of premium upon not
less than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ (or such
shorter number of days as may be agreed to by the Collateral Agent or as may be
the maximum number of days permitted by applicable law) prior written notice
thereof by the insurer to the Collateral Agent.
 
 
 
92

 
 
5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP and applicable law are
made of all dealings and transactions in relation to its business and
activities. The Borrower and each Restricted Subsidiary will permit the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent) (or their authorized representatives, agents or advisors)
to visit and inspect any of its properties, to examine, copy and make extracts
from its financial and accounting records and to discuss its business,
operations, assets, liabilities (including contingent liabilities) and condition
(financial or otherwise) with its officers and independent registered public
accounting firm, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
that so long as no Default or Event of Default has occurred and is continuing
such visits and inspections to be limited to not more than one visit and
inspection for the Administrative Agent and all Lenders (coordinated through the
Administrative Agent) in any Fiscal Year.
 
5.7. [Reserved]
 
.
 
5.8. Compliance with Laws. The Borrower and each Restricted Subsidiary will
comply with all applicable laws (including all Environmental Laws and all orders
of any Governmental Authorities), except (a) in the case of Sanctions Laws, the
PATRIOT Act and other applicable anti-terrorism and money laundering laws and
Anti-Corruption Laws, where failure to comply, individually or in the aggregate,
is not material and (b) otherwise, where failure to comply, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
5.9. Environmental Matters. Environmental Disclosure. The Borrower will deliver
to the Administrative Agent and the Lenders, promptly upon the occurrence
thereof, written notice describing in reasonable detail (i) any material Release
required to be reported to any Governmental Authority under any applicable
Environmental Laws, (ii) any remedial action taken by the Borrower, any
Restricted Subsidiary or any other Person in response to any Release of
Hazardous Materials Activities or any Environmental Liability that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, (iii) the Borrower or any Restricted Subsidiary obtaining knowledge of
any occurrence or condition on any Material Real Estate Asset that would cause
any Facility or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws, and (iv) any Environmental Liability involving the Borrower or any
Restricted Subsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
 
(a) Environmental Response. The Borrower will, and will cause each Restricted
Subsidiary to, take promptly any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by the Borrower or any Restricted
Subsidiary that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (ii) make an appropriate response to
any claim pursuant to Environmental Law against the Borrower or any Restricted
Subsidiary and discharge any obligations it may have to any Person thereunder
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
 
 
93

 
 
5.10. Subsidiaries. If any Person becomes a Restricted Subsidiary of the
Borrower (or any Subsidiary of the Borrower not theretofore a Designated
Subsidiary becomes a Designated Subsidiary, including as a result of a
designation of any Unrestricted Subsidiary as a Restricted Subsidiary), the
Borrower will, as promptly as practicable, and in any event within 30 days (or
such longer period as the Administrative Agent (acting at the direction of the
Requisite Lenders) may agree to in writing), notify the Administrative Agent in
writing thereof and cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Restricted Subsidiary (if such Restricted
Subsidiary is a Designated Subsidiary) and with respect to any Equity Interests
in or Indebtedness of such Restricted Subsidiary owned by any Credit Party.
 
5.11. Additional Collateral. The Borrower will furnish to the Administrative
Agent prompt written notice of (a) the acquisition by any Credit Party of any
owned Real Estate Asset after the Closing Date, (b) the acquisition by any
Credit Party of After-Acquired Intellectual Property and (c) the acquisition by
any Credit Party of any other material assets (other than any assets
constituting Excluded Property) after the Closing Date, other than any such
assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof. The Borrower will, as promptly as practicable and in any
event within 60 days (or such longer period as the Administrative Agent (acting
at the direction of the Requisite Lenders) may agree to in writing), cause the
requirements of clause (g) of the Collateral and Guarantee Requirement to be
satisfied with respect to such Material Real Estate Asset. With respect to
After-Acquired Intellectual Property, the Borrower will, as promptly as
practicable and in any event within 60 days (or such longer period as the
Administrative Agent (acting at the direction of the Requisite Lenders) may
agree to in writing), provide the Administrative Agent written notice thereof,
and, upon request of the Administrative Agent, such Borrower shall promptly
execute and deliver to the Administrative Agent the appropriate Intellectual
Property Security Agreements or such other actions as the Administrative Agent
reasonably deems appropriate under applicable Law to evidence or perfect its
Lien on any Intellectual Property Collateral, or otherwise to give effect to the
intent of this Agreement.
 
5.12. Further Assurances. Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
any necessary filings with the United States Patent and Trademark Office and the
United States Copyright Office (including with respect to After-Acquired
Intellectual Property) fixture filings, mortgages, deeds of trust and other
documents), that may be required under any applicable law, or that the
Administrative Agent, the Collateral Agent or the Requisite Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (to the extent applicable, subject to the grace
periods set forth in Sections 5.10 and 5.11) or otherwise to effectuate the
provisions of the Credit Documents, all at the expense of the Credit Parties.
The Borrower will provide to the Administrative Agent, the Collateral Agent or
the Requisite Lenders, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent, the Collateral Agent or the Requisite
Lenders, as applicable, as to the perfection and priority of the Liens created
or intended to be created by the Collateral Documents.
 
 
 
94

 
 
5.13. Ratings. Within 30 days after the occurrence of any Event of Default under
Section 8.1(f) or 8.1(g), the Borrower will use commercially reasonable efforts
to obtain and maintain continuously a public credit rating from each of Moody’s
and S&P in respect of the Term Loans (in each case, with no requirement as to
any minimum rating).
 
5.14. Use of Proceeds. The Borrower and the other Restricted Subsidiaries will
use the proceeds of the Loans made hereunder solely for the purposes set forth
in Section 2.5 and in compliance with Section 4.15(b).
 
(a) The Borrower will not request any Loans and no part of the proceeds of the
Loans will be used, directly or indirectly, (i) for the purpose of financing any
activities or business of or with any Person or in any country or territory that
at such time is the subject of any Sanctions, (ii) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Law or (iii) in any manner that
would result in the violation of any Sanctions Laws applicable to any party
hereto.
 
5.15. Post-Closing Matters. The Credit Parties shall satisfy each of the
requirements set forth in Schedule 5.15 on or before the date specified in
Schedule 5.15 for each such requirement, or such later date as may be agreed to
by the Administrative Agent (acting on the written instructions of the Requisite
Lenders, acting reasonably (which may be by email)).
 
5.16. Weekly Conference Calls. No less than once per week, the Borrower shall
make its senior management and its financial advisor available via
teleconference to discuss the financial position, cash flows, variances and
operations of the Borrower and its Subsidiaries (it being understood and agreed
that conference calls conducted pursuant to the Forbearance Agreement shall
satisfy such requirement).
 
5.17. Milestones. The Credit Parties shall ensure the satisfaction of the
following milestones (collectively, the “Milestones” and each a “Milestone”),
unless waived or extended with the consent of the Requisite Lenders or the
Administrative Agent (with the written consent of the Requisite Lenders (which
may be by email)):
 
(a) By no later than May 17, 2019, the Borrower shall have entered into a
Restructuring Support Agreement with the Ad Hoc Group of Term Lenders pursuant
to which the Borrower agrees to, among other things, (a) pursue either (i) a
sale of all or substantially all of the assets of the Borrowers and the other
Credit Parties pursuant to Section 363 of the Bankruptcy Code or (ii) such other
transaction acceptable to the Ad Hoc Group of Term Lenders and (b) commence
voluntary Chapter 11 Cases by no later than June 3, 2019;
 
(b) By no later than May 10, 2019, (i) one independent director reasonably
satisfactory to the Ad Hoc Group of Term Lenders shall be appointed to the Board
of Directors or similar governing body of the Borrower. Such independent
director (together with any other independent directors as determined by the
Board of Directors, if any) shall (i) take primary responsibility over matters
relating to restructuring transactions, and (ii) report and submit
recommendations with respect to restructuring transactions to the Board of
Directors or similar governing body of the Borrower;
 
 
 
95

 
 
(c) By no later than May 10, 2019, the Borrower shall have delivered to
Greenhill and the Ad Hoc Group of Term Lenders a long term business plan through
at least December 31, 2022, with a month-by-month analysis for the calendar
years ending December 31, 2019 and December 31, 2020 and a quarter-by-quarter
analysis for the calendar years 2021 and 2022, which plan shall include income
statement, balance sheet and cash flow projections and shall otherwise be in
form and substance reasonably acceptable to the Ad Hoc Group of Term Lenders;
 
(d) By no later than May 17, 2019, the Borrower shall have delivered to Davis
Polk, counsel to the Ad Hoc Group of Term Lenders (i) drafts of all “first day”
motions, including a first day declaration, in form and substance reasonably
acceptable to Davis Polk and (ii) draft bidding procedures and motion (including
a proposed sale order) in respect of a sale or other disposition of all or
substantially all of the assets of the Credit Parties under section 363 of the
Bankruptcy Code, in each case in form and substance reasonably acceptable to
Davis Polk;
 
(e) By no later than May 17, 2019, the Borrower shall have delivered to
Greenhill and the Ad Hoc Group of Term Lenders (i) an analysis of critical
vendors, together with an analysis of all past due payables and contracts or
leases subject to potential rejection that would give rise to unsecured claims
in the Chapter 11 Cases, which analysis shall quantify the total pool of
potential unsecured claims in the Chapter 11 Cases (the “GUC Pool”), and a
proposal for how to address the GUC Pool in the Chapter 11 Cases, (ii) an
analysis of expected operational savings resulting from the Chapter 11 Cases,
including as a result of the rejection of leases, the termination of contracts
and other operational initiatives and (iii) a sizing and needs analysis for
potential emergence financing;
 
(f) By no later than May 10, 2019, the Borrower shall have delivered to the Ad
Hoc Group of Term Lenders a budget for the Chapter 11 Cases, in form and
substance reasonably acceptable to the Requisite Lenders;
 
(g) By no later than May 17, 2019, the Company shall have prepared a buyer
list/contact log, process timeline with milestones, request for proposals and
confidential information memorandum in respect of a sale or other disposition of
all or substantially all of the assets of the Credit Parties under section 363
of the Bankruptcy Code, in each case in form and substance satisfactory to the
Requisite Lenders; and
 
(h) By no later than May 30, 2019, the Company and the Ad Hoc Group of Term
Lenders shall have agreed upon mutually satisfactory credit document with
respect to a superpriority debtor-in-possession credit facility, which form
shall provide, among other things, that all Term Loans shall roll into loans
under such debtor-in-possession credit facility.
 
SECTION 6. NEGATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party covenants and agrees with the Agents and the Lenders
that:
 
 
 
96

 
 
6.1. Indebtedness. Neither the Borrower nor any Restricted Subsidiary will,
directly or indirectly, incur or remain liable with respect to any Indebtedness,
except (and, provided, that during the Default Period, the Borrower and the
Restricted Subsidiaries may not, directly or indirectly, incur or remain liable
for any Indebtedness described in clauses (d) (solely with respect to
Refinancing Indebtedness permitted thereby), (e) (other than Indebtedness under
the First Lien Credit Agreement and the Second Lien Credit Agreement outstanding
on the Closing Date, and the amount of any capitalized fees or interest paid
in-kind thereon), (f), (g), (h), (i), (n), (o), (p) or (q) below, in each case
other than Indebtedness existing on the Closing Date and described on Schedule
6.1 hereto):
 
(a) Indebtedness created under the Credit Documents;
 
(b) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (i) such Indebtedness shall
not have been transferred to any Person other than the Borrower or any
Restricted Subsidiary, (ii) such Indebtedness shall be evidenced by the
Intercompany Note, and, if owing to a Credit Party, shall have been pledged
pursuant to the Pledge and Security Agreement, (iii) such Indebtedness owing by
a Credit Party to a Restricted Subsidiary that is not a Credit Party shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Indebtedness Subordination
Agreement and (iv) such Indebtedness is permitted as an Investment under Section
6.6(d);
 
(c) Guarantees incurred in compliance with Section 6.6(e);
 
(d) Indebtedness existing on the date hereof and set forth on Schedule 6.1 and
Refinancing Indebtedness in respect thereof;
 
(e) (x) (i) Indebtedness of the Credit Parties under the Second Lien Credit
Agreement (or under any documents governing Second Lien Permitted Incremental
Equivalent Indebtedness) in an aggregate principal amount at any time
outstanding, when taken together with the aggregate principal amount of
Refinancing Indebtedness outstanding pursuant to clause (ii) below, not to
exceed the sum of (A) $85,000,000, plus (B) the aggregate principal amount of
Indebtedness that may be incurred pursuant to Section 2.23 of the Second Lien
Credit Agreement (or any comparable successor provision); provided that if the
Second Lien Credit Agreement is amended, modified, waived or supplemented or
replaced following the Closing Date, this clause (B) shall in no event allow on
any date of determination an aggregate principal amount of Indebtedness to be
incurred pursuant to this clause (B) that is in excess of the aggregate
principal amount that could have been incurred on such date pursuant to the
provisions of Section 2.23 in the Second Lien Credit Agreement as in effect on
the Closing Date; provided that, in the case of any Indebtedness incurred under
this clause (e)(i), (I) such Indebtedness shall constitute Permitted Junior Lien
Secured Indebtedness or Permitted Unsecured Indebtedness, (II) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the latest
Maturity Date in effect on the date such Indebtedness is incurred, (III) the
weighted average life to maturity of any such Indebtedness shall be no shorter
than the longest remaining weighted average life to maturity of Term Loans
outstanding as of the date of the incurrence thereof (and, for purposes of
determining the weighted average life to maturity of any such Term Loans, the
effects of any prepayments made prior to the date of the determination shall be
disregarded), (IV) such Indebtedness satisfies the Specified Permitted
Indebtedness Documentation Requirements and (V) other than in the case of any
such Indebtedness incurred under the Second Lien Credit Agreement on the Closing
Date, the Administrative Agent shall have received a certificate, dated the date
such Indebtedness is incurred and signed by an Authorized Officer of the
Borrower, confirming compliance with the conditions set forth in clause (i)
above and, if such Indebtedness or any portion thereof is being incurred in
reliance on clause (i)(B) above, setting forth a reasonably detailed calculation
of the amount of Indebtedness permitted to be incurred under such clause; and
(ii) Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii) and (y) Indebtedness of the Credit
Parties under the First Lien Credit Agreement in an aggregate principal amount
at any time outstanding not to exceed the sum of $573,187,500;
 
 
 
97

 
 
(f) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets of the Borrower or any Restricted Subsidiary, including Capital Lease
Obligations, provided that such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(B) assumed in connection with the acquisition of any fixed or capital assets of
the Borrower or any Restricted Subsidiary, provided, in the case of this clause
(i), that at the time of incurrence of such Indebtedness and after giving Pro
Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below and with the aggregate principal amount of
Capital Lease Obligations outstanding under Section 6.1(n), shall not exceed the
greater of (x) $35,000,000 and (y) 7.0% of Consolidated Total Assets as of the
last day of the then most recently ended Test Period; and (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii);
 
(g) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof, or Indebtedness of any Person that is assumed or incurred by the
Borrower or any Restricted Subsidiary after the date hereof in connection with
an Acquisition permitted hereunder consummated by the Borrower or any Restricted
Subsidiary after the date hereof, provided, in the case of this clause (i), that
at the time of the Borrower or any Restricted Subsidiary becoming liable with
respect to such Indebtedness (whether as a result of such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assumption), and
after giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness then outstanding under this clause
(i), together with the aggregate principal amount of Refinancing Indebtedness
then outstanding under clause (ii) below, shall not exceed the greater of
(x) $25,000,000 and (y) 5.0% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness permitted under clause (i) above or under this
clause (ii); provided further that the aggregate principal amount of all
Indebtedness outstanding under this clause (g) incurred by Restricted
Subsidiaries that are not Credit Parties, when aggregated with the aggregate
principal amount of all Indebtedness of Restricted Subsidiaries that are not
Credit Parties outstanding under Section 6.1(o), shall not at any time exceed
$10,000,000;
 
 
 
98

 
 
(h) so long as, after giving Pro Forma Effect to the incurrence of such
Indebtedness and the use of proceeds thereof (but without netting the Cash
proceeds of such Indebtedness (and any other Indebtedness incurred substantially
concurrently therewith), no Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance with the financial covenant
set forth in Section 6.7(a) of the First Lien Credit Agreement, determined as of
the last day of the then most recently ended Test Period, (i) Permitted Pari
Passu Secured Indebtedness, Permitted Junior Lien Secured Indebtedness and
Permitted Unsecured Indebtedness; provided that (A) the aggregate amount of
Indebtedness incurred under this clause (h)(i) on any date shall not exceed the
Incremental Amount (under and as defined in the First Lien Credit Agreement) as
of such date, (B) the stated final maturity of such Indebtedness shall not be
earlier than the latest Maturity Date in effect on the date such Indebtedness is
incurred, (C) the weighted average life to maturity of any such Indebtedness
shall be no shorter than the longest remaining weighted average life to maturity
of Term Loans outstanding as of the date of the incurrence thereof (and, for
purposes of determining the weighted average life to maturity of any Term Loans,
the effects of any prepayments made prior to the date of the determination shall
be disregarded), (D) in the case of Permitted Pari Passu Secured Indebtedness,
the Weighted Average Yield, determined as of the date of incurrence of such
Indebtedness, shall not be greater than the Weighted Average Yield with respect
to the Term Loans, determined as of such date (giving effect to any amendments
to the Weighted Average Yield on the Term Loans that became effective subsequent
to the Closing Date but prior to such date, but excluding the effect of any
increase in interest margins with respect thereto pursuant to this clause (D)),
plus 0.50% per annum unless the Applicable Rate (together with, as provided in
the proviso below, the Adjusted Eurodollar Rate and Base Rate floors) with
respect to the Term Loans is increased, or fees to Lenders then holding the Term
Loans are paid, so as to cause the Weighted Average Yield with respect to the
Term Loans to equal the Weighted Average Yield with respect to such Indebtedness
minus 0.50%, provided that any increase in the effective Weighted Average Yield
with respect to the Term Loans due to the application of an Adjusted Eurodollar
Rate or Base Rate floor to such Indebtedness shall be effected solely through an
increase in the Adjusted Eurodollar Rate or Base Rate floor applicable to the
Term Loans and only to the extent an increase in such floor with respect to the
Term Loans would cause an increase in the interest rate then in effect with
respect thereto, (E) such Indebtedness satisfies the Specified Permitted
Indebtedness Documentation Requirements and (F) the Administrative Agent shall
have received a certificate, dated the date such Indebtedness is incurred and
signed by an Authorized Officer of the Borrower, confirming the absence of
Events of Default as required above and compliance with the conditions set forth
in clause (A) above, setting forth a reasonably detailed calculation of
compliance with Section 6.7(a) of the First Lien Credit Agreement on a Pro Forma
Basis and, if such Indebtedness or any portion thereof is being incurred in
reliance on clause (b) of the definition of the term “Incremental Amount” (under
and as defined in the First Lien Credit Agreement), setting forth a reasonably
detailed calculation of the Incremental Amount (under and as defined in the
First Lien Credit Agreement) under such clause; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (B) and (C) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date specified for the “rollover”
and (II) that no payment or bankruptcy event of default shall have occurred and
be continuing and (y) assuming such credit facility were to be extended pursuant
to such “rollover” provisions, such extended credit facility would comply with
clauses (B) and (C) above); and (ii) any Refinancing Indebtedness in respect of
any Indebtedness permitted under clause (i) above or under this clause (ii);
 
 
 
99

 
 
(i) so long as, after giving Pro Forma Effect to the incurrence of such
Indebtedness and the use of proceeds thereof (but without netting the Cash
proceeds of such Indebtedness (and any other Indebtedness incurred substantially
concurrently therewith), no Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance with the financial covenant
set forth in Section 6.7(a) of the First Lien Credit Agreement, determined as of
the last day of the then most recently ended Test Period, (i) Permitted Pari
Passu Secured Indebtedness, Permitted Junior Lien Secured Indebtedness and
Permitted Unsecured Indebtedness that, in each case, refinances, in whole or in
part, any Term Loans; provided that (A) the original aggregate principal amount
of such Indebtedness shall not exceed the aggregate principal amount of such
Term Loans being refinanced (except by an amount no greater than accrued and
unpaid interest on such Term Loans, any original issue discount or upfront fees
applicable to such Indebtedness and any reasonable fees, premiums and expenses
relating to such refinancing), (B) the stated final maturity of such
Indebtedness shall not be earlier than the Maturity Date of Term Loans being
refinanced in effect at the time such Indebtedness is incurred, (C) the weighted
average life to maturity of such Indebtedness (if other than in the form of
revolving loans) shall be no shorter than the remaining weighted average life to
maturity of Term Loans being refinanced (and, for purposes of determining the
weighted average life to maturity of Term Loans being refinanced, the effects of
any prepayments made prior to the date of the determination shall be
disregarded), (D) in the case of Permitted Pari Passu Secured Indebtedness (and
only if, after giving effect to any substantially concurrent refinancing of Term
Loans, any Term Loans shall remain outstanding), the Weighted Average Yield,
determined as of the date of incurrence of such Indebtedness, shall not be
greater than the Weighted Average Yield with respect to the Term Loans,
determined as of such date (giving effect to any amendments to the Weighted
Average Yield on the Term Loans that became effective subsequent to the Closing
Date but prior to such date, but excluding the effect of any increase in
interest margins with respect thereto pursuant to this clause (D)), plus 0.50%
per annum unless the Applicable Rate (together with, as provided in the proviso
below, the Adjusted Eurodollar Rate and Base Rate floors) with respect to the
Term Loans is increased, or fees to Lenders then holding the Term Loans are
paid, so as to cause the Weighted Average Yield with respect to the Term Loans
to equal the Weighted Average Yield with respect to such Indebtedness minus
0.50%, provided that any increase in the effective Weighted Average Yield with
respect to the Term Loans due to the application of an Adjusted Eurodollar Rate
or Base Rate floor to such Indebtedness shall be effected solely through an
increase in the Adjusted Eurodollar Rate or Base Rate floor applicable to the
Term Loans and only to the extent an increase in such floor with respect to the
Term Loans would cause an increase in the interest rate then in effect with
respect thereto, (E) such Term Loans being refinanced shall be repaid or prepaid
substantially concurrently on the date such Indebtedness is incurred, (F) such
Indebtedness satisfies the Specified Permitted Indebtedness Documentation
Requirements and (G) the Administrative Agent shall have received a certificate,
dated the date such Indebtedness is incurred and signed by an Authorized Officer
of the Borrower, confirming the absence of Events of Default as required above
and setting forth a reasonably detailed calculation of compliance with
Section 6.7(a) of the First Lien Credit Agreement on a Pro Forma Basis; provided
further that such Indebtedness may be incurred in the form of a bridge or other
interim credit facility intended to be extended, renewed or refinanced with
Long-Term Indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clauses (B) and (C) above so long as (x) such credit
facility includes customary “rollover” provisions that are subject to no
conditions precedent other than (I) the occurrence of the date specified for the
“rollover” and (II) that no payment or bankruptcy event of default shall have
occurred and be continuing and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clauses (B) and (C) above); and (ii) any Refinancing
Indebtedness in respect of any Indebtedness permitted under clause (i) above or
under this clause (ii);
 
 
 
100

 
 
(j) to the extent constituting Indebtedness, indemnification obligations (other
than in respect of any Indebtedness) incurred in connection with any Acquisition
or other Investment permitted by Section 6.6 or any Disposition permitted by
Section 6.8;
 
(k) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, overdraft or
any similar services, in each case in the ordinary course of business;
 
(l) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations of the Borrower or any
Restricted Subsidiary (i) under workers’ compensation, unemployment insurance,
health, disability or other employee benefits and other social security laws and
(ii) under bids, trade contracts, leases (other than Capital Lease Obligations),
supply and service agreements with vendors, statutory obligations, surety,
litigation and appeal bonds, performance bonds and obligations of a like nature;
 
(m) Indebtedness of the Borrower or any other Credit Party in the form of
purchase price adjustments, earnouts, deferred compensation or other similar
arrangements incurred in connection with any Acquisition consummated prior to
the Closing Date or any Acquisition consummated after the Closing Date that is
permitted by Section 6.6; provided that such Indebtedness is not secured by any
Liens on the assets of the Borrower or any Restricted Subsidiary;
 
(n) Capital Lease Obligations arising under any Sale/Leaseback Transaction
incurred in compliance with Section 6.9, provided that at the time of the
consummation of such Sale/Leaseback Transaction and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, (i) the aggregate principal
amount of Indebtedness then outstanding under this clause (n) shall not exceed
the greater of (A) $15,000,000 and (B) 3.0% of Consolidated Total Assets as of
the last day of the then most recently ended Test Period and (ii) the aggregate
principal amount of Indebtedness then outstanding under this clause (n),
together with the aggregate principal amount of Indebtedness outstanding under
Section 6.1(f), shall not exceed the greater of (A) $35,000,000 and (B) 7.0% of
Consolidated Total Assets as of the last day of the then most recently ended
Test Period;
 
(o) other unsecured Indebtedness of the Borrower or any Restricted Subsidiary,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (o), shall
not exceed the greater of (i) $50,000,000 and (ii) 10.0% of Consolidated Total
Assets as of the last day of the then most recently ended Test Period; provided
further that the aggregate principal amount of all Indebtedness outstanding
under this clause (o) incurred by Restricted Subsidiaries that are not Credit
Parties, when aggregated with the aggregate principal amount of all Indebtedness
of Restricted Subsidiaries that are not Credit Parties outstanding under
Section 6.1(g), shall not at any time exceed $10,000,000;
 
 
 
101

 
 
(p) unsecured Indebtedness owed to current or former officers, directors,
employees or consultants of the Borrower or any Restricted Subsidiary (or their
respective estates, heirs, family members, spouses and former spouses, domestic
partners and former domestic partners or beneficiaries under their respective
estates) to finance the purchase or redemption of Equity Interests in the
Borrower permitted by Section 6.4; provided that the aggregate principal amount
of Indebtedness permitted under this clause (p) shall not exceed $5,000,000 at
any time outstanding;
 
(q) (i) Indebtedness of the Credit Parties under the Green Subordinated Note and
Refinancing Indebtedness in respect thereof, provided that (A) the aggregate
principal amount of Indebtedness under this clause (q)(i) shall not exceed
$10,000,000 and (B) the stated final maturity of such Indebtedness shall not be
earlier than 91 days after the latest Maturity Date, and such Indebtedness shall
not require any mandatory or scheduled prepayments, repurchases, redemptions or
other repayments of principal thereof prior to such stated final maturity, and
(ii) Indebtedness of the Credit Parties under the Existing Subordinated Notes
and Refinancing Indebtedness in respect thereof, provided that (A) the aggregate
principal amount of Indebtedness under this clause (q)(ii) shall not exceed (x)
$3,276,175.38 plus (y) all interest on such Indebtedness paid-in-kind by the
addition thereof to the outstanding principal amount of such Indebtedness after
the Closing Date and (B) such Indebtedness shall not require any mandatory or
scheduled prepayments, repurchases, redemptions or other repayments of principal
thereof (other than regularly scheduled amortization payments required by the
terms of the Existing Subordinated Notes as in effect on the Closing Date) prior
to the stated final maturity thereof; provided further, in the case of any
Indebtedness under this clause (q), (I) such Indebtedness shall not be secured
by any Liens on any assets of the Borrower or any Subsidiary, and shall not be
Guaranteed by any Person other than the Credit Parties, (II) in the case of any
such Refinancing Indebtedness, the terms of such Indebtedness (excluding
interest rates (whether fixed or floating), interest margins, benchmark rate
floors, fees, original issue discounts and any “call protection”) are, when
taken as a whole, not more favorable to the lenders or holders providing such
Indebtedness than (x) those applicable to the Green Subordinated Note or the
Existing Subordinated Notes, as applicable, as in effect on the Closing Date,
when taken as a whole, or (y) those applicable under this Agreement when taken
as a whole, provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent (and the Administrative Agent shall
provide a copy thereof, together with any drafts referred to below, to the
Lenders promptly upon its receipt of the same) at least five Business Days prior
to the incurrence of such Refinancing Indebtedness, together with a reasonably
detailed description of the material terms of such Refinancing Indebtedness or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms satisfy the requirements of this clause
(II) shall be conclusive evidence that such terms satisfy such requirement
unless the Administrative Agent or the Requisite Lenders notify the Borrower in
writing within such five Business Day period that it or they disagree with such
determination (including a reasonable description of the basis upon which it or
they disagree), and (III) such Indebtedness is subordinated in right of payment
to the Obligations and all Permitted First Lien Indebtedness, Permitted Second
Lien Indebtedness, Permitted Credit Agreement Refinancing Indebtedness and
Permitted Incremental Equivalent Indebtedness (in each case, other than
Subordinated Indebtedness) of the Borrower or any Guarantor Subsidiary, as
applicable, on terms no less favorable to the Secured Parties than the
subordination terms applicable to the Green Subordinated Note or the Existing
Subordinated Notes, as applicable, as of the Closing Date;
 
 
 
102

 
 
(r) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business; and
 
(s) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in this Section 6.1.
 
For purposes of determining compliance with this Section 6.1 (subject to the
final sentence of each of the definitions of “Permitted Pari Passu Secured
Indebtedness” and “Permitted Junior Lien Secured Indebtedness”), (i) in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in this Section 6.1, the Borrower shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and may include the amount and type of such Indebtedness in one or more of the
above clauses, and the Borrower may later reclassify such item of Indebtedness
(or any portion thereof) and include it in another of such clauses in which it
could have been included at the time it was incurred (but not into any clause
under which it could not have been included at the time it was incurred);
provided that, notwithstanding the foregoing, the Subordinated Notes and any
Refinancing Indebtedness in respect thereof may only be incurred in reliance on
Section 6.1(q) and may not be reclassified and (ii) for purposes of assessing
whether any Dollar limit set forth in any clause of this Section 6.1 has been
observed in connection with incurrence of any Indebtedness, any other
Indebtedness contemporaneously incurred pursuant to and in accordance with the
other available clauses of this Section 6.1 that do not require such other
Indebtedness to observe such Dollar limit shall be disregarded, even if such
other Indebtedness is of the same tranche or series as such Indebtedness being
incurred under such Dollar limit.
 
Notwithstanding anything to the contrary herein, the Borrower shall not permit
any Canadian Subsidiary to, directly or indirectly, incur or remain liable with
respect to any Indebtedness other than Indebtedness existing on the Closing Date
and described on Schedule 6.1 hereto and Indebtedness of a Canadian Subsidiary
to the Borrower or any other Restricted Subsidiary as permitted in accordance
with Section 6.1(b).
 
6.2. Liens. Neither the Borrower nor any Restricted Subsidiary will, directly or
indirectly, incur or permit to exist any Lien on or with respect to any asset of
the Borrower or any Restricted Subsidiary, whether now owned or hereafter
acquired or licensed, or assign or sell any income, profits or revenues
(including accounts receivable and royalties) or rights in respect of any
thereof, except (and, provided, that during the Default Period, the Borrower and
the Restricted Subsidiaries may not, directly or indirectly, incur or permit to
exist any Lien described in clauses (c) (solely with respect to any extensions,
renewals and replacements permitted of Liens permitted thereby), (d), (e), (f)
(other than Liens securing Indebtedness under the First Lien Credit Agreement
and the Second Lien Credit Agreement), (g), (h), (l), (o) or (r) below, in each
case other than Liens existing on the Closing Date and described on Schedule 6.2
hereto):
 
(a) Liens created under the Credit Documents;
 
(b) Permitted Encumbrances;
 
 
 
103

 
 
(c) any Lien on any asset of the Borrower or any Restricted Subsidiary existing
on the date hereof and set forth on Schedule 6.2, and any extensions, renewals
and replacements thereof; provided that (i) such Lien shall not apply to any
other asset of the Borrower or any Restricted Subsidiary, other than to proceeds
and products of, and after-acquired property that is affixed or incorporated
into, the assets covered by such Lien, and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof (except by an amount not greater than accrued and unpaid interest
on such obligations and any reasonable fees, premiums and expenses relating to
such extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.1(d) as
Refinancing Indebtedness in respect thereof;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure only
Indebtedness outstanding under Section 6.1(f) and obligations relating thereto
not constituting Indebtedness and (ii) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens; provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates);
 
(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes
(other than as a result of a redesignation of an Unrestricted Subsidiary) a
Restricted Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the date hereof prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated), and any extensions,
renewals and replacements thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (ii) such Lien shall
not apply to any other asset of the Borrower or any Restricted Subsidiary (other
than, in the case of any such merger or consolidation, the assets of any special
purpose merger Restricted Subsidiary that is a party thereto), other than to
proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien or becomes subject to such
Lien pursuant to an after-acquired property clause as in effect on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or is
so merged or consolidated), and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated), and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
original obligations and reasonable fees and expenses arising from such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.1;
 
 
 
104

 
 
(f) (x) Liens on the Collateral securing Permitted First Lien Indebtedness and
obligations relating thereto not constituting Indebtedness and (y) Liens on the
Collateral securing Permitted Second Lien Indebtedness and obligations relating
thereto not constituting Indebtedness;
 
(g) Liens on the Collateral securing Permitted Incremental Equivalent
Indebtedness and obligations relating thereto not constituting Indebtedness;
 
(h) Liens on the Collateral securing Permitted Credit Agreement Refinancing
Indebtedness and obligations relating thereto not constituting Indebtedness;
 
(i) in connection with any Disposition permitted under Section 6.8, customary
rights and restrictions contained in agreements relating to such Disposition
pending the completion thereof;
 
(j) in the case of (i) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), any encumbrance, restriction
or other Lien, including any put and call arrangements, related to the Equity
Interests in such Restricted Subsidiary or such other Person set forth (A) in
its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type or (B) in the case of
clause (ii) above, in any agreement or document governing Indebtedness of such
Person;
 
(k) [reserved];
 
(l) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any Acquisition
or Investment permitted hereunder;
 
(m) nonexclusive outbound licenses of Intellectual Property and leases or
subleases of equipment or real property, in each case granted by the Borrower or
any Restricted Subsidiary in the ordinary course of business that do not
materially detract from the value of the affected asset or interfere with the
ordinary conduct of business of the Borrower or any Restricted Subsidiary;
 
(n) any Lien in favor of the Borrower or any Restricted Subsidiary (other than
Liens on assets of any Credit Party in favor of a Restricted Subsidiary that is
not a Credit Party);
 
(o) Liens on fixed or capital assets subject to any Sale/Leaseback Transaction
permitted under Section 6.9; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.1(n) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Borrower or any Restricted Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Liens;
 
 
 
105

 
 
(p) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Borrower and the Restricted Subsidiaries and (ii) Liens on insurance policies
and the proceeds thereof securing the financing of the premiums with respect
thereto;
 
(q) Cash deposits not to exceed $5,000,000 at any time securing letters of
credit, bank guarantees and similar instruments issued in currencies other than
Dollars; and
 
(r) other Liens securing Indebtedness or other obligations; provided that the
aggregate outstanding amount of Indebtedness and other obligations secured by
Liens permitted by this clause (r) shall not exceed $25,000,000.
 
Notwithstanding anything to the contrary herein, the Borrower shall (i) not
permit any Canadian Subsidiary to, directly or indirectly, incur or permit to
exist any Lien on or with respect to any of its assets, whether now owned or
hereafter acquired or licensed, or assign or sell any income, profits or
revenues (including accounts receivable and royalties) or rights in respect of
any thereof and (ii) not incur or permit to exist any Lien on or with respect to
any of its assets or any asset of any of its Subsidiaries that do not constitute
Collateral, in each case other than Liens existing on the Closing Date and
described on Schedule 6.2 hereto.
 
6.3. No Further Negative Pledges. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.3, and amendments, modifications, extensions and
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, (c)
in the case of any Restricted Subsidiary that is not a wholly owned Subsidiary
or the Equity Interests in any Person that is not a Restricted Subsidiary
(including any Unrestricted Subsidiary), restrictions and conditions imposed by
the Organizational Documents of such Restricted Subsidiary or such other Person
or any related joint venture, shareholders’ or similar agreement, provided, in
each case, that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary or to the
Equity Interests in such other Person (including any Unrestricted Subsidiary),
as applicable, (d) restrictions and conditions imposed by any agreement or
document governing secured Indebtedness permitted by Section 6.1(f) or 6.1(n) or
governing Liens permitted by Section 6.2(d), 6.2(l), 6.2(o), 6.2(p)(i) or 6.2(q)
or by clause (c), (d) or (m) of the definition of “Permitted Encumbrances”,
provided that such restrictions and conditions apply only to the assets securing
such Indebtedness or subject to such Liens, (e) restrictions and conditions
imposed by agreements relating to Indebtedness assumed in reliance on Section
6.1(g)(i) or Refinancing Indebtedness in respect thereof incurred in reliance on
Section 6.1(g)(ii), provided that such restrictions and conditions apply only to
Persons that are permitted under such Sections to be obligors in respect of such
Indebtedness and are not less favorable to the Lenders than the restrictions and
conditions imposed by such Indebtedness (or, in the case of any Refinancing
Indebtedness, by the applicable Original Indebtedness) at the time such
Indebtedness first became subject to Section 6.1, (f) in connection with the
sale of any Equity Interests in a Subsidiary or any other assets, customary
restrictions and conditions contained in agreements relating to such sale
pending the completion thereof, provided that such restrictions and conditions
apply only to the Subsidiary or the other assets to be sold and such sale is
permitted under Section 6.8, (g) restrictions and conditions imposed by any
agreement or document governing Indebtedness of any Restricted Subsidiary that
is not, and is not required to become, a Credit Party hereunder, provided that
such restrictions and conditions apply only to such Restricted Subsidiary, (h)
restrictions and conditions imposed by customary provisions in leases, licenses
and other agreements restricting the assignment thereof or, in the case of any
lease or license, permitting to exist any Lien on the assets leased or licensed
thereunder, (i) customary restrictions in respect of Intellectual Property
contained in nonexclusive licenses or sublicenses of, or other grants of rights
to use or exploit, such Intellectual Property, (k) restrictions and conditions
contained in any Permitted First Lien Indebtedness Document, Permitted Second
Lien Indebtedness Document or any Permitted Subordinated Indebtedness Document,
in each case, as in effect on the Closing Date and amendments, modifications,
extensions and renewals thereof, provided, in each case, that the scope of any
such restriction or condition shall not have been expanded as a result thereof,
and (l) restrictions and conditions contained in any agreement or instrument
evidencing or governing any Indebtedness permitted by Section 6.1(e), 6.1(g)
(other than in respect of existing Indebtedness assumed in reliance thereon),
6.1(h), 6.1(i) or 6.1(o) to the extent, in the good faith judgment of the
Borrower, such restrictions and conditions are on customary market terms for
Indebtedness of such type and so long as the Borrower has determined in good
faith that such restrictions and conditions would not reasonably be expected to
impair in any material respect the ability of the Credit Parties to meet their
obligations under the Credit Documents. Nothing in this Section 6.3 shall be
deemed to modify the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” or the obligations of the Credit Parties
under Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.
 
 
 
106

 
 
6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, or agree to declare or pay or make,
directly or indirectly, any Restricted Junior Payment, or incur any obligation
(contingent or otherwise) to do so, except that (and, provided, that during the
Default Period, the Borrower and the Restricted Subsidiaries may not declare or
pay or make, or agree to declare or pay or make, directly or indirectly, any
Restricted Junior Payment, or incur any obligation (contingent or otherwise) to
do so under clauses (a), (c), (d), (e), (f), (g) (other than Restricted Junior
Payments with respect to Indebtedness under the First Lien Credit Agreement
required by the terms thereof as in effect on the Closing Date and the Second
Lien Credit Agreement required by the terms thereof as in effect on the Closing
Date), (h), (i), (j), or (m) below):
 
(a) each of the Borrower and any Restricted Subsidiary may declare and pay
dividends with respect to its Equity Interests payable solely in additional
Equity Interests in such Person to the extent not otherwise prohibited
hereunder;
 
(b) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, and declare and make other
Restricted Junior Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries);
 
(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or repurchase represents a portion of the exercise price of such
options, rights or awards or withholding taxes, payroll taxes or other similar
taxes due upon such exercise;
 
(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower in connection with the
exercise of warrants, options or other Securities convertible into or
exchangeable for common stock in the Borrower;
 
(e) the Borrower may make Restricted Junior Payments in respect of its Equity
Interests pursuant to and in accordance with stock option plans or other benefit
plans or agreements for, or otherwise make Restricted Junior Payments to redeem,
retire, purchase or otherwise acquire any of its Equity Interests held by,
future, present or former directors, officers, employees or consultants of the
Borrower and the Restricted Subsidiaries; provided that (i) the aggregate amount
of the Restricted Junior Payments made in reliance on this clause (e) in any
Fiscal Year shall not exceed the sum of (A) $2,000,000 plus (B) an amount equal
to any unutilized portion of such amount in clause (A) in any preceding Fiscal
Year ended after the Closing Date and (ii) Restricted Junior Payments made in
reliance on this clause (e) during any Fiscal Year shall be deemed to use,
first, the amount set forth in clause (A) above for such Fiscal Year and,
second, any portion of the amount set forth in clause (A) above for any
preceding Fiscal Year that has been carried over to such Fiscal Year pursuant to
clause (B) above;
 
 
 
107

 
 
(f) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments; provided that, immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness, (i) no Event of Default shall have occurred and be
continuing, (ii) the Total Net Leverage Ratio, determined as of the last day of
the then most recently ended Test Period, shall not exceed 1.15:1.00 and (iii)
the Borrower shall be in compliance with Sections 6.7(a) of the First Lien
Credit Agreement and, during the Fixed Charge Coverage Ratio Covenant Period,
6.7(c) of the First Lien Credit Agreement;
 
(g) the Borrower and the Restricted Subsidiaries may make (i) regularly
scheduled interest and principal payments as and when due in respect of any
Junior Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof, and (ii) prepayments in
respect of any Junior Indebtedness to the extent required by Section 2.14(c);
 
(h) the Borrower and the other Credit Parties may refinance any Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;
 
(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower and the Restricted Subsidiaries may make other
Restricted Junior Payments; provided that the aggregate amount of Restricted
Junior Payments made in reliance on this clause (i) since the Closing Date shall
not exceed $1,000,000;
 
(j) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments; provided that (i) immediately prior to the making thereof, and
immediately after giving Pro Forma Effect thereto, including to any related
incurrence of Indebtedness, (A) no Event of Default shall have occurred and be
continuing, (B) the Total Net Leverage Ratio shall not be greater than the
lesser of (x) 1.65:1.00 and (y) the maximum Total Net Leverage Ratio permitted
under the financial covenant set forth in Section 6.7(a) of the First Lien
Credit Agreement, in each case, determined as of the last day of the then most
recently ended Test Period, and (C) in the case of any such Restricted Junior
Payment made during the Fixed Charge Coverage Ratio Covenant Period, the Fixed
Charge Coverage Ratio shall not be less than the minimum Fixed Charge Coverage
Ratio permitted under the financial covenant set forth in Section 6.7(c) of the
First Lien Credit Agreement, determined for the then most recently ended Test
Period, (ii) the amount of any such Restricted Junior Payment shall not exceed
the Available Basket Amount at the time such Restricted Junior Payment is made
and (iii) the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying that all the
requirements set forth in this clause (j) have been satisfied with respect to
such Restricted Junior Payment and including reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (i)(B),
(i)(C) (if applicable) and (ii) above;
 
(k) [reserved];
 
(l) [reserved]; and
 
 
 
108

 
 
(m) the Borrower may redeem the Holcombe Preferred Stock solely with the Net
Proceeds received (and not otherwise applied) by the Borrower substantially
concurrently with the making of such redemption from any issuance and sale of
Equity Interests in the Borrower (other than any Disqualified Equity Interests
and other than any Equity Interests issued or sold to any Subsidiary of the
Borrower); provided that, immediately prior to the making of such redemption,
and immediately after giving Pro Forma Effect thereto, no Event of Default shall
have occurred and be continuing.
 
6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any Indebtedness owing by such
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (c) to make
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
the Obligations or (d) to transfer, lease or license any of its assets to the
Borrower or any Restricted Subsidiary; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law or by any Credit
Document, (ii) restrictions and conditions existing on the date hereof
identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof, (iii)
in the case of any Restricted Subsidiary that is not a wholly owned Subsidiary
of the Borrower or, in the case of restrictions and conditions referred to in
clause (d) above, the Equity Interests in any Person that is not a Restricted
Subsidiary (including any Unrestricted Subsidiary), restrictions and conditions
imposed by agreements and documents governing Indebtedness of such Restricted
Subsidiary or such Person or its Organizational Documents or any related joint
venture, shareholders’ or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary or, in the case of
restrictions and conditions referred to in clause (d) above, to any Equity
Interests in such Restricted Subsidiary or such other Person (including any
Unrestricted Subsidiary), as applicable, (iv) in the case of restrictions and
conditions referred to clause in (d) above, restrictions and conditions imposed
by any agreement relating to secured Indebtedness permitted by Section 6.1(f) or
6.1(n) or governing Liens permitted by Section 6.2(d), 6.2(l), 6.2(o), 6.2(p)(i)
or 6.2(q) or by clause (c), (d) or (m) of the definition of “Permitted
Encumbrances”, provided that such restrictions and conditions apply only to the
assets securing such Indebtedness or subject to such Liens, (v) restrictions and
conditions imposed by any agreement or document relating to Indebtedness assumed
in reliance on Section 6.1(g)(i) or Refinancing Indebtedness in respect thereof
incurred in reliance on Section 6.1(g)(ii), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(vi) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (vii) in the case of
restrictions or conditions referred to in clauses (c) and (d) above,
restrictions and conditions imposed by any agreement or document governing
Indebtedness of any Restricted Subsidiary that is not, and is not required to
become, a Credit Party hereunder, provided that such restrictions and conditions
apply only to such Restricted Subsidiary, (viii) in the case of restrictions and
conditions referred to in clause (d) above, restrictions and conditions imposed
by customary provisions in leases, licenses and other agreements restricting the
assignment thereof or, in the case of any lease or license, permitting to exist
any Lien on the assets leased or licensed thereunder, (ix) restrictions on cash
or deposits or net worth imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business, (x) in the case of
restrictions and conditions referred to in clause (d) above, customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (xi) restrictions and conditions contained in any Permitted First Lien
Indebtedness Document, Permitted Second Lien Indebtedness Document or any
Permitted Subordinated Indebtedness Document, in each case, as in effect on the
Closing Date and amendments, modifications, extensions and renewals thereof,
provided, in each case, that the scope of any such restriction or condition
shall not have been expanded as a result thereof, (xii) restrictions and
conditions contained in any agreement or instrument evidencing or governing any
Indebtedness permitted by Section 6.1(e), 6.1(g) (other than in respect of
existing Indebtedness assumed in reliance thereon), 6.1(h), 6.1(i) or 6.1(o) so
long as the Borrower has determined in good faith that such restrictions and
conditions would not reasonably be expected to impair in any material respect
the ability of the Credit Parties to meet their obligations under the Credit
Documents, and (xiii) in the case of restrictions and conditions referred to in
clause (d) above, restrictions and conditions imposed by the Vector Facility
Arrangements on the assignment or transfer by the Borrower of its rights under
the Vector Subordinated Note. Nothing in this Section 6.5 shall be deemed to
modify the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” or the obligations of the Credit Parties under
Sections 5.10, 5.11 or 5.12 or under the Collateral Documents.
 
 
 
109

 
 
6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary of the Borrower prior
thereto), hold, make or otherwise permit to exist any Investment in any other
Person, or make any Acquisition, except (and, provided, that during the Default
Period, the Borrower and the Restricted Subsidiaries may not, purchase or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Restricted Subsidiary of the Borrower prior thereto),
hold, make or otherwise permit to exist any Investment in any other Person, or
make any Acquisition, described in clauses (c) (solely with respect to any
Investments by any Credit Parties in, and loans and advances to, non-Credit
Parties unless specifically identified as such in the Approved Super Senior
Budget), (d) (solely with respect to any Investments by any Credit Parties in,
and loans and advances to, non-Credit Parties unless specifically identified as
such in the Approved Super Senior Budget), (e) (solely with respect to any
Guarantees by any Credit Parties of Indebtedness or other obligations of
non-Credit Parties unless permitted by the Approved Super Senior Budget), (k)
(in excess of $50,000), (l), (m), (n), (o) (unless specifically identified as
such in the Approved Super Senior Budget and not in excess of $250,000), (p),
(s), (t), (v) or (w) below, in each case other than Investments existing on the
Closing Date and described on Schedule 6.6 hereto):
 
(a) Investments in Cash and Cash Equivalents;
 
(b) Investments existing on the date hereof that are set forth on Schedule 6.6
(but not any additions thereto (including any capital contributions) made after
the date hereof);
 
(c) Investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their Restricted Subsidiaries; provided that (i) such investees are
Restricted Subsidiaries prior to such Investments (or such Equity Interests in a
Restricted Subsidiary are held as the result of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), (ii) any such Equity Interests held by a
Credit Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement” and (iii) the
aggregate amount of such Investments by the Credit Parties in, and loans and
advances under clause (d) below by the Credit Parties to, and Guarantees under
clause (e) by the Credit Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Credit Parties (excluding all such
Investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) shall not exceed $20,000,000 at any time
outstanding;
 
(d) loans or advances made by the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by Section 6.1(b) and (ii) the amount of such
loans and advances made by the Credit Parties to Restricted Subsidiaries that
are not Credit Parties shall be subject to the limitation set forth in clause
(c) above;
 
(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Restricted Subsidiary shall not Guarantee any Junior
Indebtedness unless (A) such Restricted Subsidiary has Guaranteed the
Obligations pursuant hereto and (B) in the case of Junior Indebtedness that is
Subordinated Indebtedness such Guarantee is subordinated to such Guarantee of
the Obligations on terms no less favorable to the Lenders than the subordination
provisions of such Subordinated Indebtedness, (ii) a Subsidiary that has not
Guaranteed the Obligations pursuant hereto shall not Guarantee any Indebtedness
of any Credit Party and (iii) the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Credit Parties that is Guaranteed by
any Credit Party shall be subject to the limitation set forth in clause (c)
above;
 
 
 
110

 
 
(f) (i) Investments received in satisfaction or partial satisfaction of
obligations thereof from financially troubled account debtors and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and the Restricted
Subsidiaries;
 
(g) Investments made as a result of the receipt of noncash consideration from
any Disposition of any asset in compliance with Section 6.8;
 
(h) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or any Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Junior Payment in the form of
Equity Interests, evidences of Indebtedness or other Securities (but not any
additions thereto made after the date of the receipt thereof);
 
(i) Investments in the form of Hedge Agreements permitted under Section 6.12;
 
(j) payroll, travel and similar advances to directors, officers, employees and
consultants of the Borrower or any Restricted Subsidiary to cover matters that
are expected at the time of such advances to be treated as expenses of the
Borrower or such Restricted Subsidiary for accounting purposes and that are made
in the ordinary course of business;
 
(k) loans or advances to directors, officers, employees and consultants (or
their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
respective estates) of the Borrower or any Restricted Subsidiary in connection
with such Person’s purchase of Equity Interests in the Borrower; provided that
the aggregate amount of Investments permitted by this clause (k) (other than any
such loan or advance where no Cash or Cash Equivalent is actually advanced by
the Borrower or any Restricted Subsidiary) shall not exceed $5,000,000 at any
time outstanding;
 
(l) Permitted Acquisitions; provided that the Acquisition Consideration with
respect to any such Acquisition of Subsidiaries that do not become Guarantor
Subsidiaries, or any Acquisitions by Subsidiaries that are not Guarantors, shall
not cause the aggregate amount of all Acquisition Consideration paid in
connection with all such Permitted Acquisitions made in each case in reliance on
this clause (l) to exceed $5,000,000;
 
(m) any other Acquisition or other Investment (other than Investments between or
among the Borrower or the Restricted Subsidiaries); provided that, immediately
prior to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (i) no Event of
Default shall have occurred and be continuing, (ii) the Total Net Leverage Ratio
shall not be greater than the lesser of (A) 1.90:1.00 and (B) the maximum Total
Net Leverage Ratio permitted under the financial covenant set forth in Section
6.7(a) of the First Lien Credit Agreement, in each case, determined as of the
last day of the then most recently ended Test Period, and (iii) in the case of
any such Acquisition or Investment consummated during the Fixed Charge Coverage
Ratio Covenant Period, the Fixed Charge Coverage Ratio shall not be less than
the minimum Fixed Charge Coverage Ratio permitted under the financial covenant
set forth in Section 6.7(c) of the First Lien Credit Agreement, determined for
the then most recently ended Test Period;
 
 
 
111

 
 
(n) any other Acquisition or other Investment; provided that (i) immediately
prior to the consummation thereof, and immediately after giving Pro Forma Effect
thereto, including to any related incurrence of Indebtedness, (A) no Event of
Default shall have occurred and be continuing, (B) the Total Net Leverage Ratio
shall not be greater than the lesser of (x) 2.15:1.00 and (y) the maximum Total
Net Leverage Ratio permitted under the financial covenant set forth in
Section 6.7(a) of the First Lien Credit Agreement, in each case, determined as
of the last day of the then most recently ended Test Period, and (C) in the case
of any such Acquisition or Investment consummated during the Fixed Charge
Coverage Ratio Covenant Period, the Fixed Charge Coverage Ratio shall not be
less than the minimum Fixed Charge Coverage Ratio permitted under the financial
covenant set forth in Section 6.7(c) of the First Lien Credit Agreement,
determined for the then most recently ended Test Period, (ii) the Acquisition
Consideration with respect to any such Acquisition or the amount of any such
other Investment, in each case made in reliance on this clause (n), shall not
exceed the Available Basket Amount at the time of the consummation thereof and
(iii) the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying that all the
requirements set forth in this clause (n) have been satisfied with respect to
such Investment or Acquisition and including reasonably detailed calculations
demonstrating satisfaction of the requirements set forth in clauses (i) and (ii)
above;
 
(o) Investments not constituting Acquisitions; provided that the amount of any
such Investment made in any Fiscal Year and outstanding in reliance on this
clause (o) shall not cause the aggregate amount of all Investments made in such
Fiscal Year and outstanding in reliance on this clause (o) to exceed for such
Fiscal Year the sum of (i) $1,000,000 plus (ii) an amount equal to any
unutilized portion of such amount in clause (i) in respect of any preceding
Fiscal Year ended after the Closing Date; provided further that (A) the
aggregate amount of Investments permitted by this clause (o) shall not exceed
$5,000,000 at any time outstanding and (B) Investments made in reliance on this
clause (o) during any Fiscal Year shall be deemed to use, first, the amount set
forth in clause (i) above for such Fiscal Year and, second, any portion of the
amount set forth in clause (i) above for any preceding Fiscal Year that has been
carried over to such Fiscal Year pursuant to clause (ii) above;
 
(p) Investments by the Borrower or any other Credit Party in any Restricted
Subsidiary that is not a Credit Party to the extent made with Cash or Cash
Equivalents necessary to fund an Acquisition permitted hereunder;
 
(q) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;
 
(r) Guarantees of obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Lease Obligations) entered into in the
ordinary course of business;
 
(s) Investments held by a Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into
the Borrower or a Restricted Subsidiary in a transaction permitted hereunder)
after the Closing Date, provided that such Investments exist at the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) and are
not made in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation);
 
 
 
112

 
 
(t) Investments held by any Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of the term “Unrestricted Subsidiary”, provided that such
Investments have not been made in contemplation of or in connection with such
redesignation;
 
(u) [Reserved];
 
(v) any other Acquisition or other Investment to the extent consideration
therefor is made with Equity Interests, or with the Net Proceeds received (and
not otherwise applied) by the Borrower within 120 consecutive days prior to the
date of consummation of such Acquisition or Investment from any issuance and
sale of Equity Interests, in each case, in the Borrower (other than any
Disqualified Equity Interests, unless the issuance of such Disqualified Equity
Interests is otherwise permitted hereunder, and other than any Equity Interests
issued or sold to any Subsidiary of the Borrower);
 
(w) any other Acquisition or other Investment consummated on or prior to
December 31, 2018; provided that (i) immediately prior to the consummation
thereof, and immediately after giving Pro Forma Effect thereto, including to any
related incurrence of Indebtedness, (A) no Event of Default shall have occurred
and be continuing and (B) the Total Leverage Ratio shall not be greater than
3.65:1.00, determined as of the last day of the then most recently ended Test
Period, (ii) the Acquisition Consideration with respect to any such Acquisition
or the amount of any such other Investment shall not cause the aggregate amount
of all Acquisition Consideration paid in connection with all Acquisitions made,
together with the aggregate amount of all Investments outstanding, in each case
in reliance on this clause (w), to exceed $75,000,000, (iii) no Acquisition of,
or Investment in, Subsidiaries that do not become Guarantor Subsidiaries, and no
acquisition of assets by any Restricted Subsidiary that is not a Guarantor
Subsidiary, may be made in reliance on this clause (w), (iv) all actions
required to be taken with respect to any Person or assets acquired pursuant to
such Acquisition or other Investment, as the case may be, in order to satisfy
the requirements set forth in clauses (a), (b), (c) and (d) of the definition of
the term “Collateral and Guarantee Requirement” (subject to the discretion of
the Collateral Agent set forth in such definition) shall have been taken (or
arrangements for the taking of such actions satisfactory to the Collateral Agent
shall have been made) (it being understood that all other requirements set forth
in such definition that are applicable to such Acquisition or Investment shall
be required to be satisfied in accordance with (and within the time periods
provided in) Sections 5.10 and 5.11) and (v) the Borrower shall have delivered
to the Administrative Agent a certificate of an Authorized Officer of the
Borrower certifying that all the requirements set forth in this clause (w) have
been satisfied with respect to such Acquisition or Investment and including
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clause (i) above; and
 
(x) Investments made by the Borrower on May 4, 2018 in the Vector Subordinated
Note.
 
Notwithstanding anything to the contrary in this Section 6.6, neither the
Borrower nor any Restricted Subsidiary shall make any Investment that results in
or facilitates in any manner any Restricted Junior Payment not permitted under
Section 6.4.
 
 
 
113

 
 
6.7. [Reserved].
 
6.8. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. Neither the Borrower nor any Restricted Subsidiary will merge or
consolidate with or into any other Person, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), and neither the Borrower nor any
Restricted Subsidiary shall Dispose (whether in one transaction or in a series
of transactions) of assets that represent all or substantially all of the assets
of the Borrower and the Restricted Subsidiaries, on a consolidated basis, except
that:
 
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;
 
(ii) any Person (other than the Borrower) may merge or consolidate with or into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (and if any party to such merger or consolidation is a
Guarantor Subsidiary, the surviving Person is a Guarantor Subsidiary);
 
(iii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower) in a transaction permitted under Section 6.8(b) in
which, after giving effect to such transaction, the surviving Person is not a
Subsidiary, except to the extent such transaction constitutes an Investment in a
Restricted Subsidiary that is not a Credit Party permitted by Section 6.6;
 
(iv) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not disadvantageous to the Lenders in any
material respect; and
 
(v) the Borrower or any other Credit Party may Dispose of all or substantially
all of its assets to the Borrower or to another Credit Party;
 
provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6 and during the Default Period, no
transaction described in any of the foregoing clauses (i) through (iv) shall be
permitted.
 
(y) Neither the Borrower nor any Restricted Subsidiary will Dispose of, or
exclusively license, any asset, including any Equity Interest, owned by it,
except (and, provided, that during the Default Period, the Borrower and the
Restricted Subsidiaries may not, Dispose of, or exclusively license, any asset,
including any Equity Interest, owned by it pursuant to clauses (v) or (ix)
below):
 
(i) Dispositions of (A) inventory and obsolete, worn out or surplus equipment in
the ordinary course of business, (B) leasehold improvements to landlords
pursuant to the terms of leases in respect of any Leasehold Property and
(C) Cash and Cash Equivalents;
 
 
 
114

 
 
(ii) Dispositions, and exclusive licenses, to any Credit Party;
 
(iii) Investments made in compliance with Sections 6.6 and 6.10;
 
(iv) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business consistent with past
practice and not as part of any accounts receivables financing transaction;
 
(v) Dispositions of Equity Interests in, or Indebtedness or other Securities of,
any Unrestricted Subsidiary, provided that all Dispositions made in reliance on
this clause (v) shall be made for fair value (as determined reasonably and in
good faith by the Borrower);
 
(vi) leases and licenses entered into by the Borrower or any Restricted
Subsidiary as a licensor or lessor in the ordinary course of business, provided
that such leases or license do not adversely affect in any material respect the
value of the properties subject thereto (including the value thereof as
Collateral) or interfere in any material respect with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
 
(vii) Dispositions of assets in any Insurance/Condemnation Event;
 
(viii) to the extent constituting Dispositions, Restricted Junior Payments made
in compliance with Section 6.4;
 
(ix) other Dispositions of assets that are not permitted by any other clause of
this Section 6.8(b); provided that (A) all Dispositions made in reliance on this
clause (ix) shall be made for fair value and at least 75% Cash consideration,
(B) the Net Proceeds thereof shall be applied as required by Section 2.13 and
(C) no Default or Event of Default shall have occurred and be continuing at the
time such Disposition is made or would result therefrom; and
 
(x) the Iqmax Disposition (as defined in the First Lien Credit Agreement).
 
(z) Notwithstanding anything to the contrary set forth herein, (i) neither the
Borrower nor any Restricted Subsidiary will sell, transfer or otherwise dispose
of any Equity Interests in any Restricted Subsidiary unless (A) such Equity
Interests constitute all the Equity Interests in such Restricted Subsidiary held
by the Borrower and the Restricted Subsidiaries and (B) immediately after giving
effect to such transaction, the Borrower and the Restricted Subsidiaries shall
otherwise be in compliance with Section 6.6 and (ii) no Restricted Subsidiary
will issue any additional Equity Interests in such Restricted Subsidiary other
than (A) to the Borrower or any Restricted Subsidiary in compliance with
Section 6.4, (B) directors’ qualifying shares and (C) other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.
 
 
 
115

 
 
(aa) The Borrower will not permit any Person other than the Borrower, or one or
more of its Restricted Subsidiaries that is not a CFC or CFC Holding Company, to
own any Equity Interests in any Restricted Subsidiary that is a Domestic
Subsidiary (other than any Domestic Subsidiary that itself is a CFC Holding
Company).
 
6.9. Sales and Leasebacks. Neither the Borrower nor any Restricted Subsidiary
will enter into any Sale/Leaseback Transaction unless, except during the Default
Period, (a) any Capital Lease Obligations arising in connection therewith are
permitted under Section 6.1(n) and (b) any Liens arising in connection therewith
(including Liens deemed to arise in connection with any such Capital Lease
Obligations) are permitted under Section 6.2(o).
 
6.10. Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower or such
Restricted Subsidiary on terms that are less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than those that would prevail in an
arm’s-length transaction with unrelated third parties; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Credit Parties not involving any other Affiliate, (b) any Restricted Junior
Payment permitted under Section 6.4, (c) issuances by the Borrower of Equity
Interests (other than Disqualified Equity Interests) and receipt by the Borrower
of capital contributions, (d) compensation and indemnification arrangements for
directors, officers, employees and consultants of the Borrower or any Restricted
Subsidiary entered into in the ordinary course of business (including, for the
avoidance of doubt, grants of stock options, stock purchase rights, stock
exchange rights or other equity-based awards to directors, employees and
officers and any “key-man” insurance policy maintained by a Credit Party), (e)
loans and advances permitted under Section 6.6(j) or 6.6(k), (f) [reserved], (g)
[reserved] and (h) the transactions set forth on Schedule 6.10 (without giving
effect to any amendment, restatement, supplement or other modification thereto
after the Closing Date that could reasonably be expected to be adverse in any
material respect to the Lenders).
 
6.11. Conduct of Business. Neither the Borrower nor any Restricted Subsidiary
will engage in any business other than the businesses engaged in by the Borrower
and the Restricted Subsidiaries on the Closing Date, provided that the Borrower
and the Restricted Subsidiaries shall be permitted to engage in any business
that is similar, complementary or related to, or a reasonable extension of, the
business engaged in by the Borrower and the Restricted Subsidiaries on the
Closing Date (giving effect to the foregoing parenthetical).
 
6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.
 
 
 
116

 
 
6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) its Organizational Document, (b) any certificate of designation or
other agreement or instrument governing or evidencing the Holcombe Preferred
Stock or (c) any agreement or instrument governing or evidencing Junior
Indebtedness, in each case, to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders, it being understood that any Junior Indebtedness may be modified to
permit any extension or refinancing thereof to the extent otherwise permitted by
this Agreement.
 
6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31.
 
6.15. Budget Variance Covenant. The Borrower will not permit with respect to
each Budget Cumulative Test Period as of the last day thereof, beginning with
the Budget Cumulative Test Period ending on the Friday prior to the third
Wednesday after the Closing Date, (i) the negative variance (as compared to the
Approved Super Senior Budget) of the aggregate receipts of the Credit Parties to
exceed (x) for the Budget Cumulative Test Period ending on the Friday prior to
the third Wednesday after the Closing Date 10.0%, (y) for the Budget Cumulative
Test Period ending on the Friday prior to the fourth Wednesday after the Closing
Date, 7.5% and (z)  for any Budget Cumulative Test Period ending thereafter,
5.0% and (ii) the positive variance (as compared to the Approved Super Senior
Budget) of the aggregate operating disbursements (excluding professional fees
and expenses) made by the Credit Parties to exceed (x) for the Budget Cumulative
Test Period ending on the Friday prior to the third Wednesday after the Closing
Date and for the Budget Cumulative Test Period ending on the Friday prior to the
fourth Wednesday after the Closing Date, $1,500,000 and (y) for any Budget
Cumulative Test Period ending thereafter, $2,000,000.
 
6.16. Payments to Lingo. The Borrower and its Restricted Subsidiaries shall (i)
continue to diligently pursue all outstanding receivables from Lingo
Communications, LLC or its affiliates (“Lingo”) and (ii) keep the Lenders
promptly advised of the progress and developments related thereto until all
obligations owing from Lingo to the Borrower are paid in full and Lingo is
current on all payments.
 
SECTION 7. GUARANTEE
 
7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of, or stay imposed under, any
other Debtor Relief Law), the Guarantors will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.
 
 
 
117

 
 
7.2. Indemnity by the Borrower; Contribution by the Guarantors. In addition to
all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a payment shall be made by any Guarantor Subsidiary under its
Obligations Guarantee, the Borrower shall indemnify such Guarantor Subsidiary
for the full amount of such payment and such Guarantor Subsidiary shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any Collateral provided by
any Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Obligations, the Borrower shall indemnify such
Guarantor Subsidiary in an amount equal to the fair market value of the assets
so sold.
 
(a) The Guarantor Subsidiaries desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Section 7 and under
the Collateral Documents. Accordingly, in the event any payment or distribution
is made on any date by a Guarantor Subsidiary under its Obligations Guarantee
such that its Aggregate Payments exceed its Fair Share as of such date (such
Guarantor Subsidiary being referred to as a “Claiming Guarantor”) and the
Borrower does not indemnify such Claiming Guarantor in accordance with Section
7.2(a), such Claiming Guarantor shall be entitled to a contribution from each
other Guarantor Subsidiary in an amount sufficient to cause each Guarantor
Subsidiary’s Aggregate Payments to equal its Fair Share as of such date (and for
all purposes of this Section 7.2(b), any sale or other dispositions of
Collateral of a Guarantor Subsidiary pursuant to an exercise of remedies under
any Collateral Document shall be deemed to be a payment by such Guarantor
Subsidiary under its Obligations Guarantee in an amount equal to the fair market
value of such Collateral, less any amount of the proceeds of such sale or other
dispositions returned to such Guarantor Subsidiary). “Fair Share” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (i) the ratio of (A) the Fair Share Contribution Amount with respect to
such Guarantor Subsidiary to (B) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantor Subsidiaries multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Claiming
Guarantors under their Obligations Guarantees. “Fair Share Contribution Amount”
means, with respect to any Guarantor Subsidiary as of any date of determination,
the maximum aggregate amount of the obligations of such Guarantor Subsidiary
under its Obligations Guarantee that would not render its obligations thereunder
subject to avoidance as a preference, fraudulent transfer or conveyance or
transfer at undervalue under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state or foreign law; provided that solely
for purposes of calculating the “Fair Share Contribution Amount” with respect to
any Guarantor Subsidiary for purposes of this Section 7.2(b), any assets or
liabilities of such Guarantor Subsidiary arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution under this Section 7 shall not be considered as assets or
liabilities of such Guarantor Subsidiary. “Aggregate Payments” means, with
respect to any Guarantor Subsidiary as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor Subsidiary in respect of its Obligations
Guarantee (including any payments and distributions made under this
Section 7.2(b)), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor Subsidiary from the Borrower pursuant to
Section 7.2(a) or the other Guarantor Subsidiaries pursuant to this Section
7.2(b). The amounts payable under this Section 7.2(b) shall be determined as of
the date on which the related payment or distribution is made by the applicable
Claiming Guarantor. The allocation among Guarantor Subsidiaries of their
obligations as set forth in this Section 7.2(b) shall not be construed in any
way to limit the liability of any Guarantor Subsidiary hereunder or under any
Collateral Document.
 
 
 
118

 
 
7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in Cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;
 
(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;
 
(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other Guarantor or any other Person and whether
or not the Borrower, any such other Guarantor or any other Person is joined in
any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);
 
(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith and
any applicable security agreement, including foreclosure on any such security or
exercise of a power of sale pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Obligations, and (vi) exercise
any other rights available to it under the Credit Documents; and
 
 
 
119

 
 
(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
Cash of the Obligations or release of a Guarantor Subsidiary’s Obligations
Guarantee in accordance with Section 9.8(d)(ii)): (i) any failure or omission to
assert or enforce or agreement or election not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents, at law, in equity or otherwise)
with respect to the Obligations or any agreement relating thereto, or with
respect to any other guarantee of or security for the payment of the
Obligations, (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of any Credit Document, or any agreement or
instrument executed pursuant thereto, or of any other guarantee or security for
the Obligations, in each case whether or not in accordance with the terms hereof
or such Credit Document, or any agreement relating to such other guarantee or
security, (iii) the Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect, (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents under which any Obligations arose or from
the proceeds of any security for the Obligations, except to the extent such
security also serves as collateral for Indebtedness other than the Obligations)
to the payment of obligations other than the Obligations, even though any
Secured Party could have elected to apply such payment to all or any part of the
Obligations, (v) any Secured Party’s consent to the change, reorganization or
termination of the corporate structure or existence of the Borrower or any
Subsidiary and to any corresponding restructuring of the Obligations, (vi) any
failure to perfect or continue perfection of a security interest in any
collateral that secures any of the Obligations, (vii) any defenses, set-offs or
counterclaims that the Borrower or any other Person may allege or assert against
any Secured Party in respect of the Obligations, including failure of
consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction and usury, and (viii) any other act or thing or
omission, or delay to do any other act or thing, that may or might in any manner
or to any extent vary the risk of any Guarantor as an obligor in respect of the
Obligations.
 
7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i) to proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Obligations or any other Person, (ii) to
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) to proceed against or have resort to any
balance of any deposit account or credit on the books of any Secured Party in
favor of any Credit Party or any other Person, or (iv) to pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Borrower or any other Guarantor, including any defense based on or
arising out of the lack of validity or the unenforceability of the Obligations
or any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Borrower or any other Guarantor from any cause other than
payment in full in Cash of the Obligations; (c) any defense based upon any law
that provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Obligations; (e) (1) any principles or provisions of any law that are or
might be in conflict with the terms hereof or any legal or equitable discharge
of such Guarantor’s obligations hereunder, (2) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (3) any rights to set-offs, recoupments and counterclaims and
(4) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default under the Credit Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Obligations or any agreement related thereto, notices of any extension of
credit to the Borrower or any other Guarantor and notices of any of the matters
referred to in Section 7.3 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
 
 
120

 
 
7.5. Guarantors’ Rights of Subrogation, Contribution, Etc.
 
 Until the Obligations shall have been indefeasibly paid in full in Cash and the
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other Guarantor or any of its assets in connection
with its Obligations Guarantee or the performance by such Guarantor of its
obligations thereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnity that such
Guarantor now has or may hereafter have against the Borrower with respect to the
Obligations, including any such right of indemnity under Section 7.2(a), (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Secured Party now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by or for the benefit of any Secured Party. In addition, until
the Obligations shall have been indefeasibly paid in full in Cash, the
Commitments shall have terminated, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Obligations, including any such right of
contribution under Section 7.2(b). Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnity and contribution as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnity such Guarantor may
have against the Borrower or against any collateral or security, and any rights
of contribution such Guarantor may have against any such other Guarantor, shall
be junior and subordinate to any rights any Secured Party may have against the
Borrower or any other Guarantor, to all right, title and interest any Secured
Party may have in any such collateral or security, and to any right any Secured
Party may have against such other Guarantor. If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnity or
contribution rights at any time when all Obligations shall not have been
indefeasibly paid in full in Cash and all Commitments not having terminated,
such amount shall be held in trust for the Administrative Agent, for the benefit
of the Secured Parties, and shall forthwith be paid over to the Administrative
Agent, for the benefit of Secured Parties, to be credited and applied against
the Obligations, whether matured or unmatured, in accordance with the terms
hereof.
 
7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect (except, in the case of a Guarantor Subsidiary, if
such Guarantor Subsidiary’s Obligations Guarantee shall have been released in
accordance with Section 9.8(d)(ii)) until all of the Obligations (excluding
contingent obligations as to which no claim has been made) shall have been paid
in full in Cash and the Commitments shall have terminated. Each Guarantor hereby
irrevocably waives any right to revoke its Obligations Guarantee as to future
transactions giving rise to any Obligations.
 
7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or any Related Party acting or purporting to act on behalf of any such
Person.
 
 
 
121

 
 
7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Borrower or any
Subsidiary at the time of any such making or continuation. No Secured Party
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower or any Subsidiary. Each Guarantor has adequate means to obtain
information from the Borrower and the Subsidiaries on a continuing basis
concerning the financial condition of the Borrower and the Subsidiaries and
their ability to perform the Obligations, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and the Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Secured Party to disclose any matter, fact or thing
relating to the business, results of operations, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary now or
hereafter known by any Secured Party.
 
7.9. Bankruptcy, Etc.
 
(a)  (a)The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, arrangement or similar proceeding of
the Borrower or any other Guarantor or by any defense that the Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.
 
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by the Guarantors pursuant to
this Section 7 should be determined without regard to any rule of law or order
that may relieve the Borrower or any Subsidiary of any portion of any
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay to the Administrative Agent, for the benefit of the Secured Parties, or
allow the claim of any Secured Party or of the Administrative Agent, for the
benefit of the Secured Parties, in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
In the event that all or any portion of the Obligations are paid by the Borrower
or any Subsidiary, the obligations of the Guarantors under this Section 7 shall
continue and remain in full force and effect or be reinstated, as the case may
be (notwithstanding any prior release of any Obligations Guarantee), in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or conveyance or transfer at undervalue or otherwise, and any such
payments that are so rescinded or recovered shall constitute Obligations for all
purposes hereunder.
 
 
 
122

 
 
SECTION 8. EVENTS OF DEFAULT
 
8.1. Events of Default. If any one or more of the following conditions or events
shall occur:
 
(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, or (ii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder or under any other Credit Document;
 
(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated maturity or, in the case of any Hedge Agreement, being terminated, or
that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, with or without the giving of notice but
only after the expiration of any applicable grace period, to cause such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity or, in the case of any Hedge
Agreement, to cause the termination thereof (it being understood that (1) any
event of default under the First Lien Credit Agreement with respect to which the
lenders under the First Lien Credit Agreement have agreed to forbear from the
exercise of remedies pursuant to the Forbearance Agreement, (2) any event of
default under the Second Lien Credit Agreement described on Schedule 8.1(b) or
(3) any event of default under the Green Subordinated Note described on Schedule
8.1(b) shall not constitute an Event of Default pursuant to this Section
8.1(b)(ii), in each case unless the lenders or holders of such applicable
Indebtedness have accelerated the obligations thereunder, shall have required
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity, or shall have taken any other remedies available to such
lenders or holders resulting from such events of defaults), (iii) the occurrence
of any Forbearance Termination Event (as such term is defined in the Forbearance
Agreement) or the termination or expiration of the Forbearance Period (as such
term is defined in the Forbearance Agreement) or (iv) the occurrence of a
termination event or similar event under the RSA; provided that this clause (b)
shall not apply to (A) any secured Indebtedness becoming due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness; (B) any
Indebtedness becoming due as a result of a voluntary refinancing thereof
permitted under Section 6.1; or (C) any Indebtedness becoming due as a result of
a voluntary (or, to the extent permitted by Section 2.14(c) or, in the case of
Permitted Pari Passu Secured Indebtedness, Sections 2.13(a), 2.13(b) and
2.13(e), mandatory) prepayment, repurchase, redemption or defeasance thereof
permitted hereunder;
 
(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.14, 5.15, 5.17 or 6;
 
 
 
123

 
 
(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document or the Transactions shall be incorrect in
any material respect as of the date made or deemed made (or if any
representation or warranty is expressly stated to have been made as of a
specific date incorrect in any material respect as of such specific date);
 
(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and, except as may be expressly set forth in any
such other Credit Document, such failure shall not have been remedied within 30
days after receipt by the Borrower of notice from the Administrative Agent or
the Requisite Lenders of such failure;
 
(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Restricted Subsidiary in an involuntary case under any
Debtor Relief Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal, state or foreign law; or
(ii) an involuntary case shall be commenced against the Borrower or any
Restricted Subsidiary under any Debtor Relief Laws; or a decree or order of a
court having jurisdiction in the premises for the involuntary appointment of an
interim receiver, receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any Restricted
Subsidiary, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary, or
over all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against all or a substantial
part of the property of the Borrower or any Restricted Subsidiary, and any such
event described in this clause (ii) shall continue for 60 days without having
been dismissed, bonded or discharged;
 
(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Restricted Subsidiary shall have an order for relief entered with respect to it
or shall commence a voluntary case under any Debtor Relief Laws, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any Debtor Relief
Laws, or shall consent to the appointment of or taking possession by an interim
receiver, receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any Restricted Subsidiary, or
over all or a substantial part of its property (other than any liquidation
permitted by Section 6.8(a)(iv)); or the Borrower or any other Restricted
Subsidiary shall make any general assignment for the benefit of creditors; or
the Borrower or any Restricted Subsidiary shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any Restricted Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this Section 8.1(g) or in Section 8.1(f);
 
 
 
124

 
 
(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $10,000,000 or more (other than any such judgment covered
by insurance (other than under a self-insurance program) provided by a
financially sound insurer to the extent a claim therefor has been made in
writing and liability therefor has not been denied in writing by the insurer),
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;
 
(i) Employee Benefit Plans. The occurrence of one or more ERISA Events or
Foreign Plan Events that have had, or could reasonably be expected to result in
liability which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(j) Change of Control. A Change of Control shall occur;
 
(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee purported to be created under the Credit Documents for any
reason shall cease to be, or shall be asserted by any Credit Party not to be, in
full force and effect (other than in accordance with its terms), or shall be
declared to be null and void; any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Credit Party
not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Collateral Document, except as a result of
(i) a Disposition of the applicable Collateral in a transaction permitted under
the Credit Documents, (ii) the release thereof as provided in Section 9.8(d) or
(iii) the Collateral Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Documents; or this Agreement or any Collateral Document shall cease
to be in full force and effect (other than in accordance with its terms), or
shall be declared null and void, or any Credit Party shall contest the validity
or enforceability of any Credit Document or deny that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party (other than in accordance with its
terms);
 
(l) Intercreditor Agreement. (i) Any Credit Party shall knowingly contest, or
knowingly support another Person in any action that seeks to contest, the
validity or effectiveness of the Intercreditor Agreement or any other Permitted
Intercreditor Agreement (other than pursuant to the terms hereof or thereof) or
(ii) the Intercreditor Agreement, or any other Permitted Intercreditor Agreement
entered into after the date hereof, shall, in whole or in part, terminate, cease
to be effective or cease to be legally valid, binding and enforceable against
any party thereto (other than pursuant to the terms hereof or thereof); or
 
(m) Certain Subordination Agreements. (i) Any Credit Party or any holder of
Permitted Subordinated Indebtedness shall knowingly contest, or knowingly
support another Person in any action that seeks to contest, the validity or
effectiveness of the subordination of any Permitted Subordinated Indebtedness to
the Obligations on the terms required under this Agreement or (ii) any agreement
(including any subordination provisions set forth in the Permitted Subordinated
Indebtedness Documents) providing for subordination of any Permitted
Subordinated Indebtedness to the Obligations shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any Credit Party or any holder of such Permitted
Subordinated Indebtedness;
 
 
 
125

 
 
THEN, (i) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (ii) upon (A) the occurrence and during the
continuance of any other Event of Default and (B) notice to the Borrower by the
Administrative Agent provided at the written request of (or with the consent of)
the Requisite Lenders, (1) the Commitments shall immediately terminate, (2) the
unpaid principal amount of and accrued interest on the Loans and all other
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by each Credit Party, and (3) the Administrative Agent
may cause the Collateral Agent to enforce any and all Liens created pursuant to
the Collateral Documents.
 
After the exercise of remedies provided for in this Section 8 (or after the
Loans have automatically become immediately due and payable, any amounts
received on account of the Obligations, whether as proceeds of Collateral or
otherwise, shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable law),
subject to the Intercreditor Agreement and the Pledge and Security Agreement:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to each of the Administrative
Agent and the Collateral Agent in their respective capacities as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including post-petition interest) on the Loans, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
 
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by law.
 
 
 
126

 
 
SECTION 9. AGENTS
 
9.1. Appointment of Agents. Wilmington Trust is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents, and
each Lender hereby authorizes Wilmington Trust to act as the Administrative
Agent and the Collateral Agent in accordance with the terms hereof and of the
other Credit Documents. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Agents to (i) execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and (ii)
negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Requisite Lenders
and, in each case, acknowledge and agree that any such action by any Agent shall
bind the Lenders. Each such Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and in the other Credit Documents,
as applicable. Other than Sections 9.7 and 9.8(d), the provisions of this
Section 9 are solely for the benefit of the Agents, the Lenders, and no Credit
Party shall have any rights as a third party beneficiary of any such provisions.
In performing its functions and duties hereunder, no Agent assumes, and shall
not be deemed to have assumed, any obligation towards or relationship of agency
or trust with or for the Borrower or any Subsidiary.
 
9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such actions, powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and in the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents, employees and other Related Parties. No Agent shall have, by reason
hereof or of any of the other Credit Documents, a fiduciary relationship in
respect of any Lender or any other Person (regardless of whether or not a
Default or an Event of Default has occurred), it being understood and agreed
that the use of the term “agent” (or any other similar term) herein or in any
other Credit Documents with reference to any Agent is not intended to connote
any fiduciary or other implied obligations arising under any agency doctrine of
any applicable law, and that such term is used as a matter of market custom; and
nothing herein or in any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or of any of the other Credit Documents except as expressly
set forth herein or therein. Without limiting the generality of the foregoing,
no Agent shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
 
9.3. General Immunity.
 
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for (i) the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document; (ii) the creation, perfection, maintenance, preservation, continuation
or priority of any Lien or security interest created, purported to be created or
required under any Credit Document; (iii) the value or the sufficiency of any
Collateral; (iv) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent; (v) the failure of any Credit Party, Lender, or
other Agent to perform its obligations hereunder or under any other Credit
Document; or (vi) any representations, warranties, recitals or statements made
herein or therein or in any written or oral statements or in any financial or
other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Credit
Party to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or affairs of
any Credit Party or any other Person liable for the payment of any Obligations,
nor shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Default or Event of
Default (nor shall any Agent be deemed to have knowledge of the existence or
possible existence of any Default or Event of Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to such Agent
by the Borrower or any Lender) or to make any disclosures with respect to the
foregoing. Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have any liability arising from, or be responsible for any loss,
cost or expense suffered by the Borrower, any Subsidiary or any Lender as a
result of, confirmations of the amount of outstanding Loans, the calculation of
the Weighted Average Yield with respect to any Indebtedness, any exchange rate
determination or currency conversion, the terms and conditions of any Permitted
Intercreditor Agreement or any Permitted Subordinated Indebtedness Document or
of any subordination terms applicable to any Permitted Subordinated
Indebtedness, in each case except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.
 
 
 
127

 
 
(b) Exculpatory Provisions. None of any Agent or any of its Related Parties
shall be liable to the Lenders for any action taken or omitted by such Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, no Agent (i) nor any of its Related
Parties shall (x) be liable to any Secured Party for any action taken or omitted
by any Agent (i) with the consent or at the request of the Requisite Lenders (or
such other Lenders as may be required, or as such Agent shall believe in good
faith to be required, to give such instructions under Section 8.1 or Section
10.5), or (y) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment, (ii) shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, and (iii) shall be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them). Each Agent shall be entitled to refrain
from the taking of any action (including the failure to take an action) in
connection herewith or with any of the other Credit Documents or from the
exercise of any power, discretion or authority (including the making of any
requests, determinations, judgments, calculations or the expression of any
satisfaction or approval) vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other Lenders as may be required, or as such Agent
shall believe in good faith to be required, to give such instructions under
Section 8.1 or Section 10.5) and upon receipt of such instructions from the
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that such Agent shall not be required to take any action that, in its
opinion, could expose such Agent to liability or be contrary to any Credit
Document or applicable law, including any action that may be in violation of the
automatic stay under any Debtor Relief Laws or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing, (i)
each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any notice, request, certificate, consent, statement, instrument, document
or other writing (including any telephonic notice, electronic message, Internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise provided by the proper Person
(whether or not such Person in fact meets the requirements set forth in the
Credit Documents for being the signatory, sender or provider thereof) and on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
the Subsidiaries), accountants, insurance consultants, architects, engineers and
other experts or professional advisors selected by it, and such Agent shall not
be liable for any action it takes or omits to take in good faith in reliance on
any of the foregoing documents; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Lenders (or such
other Lenders as may be required, or as such Agent shall believe in good faith
to be required, to give such instructions under Section 8.1 or Section 10.5). In
determining compliance with any condition hereunder to the making of any Credit
Extension that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume the satisfaction of such Lender unless the
Administrative Agent shall have received written notice to the contrary from
such Lender reasonably in advance of such Credit Extension.
 
 
 
128

 
 
(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
any other Credit Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such of its sub-agents may perform any and all of
its duties and exercise any and all of its powers, rights and remedies by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions set forth in this Section 9.3 and in Sections 9.6 and 10.3 shall
apply to any such sub-agent or Affiliate (and to their respective Related
Parties) as if they were named as such Agent. No Agent shall be responsible for
the negligence or misconduct of any sub-agent appointed by it except to the
extent that a court of competent jurisdiction determines in a final,
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent, and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
 
9.4. Acts in Individual Capacity. Nothing herein or in any other Credit Document
shall in any way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, if applicable, any Agent in its individual capacity
as a Lender hereunder. With respect to its Loans, if applicable, each Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder. Each Agent and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust,
financial advisory, commodity, derivative or other business with the Borrower or
any of its Affiliates as if it were not performing the duties and functions
specified herein, and may accept fees and other consideration from the Borrower
and its Affiliates for services in connection herewith and otherwise, in each
case without having to account therefor to the Lenders. Each Agent and its
Affiliates, when acting under any agreement in respect of any such activity or
under any related agreements, will be acting for its own account as principal
and will be under no obligation or duty as a result of such Agent’s role in
connection with the credit facility provided herein or otherwise to take any
action or refrain from taking any action (including refraining from exercising
any right or remedy that might be available to it).
 
9.5. Lenders’ Representations, Warranties and Acknowledgments
 
(a)
. (a) Each Lender represents and warrants that it has made, and will continue to
make, its own independent investigation of the financial condition and affairs
of the Borrower and the Subsidiaries in connection with Credit Extensions or
taking or not taking action under or based upon any Credit Document, in each
case without reliance on any Agent or any of its Related Parties. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Credit Extensions or
at any time or times thereafter.
 
 
 
129

 
 
(b)  Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loans on the Closing Date shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, the
Requisite Lenders or any other Lenders, as applicable, on the Closing Date.
 
(c)   Each Lender acknowledges and agrees that Wilmington Trust or one or more
of its Affiliates will be acting as the administrative agent and collateral
agent under the First Lien Credit Agreement and acting as the administrative
agent and collateral agent under the Second Lien Credit Agreement and may (but
is not obligated to) act as administrative agent, collateral agent or a similar
representative for the holders of any other Permitted First Lien Indebtedness,
Permitted Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness and, in its
capacity as the administrative agent and collateral agent under the First Lien
Credit Agreement is a party to the Intercreditor Agreement and the 1L/2L
Intercreditor Agreement, and as administrative agent and collateral agent under
the Second Lien Credit Agreement, is a party to the 1L/2L Intercreditor
Agreement and, in such other capacities, may be a party to a Permitted
Intercreditor Agreement. Each Lender and Credit Party waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Wilmington Trust or any of its Affiliates any
claims, causes of action, damages or liabilities of whatever kind or nature
relating to any such conflict of interest.
 
9.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party (and without limiting
any Credit Party’s obligations under the Credit Documents to do so), for and
against any and all Indemnified Liabilities of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against such Agent or any such
Related Party in its capacity as such; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction; provided
further that no action taken in accordance with the directions of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.6. If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify such Agent against any liability, obligation,
loss, damage, penalty, claim, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s applicable Pro Rata Share thereof; and
provided further that this sentence shall not be deemed to require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement described in the
first proviso (but subject to the second proviso) in the immediately preceding
sentence. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Liabilities, this Section 9.6 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(with respect to the fees and expenses of counsel, limited to such fees,
expenses and disbursements of counsel to the Agents for which the Agents are
entitled payment or reimbursement from any Borrower under Section 10.2 or 10.3)
incurred by the Administrative Agent or the Collateral Agent, as the case may
be, in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent, as the case may be, is not
reimbursed for such expenses by or on behalf of the Credit Parties; provided
that such reimbursement by the Lenders shall not affect the Credit Parties’
continuing reimbursement obligations with respect thereto. For purposes of this
Section 9.6, “Pro Rata Share” shall be determined as of the time that the
applicable indemnity payment is sought (or, in the event at such time all the
Commitments shall have terminated and all the Loans shall have been repaid in
full, as of the time most recently prior thereto when any Loans or Commitments
remained outstanding). Each Lender hereby authorizes the Administrative Agent
and Collateral Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent or the Collateral Agent to such Lender from any source
against any amount due to the Administrative Agent or the Collateral Agent under
this Section 9.6. The undertaking in this Section 9.6 shall survive termination
of the Commitments, the payment of all other Obligations and the resignation
and/or replacement of the Administrative Agent or the Collateral Agent, as the
case may be.
 
 
 
130

 
 
9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent may resign at any time from its
capacity as such. In connection with such resignation, the Administrative Agent
shall give notice of its intent to resign to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Requisite Lenders, subject to,
unless an Event of Default shall have occurred and is continuing, the prior
written consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed), shall have the right to appoint a successor. If no successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the resigning Administrative Agent gives notice
of its intent to resign, then the resigning Administrative Agent may, on behalf
of the Lenders, appoint a successor; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. If the Administrative Agent shall be a Defaulting Lender pursuant
to clause (d) of the definition of such term, the Requisite Lenders may, to the
extent permitted by applicable law, by notice in writing to the Borrower and the
Administrative Agent remove the Administrative Agent in its capacity as such
and, subject to, unless an Event of Default shall have occurred and is
continuing, the prior written consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed), appoint a successor. Any resignation or
removal of the Administrative Agent shall be deemed to be a resignation of the
Collateral Agent, and any successor Administrative Agent appointed pursuant to
this Section 9.7 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes of the Credit Documents. Upon the
acceptance of its appointment as Administrative Agent and Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent and Collateral Agent, and the resigning or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents. The fees payable
by the Borrower to a successor Administrative Agent and Collateral Agent shall
be the same as those payable to its predecessor unless otherwise agreed by the
Borrower and such successor. Notwithstanding the foregoing, in the event (a) no
successor to a resigning Administrative Agent shall have been so appointed and
shall have accepted such appointment within 30 days after the resigning
Administrative Agent gives notice of its intent to resign, the resigning
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower or (b) no successor to a removed Administrative
Agent shall have been so appointed and shall have accepted such appointment by
the day that is 30 days following of the issuance of a notice of removal, the
removal shall become effective on such 30th day, and on the date of
effectiveness of such resignation or removal, as the case may be, (i) the
resigning or removed Administrative Agent and Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Collateral Agent under any Collateral Document for the
benefit of the Secured Parties, the resigning or removed Collateral Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Collateral Agent, shall continue to hold such Collateral, in
each case until such time as a successor Collateral Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the resigning or removed Collateral Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Administrative
Agent and Collateral Agent, provided that (A) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each Lender. Following the
effectiveness of the Administrative Agent’s and Collateral Agent’s resignation
from its capacity as such, the provisions of this Section 9 and of Section 10.2
and Section 10.3 shall continue in effect for the benefit of such resigning or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as applicable, and in respect of the
matters referred to in the proviso under clause (a) above.
 
 
 
131

 
 
9.8. Collateral Documents and Obligations Guarantee. Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Guarantees
purported to be created under the Credit Documents, the Collateral and the
Credit Documents and authorizes the Administrative Agent and the Collateral
Agent to execute and deliver, on behalf of such Secured Party, any Collateral
Documents that the Administrative Agent or the Collateral Agent determines in
its discretion to execute and deliver in connection with the satisfaction of the
Collateral and Guarantee Requirement (and hereby grants to the Administrative
Agent and the Collateral Agent any power of attorney that may be required under
any applicable law in connection with such execution and delivery on behalf of
such Secured Party).
 
(a) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
set-off rights of any Lender or with respect to a Secured Party’s right to file
a proof of claim in any proceeding under the Debtor Relief Laws, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantees purported to be created under the Credit Documents, it
being understood and agreed that all powers, rights and remedies under the
Credit Documents may be exercised solely by the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms thereof and that all powers, rights and remedies under
the Collateral Documents may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof,
(ii) [reserved] and (iii) in the event of a foreclosure, exercise of a power of
sale or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable
section of the Bankruptcy Code, any analogous Debtor Relief Laws or any law
relating to the granting or perfection of security interests), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code any analogous Debtor Relief Laws or any law relating to the
granting or perfection of security interests) may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders (subject to
procedures reasonably satisfactory to the Collateral Agent), for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition. In connection with any such bid referred to in clause
(iii) above, (A) the Collateral Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (B) the Collateral Agent shall be authorized
to adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof, shall be governed, directly or indirectly, by the vote
of the Requisite Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Requisite Lenders
contained in Section 10.5(a), (C) the Collateral Agent shall be authorized to
assign the relevant Obligations to any such acquisition vehicle pro rata among
the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (D) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
 
 
 
132

 
 
(b) [Reserved].
 
(c) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:
 
(i) When all Obligations have been paid in full (excluding contingent
obligations as to which no claim has been made) and all Commitments have
terminated, upon request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all Guarantees provided for in any Credit
Document.
 
(ii)  If (x) any Guarantor Subsidiary shall have been designated as an
Unrestricted Subsidiary in accordance with the terms hereof or (y) all the
Equity Interests in any Guarantor Subsidiary held by the Borrower and the
Subsidiaries shall be sold or otherwise disposed of (including by merger or
consolidation) in any transaction permitted by this Agreement, and as a result
of such sale or other disposition such Guarantor Subsidiary shall cease to be a
Subsidiary of the Borrower, such Guarantor Subsidiary shall, upon effectiveness
of such designation, or the consummation of such sale or other disposition,
automatically be discharged and released from its Obligations Guarantee and all
security interests created by the Collateral Documents in Collateral owned by
such Guarantor Subsidiary shall be automatically released, without any further
action by any Secured Party or any other Person; provided that no such discharge
or release shall occur unless substantially concurrently therewith, such
Subsidiary shall have been discharged and released from its Guarantee of all
Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness, all
Permitted Credit Agreement Refinancing Indebtedness, all Permitted Incremental
Equivalent Indebtedness and all Permitted Subordinated Indebtedness, and all
Liens on the assets of such Subsidiary securing any such Indebtedness shall have
been released.
 
(A) Upon any sale or other transfer by any Credit Party (other than to the
Borrower or any Restricted Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 10.5, the security interests in such
Collateral created by the Collateral Documents shall be automatically released,
without any further action by any Secured Party or any other Person; provided
that no such release shall occur unless substantially concurrently therewith,
such Collateral shall cease to be subject to any security interests securing any
Permitted First Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness.
 
 
 
133

 
 
(iii) Each Secured Party authorizes the Collateral Agent to subordinate, at the
request of the Borrower, any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d) or 6.2(o); provided that no such
subordination shall occur unless substantially concurrently therewith, any Lien
on such property securing any Permitted First Lien Indebtedness, Permitted
Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness and any Permitted Incremental Equivalent Indebtedness shall also be
so subordinated.
 
(iv) In connection with any termination, release or subordination pursuant to
this Section 9.8(d), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination, release or subordination provided, that, other than in the case of
a release pursuant to Section 9.8(d)(i) above, the Borrower or other applicable
Loan Party shall have provided the Administrative Agent and the Collateral
Agent, at least five (5) Business Days prior to the date of the proposed
termination, release or subordination, a request for such termination, release
or subordination identifying the terms of the termination, release or
subordination in reasonable detail, together with a written certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Credit Documents (and the Lenders hereby authorize and direct each
Agent to conclusively rely on such certifications in performing its obligations
under this Section 9.8(d)). Any execution and delivery of documents pursuant to
this Section 9.8(d) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.
 
(d) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.
 
(e) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Guarantees purported to be created under the Credit Documents, to have agreed to
the provisions of this Section 9 (including the authorization and the grant of
the power of attorney pursuant to Section 9.8(a)), Section 10.24 and all the
other provisions of this Agreement relating to Collateral, any such Guarantee or
any Collateral Document and to have agreed to be bound by the Credit Documents
as a Secured Party thereunder. It is understood and agreed that the benefits of
the Collateral and any such Guarantee to any Secured Party are made available on
an express condition that, and is subject to, such Secured Party not asserting
that it is not bound by the appointments and other agreements expressed herein
to be made, or deemed herein to be made, by such Secured Party.
 
 
 
134

 
 
9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
 
(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
 
(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent,
the Collateral Agent and any other Secured Party (including any claim under
Sections 2.7, 2.9, 2.15, 2.17, 2.18, 2.19, 10.2 and 10.3) allowed in such
judicial proceeding; and
 
(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity or in its capacity as the Collateral Agent, or to its Related
Parties under the Credit Documents (including under Section 10.2 and Section
10.3). To the extent that the payment of any such amounts due to the
Administrative Agent, in such capacity or in its capacity as the Collateral
Agent, or to its Related Parties out of the estate in any such proceeding shall
be denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other property that the Lenders, or the other Secured Parties may be
entitled to receive in such proceeding, whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
or to vote in respect of the claim of any Lender in any such proceeding.
 
 
 
135

 
 
9.11. Certain ERISA Matters.
 
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:
 
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, Commitments or this Agreement,
 
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, Commitments and this Agreement,
 
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, Commitments
and this Agreement, or
 
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).
 
 
 
136

 
 
SECTION 10. MISCELLANEOUS
 
10.1. Notices. Notices Generally. Any notice or other communication hereunder
given to any Credit Party, the Administrative Agent, the Collateral Agent or any
Lender shall be given to such Person at its address, fax number or e-mail
address as set forth on Schedule 10.1 or, in the case of any Lender, at such
address, fax number or e-mail address as shall have been provided by such Lender
to the Administrative Agent in writing; provided that, notwithstanding the
foregoing, no notice or other communication hereunder may be provided to any
Credit Party by means of a fax. Except in the case of notices and other
communications expressly permitted to be given as provided in Section 10.1(b),
each notice or other communication hereunder shall be in writing and shall be
delivered in person or sent by e-mail, courier service or certified or
registered United States mail or, except for notices or other communications to
any Credit Party, facsimile and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, when sent by facsimile as shown on the transmission report therefor
(or, if not sent during normal business hours for the recipient, at the opening
of business on the next Business Day for the recipient), as provided in Section
10.1(b) if sent by e-mail or upon receipt if sent by United States mail;
provided that no notice or other communication given to the Administrative Agent
or the Collateral Agent shall be effective until received by it; and provided
further that any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent appointed pursuant to
Section 9.3(c) from time to time. Any party hereto may change its address
(including its e-mail address, fax or telephone number) for notices and other
communications hereunder by notice to each of the Administrative Agent and the
Borrower.
 
(a) Electronic Communications.
 
(i) Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person; provided, further, that notices and other
communications to the Administrative Agent or the Collateral Agent may be
delivered to it at the e-mail address specified in Section 10.1(a). Unless the
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address, if not sent during the normal business hours of the
recipient, shall be deemed to have been sent at the opening of business on the
next Business Day for the recipient; and (B) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
 
 
137

 
 
(ii) Each party hereto understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(iii) THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RELATED PARTIES
WARRANTS AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM, AND EACH OF THE AGENTS AND THEIR RELATED PARTIES
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION
WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.
 
(iv) Each Credit Party and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.
 
(b) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or acting on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Private-Side
Information. In the event that any Public Lender has determined for itself not
to access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) none of any Credit Party or any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.
 
 
 
138

 
 
10.2. Expenses. The Borrower agrees to pay promptly (a) all reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and other charges of counsel) incurred by any Agent, the Ad Hoc Group
of Term Lenders and any of their respective Affiliates in connection with the
structuring, documentation, negotiation, arrangement and syndication of the
credit facilities provided for herein and any credit or similar facility
refinancing, extending or replacing, in whole or in part, the credit facilities
provided herein, including the preparation, execution, delivery and
administration of this Agreement, the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated thereby shall be consummated) or any other document or
matter requested by the Borrower or any other Credit Party, (b) all reasonable
and documented out-of-pocket costs and expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of the Collateral Agent for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and other charges of counsel to the
Collateral Agent and of counsel providing any opinions that the Administrative
Agent or the Collateral Agent may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents, (c) all
reasonable and documented out-of-pocket costs, fees, expenses and other charges
of any auditors, accountants, consultants or appraisers of any Agent or the Ad
Hoc Group of Term Lenders, (d) all reasonable and documented out-of-pocket costs
and expenses (including the reasonable fees, expenses and other charges of any
appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral or any insurance process, (e) all out-of-pocket costs
and expenses, including reasonable fees, expenses and other charges of counsel
and costs of settlement, incurred by any Agent, any Lender, the Ad Hoc Group of
Term Lenders and any Term Loan Lender Advisor in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of any Obligations
Guarantee) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings and (f) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the Ad Hoc
Group of Term Lenders, the Lenders, and the Term Loan Lender Advisors, in each
case, in connection with the negotiation, execution, delivery and administration
of the RSA, the other instruments, documents and agreements relating to the RSA
and the transactions contemplated thereby (including the Chapter 11 Cases) or
any amendments, modifications or waivers of the provisions thereof; provided
that, in the case of clauses (a), (b), (c) and (d) above, costs and expenses
with respect to counsel shall be limited to (i) one primary counsel for the
Agents and their Related Parties (taken as a whole), (ii) one primary counsel
for the Lenders and their Related Parties (taken as a whole), (iii) in the event
of any proceeding or hearing under any Debtor Relief Laws in any jurisdiction
other than New York, (x) one firm of local counsel for the Agents and their
Related Parties (taken as a whole) and (y) one firm of local counsel for the
Lenders and their Related Parties (taken as a whole), (iv) one firm of
regulatory counsel and (v) if reasonably necessary, one firm of local counsel in
each applicable jurisdiction (other than as described in the preceding clause
(iii)), in the case of clauses (iv) and (v) above, for all Persons entitled to
reimbursement under this Section 10.2 (and, if any such Person shall have
advised the Borrower that there is an actual or perceived conflict of interest,
one additional firm of primary counsel, one additional firm of regulatory
counsel, and, if reasonably necessary, one additional firm of local counsel in
each applicable jurisdiction for each group of affected Persons that are
similarly situated (in each case, excluding allocated costs of in-house
counsel)). All amounts due under this Section 10.2 shall be payable promptly
after written demand therefor.
 
 
 
139

 
 
10.3. Indemnity. In addition to the payment of expenses pursuant to Section
10.2, each Credit Party agrees to defend (subject to the applicable Indemnitee’s
selection of counsel), indemnify, pay and hold harmless each Agent (and each
sub-agent thereof) and Lender and each of their respective Related Parties
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED
LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY
CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY OR
OUT OF ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE; provided
that no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnitee or its Related Parties, (ii) other than in the
case of any Agent or any of its Related Parties, a material breach in bad faith
by such Indemnitee or its Related Parties of its express obligations under this
Agreement or (iii) any action, investigation, claim, litigation or proceeding
not involving an act or omission by any Credit Party or the equityholders or
Affiliates of any Credit Party (or the Related Parties of any Credit Party) that
is brought by an Indemnitee against another Indemnitee (other than against any
Agent (or any holder of any other title or role) in its capacity as such). This
Section 10.3(a) shall not apply with respect to Taxes other than any Taxes that
represent Indemnified Liabilities arising from any non-Tax claim.
 
(a) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent or any Lender or
any Related Party of any of the foregoing on any theory of liability, for
indirect, consequential, special or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the syndication of the credit facilities provided for herein, any
Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim for indirect, consequential, special
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
(b) Each Credit Party agrees that no Agent or Lender or any Related Party of any
of the foregoing will have any liability to any Credit Party or any Person
asserting claims on behalf of or in right of any Credit Party or any other
Person in connection with or as a result of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith except (but subject to Section 10.3(b)), in
the case of any Credit Party, to the extent that any losses, claims, damages,
liabilities or expenses have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Agent or Lender or its Related Parties in
performing its obligations under this Agreement or any other Credit Document or
(ii) other than in the case of any Agent or its Related Parties, a material
breach in bad faith by such Lender or its Related Parties of its express
obligations under this Agreement.
 
 
 
140

 
 
10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set-off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable and although such obligations and liabilities, or any of them, may
be contingent or unmatured. Each Lender agrees to notify the Administrative
Agent promptly after any such set-off and application; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.
 
10.5. Amendments and Waivers. Requisite Lenders’ Consent. None of this
Agreement, any other Credit Document or any provision hereof or thereof may be
waived, amended or modified, and no consent to any departure by any Credit Party
therefrom may be made, except, subject to the additional requirements of
Sections 10.5(b) and 10.5(c) and as otherwise provided in Section 10.5(e), in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Requisite Lenders, and acknowledged by the
Administrative Agent, and, in the case of any other Credit Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
or the Collateral Agent, as applicable, and the Credit Party or Credit Parties
that are parties thereto, in each case with the consent of the Requisite
Lenders; provided, that any amendment or modification to the Administrative
Agent Fee Letter, or waiver of any rights or privileges thereunder, shall only
require the consent of the Borrower and the Agents; provided, further, that the
prior written consent of Lenders having or holding Term Loan Exposure
representing more than 66 2/3% of the sum of the Term Loan Exposure of all the
Lenders at such time (excluding the Term Loan Exposure of Defaulting Lenders)
shall be required to extend the scheduled final maturity date of any Loan (it
being understood that any such extension beyond July 3, 2019 shall also be
subject to Section 10.5(b)(ii)).
 
(a) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:
 
(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);
 
 
 
141

 
 
(ii) extend the scheduled final maturity date of any Loan beyond July 3, 2019;
 
(iii) [Reserved];
 
(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan;
 
(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee or any premium payable hereunder), or waive or postpone the time for
payment of any such interest, fee or premium;
 
(vi) reduce the principal amount of any Loan;
 
(vii) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));
 
(viii) amend the percentage specified in the definition of the term “Requisite
Lenders” or amend the term “Pro Rata Share” or waive, amend or otherwise modify
Section 2.16 hereof or Section 5.02 of the Pledge and Security Agreement (and
any comparable provision of any other Collateral Document) in a manner that
would alter the pro rata sharing of payments required thereby; or
 
(ix) release all or substantially all the Collateral from the Liens of the
Collateral Documents, or all or substantially all the Guarantor Subsidiaries
from the Guarantees created under the Credit Documents (or limit liability of
all or substantially all the Guarantor Subsidiaries in respect of any such
Guarantee), in each case except as expressly provided in the Credit Documents
and except in connection with a “credit bid” undertaken by the Collateral Agent
at the direction of the Requisite Lenders pursuant to section 363(k),
section 1129(b)(2)(a)(ii) or any other section of the Bankruptcy Code or any
other sale or other disposition of assets in connection with other Debtor Relief
Laws or an enforcement action with respect to the Collateral permitted pursuant
to the Credit Documents (in which case only the consent of the Requisite Lenders
will be required for such release) (it being understood that (A) an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of any such Guarantee and (B) an amendment or other
modification of Section 6.8 shall only require the consent of the Requisite
Lenders);
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any waiver, amendment or other modification, or any consent,
described in the preceding clauses (vii), (viii) and (ix).
 
 
 
142

 
 
(b) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:
 
(i) [reserved];
 
(ii) waive, amend or otherwise modify the rights, duties, privileges,
protections, indemnities, immunities or obligations of, or any fees or other
amounts payable to any Agent without the prior written consent of such Agent.
 
(c) [Reserved].
 
(d) Certain Permitted Amendments. Notwithstanding anything herein or in any
other Credit Document to the contrary:
 
(i) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature, so long as the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Requisite Lenders stating that
the Requisite Lenders object to such amendment;
 
(ii) the Borrower, the Requisite Lenders, the Term Loan Lenders providing
additional Term Loans pursuant to Section 2.1(a)(ii) and the Administrative
Agent may, without the consent of any other Lender, enter into amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the good faith determination of the Lenders providing such
additional Term Loans, to give effect to the provisions of Section 2.1(a)(ii);
 
(iii) in connection with the incurrence of any Permitted First Lien
Indebtedness, Permitted Second Lien Indebtedness, any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness,
this Agreement and the other Credit Documents may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to add any
covenant applicable to the Borrower and/or the Restricted Subsidiaries
(including any Previously Absent Financial Maintenance Covenant) or any other
provisions for the benefit of the Lenders;
 
(iv) the Administrative Agent and the Collateral Agent may, without the consent
of any other Secured Party, (A) consent to a departure by any Credit Party from
any covenant of such Credit Party set forth in this Agreement or any other
Credit Document to the extent such departure is consistent with the authority of
the Collateral Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” or (B) waive, amend or modify any provision in any Credit
Document (other than this Agreement), or consent to a departure by any Credit
Party therefrom, to the extent the Administrative Agent or the Collateral Agent
determines that such waiver, amendment, modification or consent is necessary in
order to eliminate any conflict between such provision and the terms of this
Agreement;
 
 
 
143

 
 
(v) any provision of this Agreement or any other Credit Document may be amended
by an agreement in writing entered into by the Borrower, the Administrative
Agent and the Lenders that will remain parties hereto after giving effect to
such amendment if (A) by the terms of such agreement the Commitments of each
Lender not consenting to the amendment provided for therein shall be reduced to
zero upon the effectiveness of such amendment and (B) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement; and
 
(vi) this Agreement and the other Credit Documents may be amended in the manner
provided in Section 10.24.
 
Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to enter into any waiver, amendment or other modification of
this Agreement and the other Credit Documents contemplated by this Section
10.5(e).
 
(e) Requisite Execution of Amendments, Etc. With the concurrence of any Lender,
the Administrative Agent may, but shall have no obligation to, execute waivers,
amendments, modifications or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No notice to or demand on any Credit Party in any
case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Person
that is at the time thereof a Lender and each Person that subsequently becomes a
Lender.
 
10.6. Successors and Assigns; Participations
 
. Generally. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby.
No Credit Party’s rights or obligations under the Credit Documents, and no
interest therein, may be assigned or delegated by any Credit Party (except, in
the case of any Guarantor Subsidiary, any assignment or delegation by operation
of law as a result of any merger or consolidation of such Guarantor Subsidiary
permitted by Section 6.8) without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment or delegation
without such consent shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
the participants referred to in Section 10.6(g) (to the extent provided in
clause (iii) of such Section) and, to the extent expressly contemplated hereby,
Affiliates of any Agent or any Lender, the other Indemnitees and other express
third party beneficiaries hereof) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
 
 
144

 
 
(a) Register. The Borrower, the Administrative Agent, the Collateral Agent, and
the Lenders shall deem and treat the Persons recorded as Lenders in the Register
as Lenders hereunder for all purposes of this Agreement and the holders and
owners of the corresponding Commitments and Loans recorded therein for all
purposes hereof. No assignment or transfer of any Commitment or Loan shall be
effective unless and until recorded in the Register, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment Agreement relating thereto. Each assignment and transfer shall be
recorded in the Register following receipt by the Administrative Agent of the
fully executed Assignment Agreement, together with the required forms and
certificates regarding tax matters and any registration and processing fee
payable in connection therewith, in each case as provided in Section 10.6(d);
provided that the Administrative Agent shall not be required to accept such
Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 10.6 with respect thereto (other than the
consent of the Administrative Agent and the Borrower, if applicable) have been
obtained and that such Assignment Agreement is otherwise duly completed and in
proper form. The date of such recordation of an assignment and transfer is
referred to herein as the “Assignment Effective Date” with respect thereto. Any
request, authority or consent of any Person that, at the time of making such
request or giving such authority or consent, is recorded in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
 
(b) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it to:
 
(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower and the Administrative Agent; or
 
(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee”, upon (A) the giving of notice to the
Borrower and the Administrative Agent and (B) except in the case of assignments
made during the primary syndication of any credit facilities established
hereunder, receipt of prior written consent (each such consent not to be
unreasonably withheld or delayed) of the Administrative Agent;
 
provided that:
 
 
 
145

 
 
(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than $1,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or, in each case, such lesser
amount as shall be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Commitments or Loans of the
assigning Lender, provided that the consent of the Borrower to any lesser amount
(x) shall not be required if an Event of Default shall have occurred and is
continuing pursuant to Section 8.1(a), 8.1(f) or 8.1(g) and (y) shall be deemed
to have been granted if notice shall be given to the Borrower requesting its
consent to a lesser amount and the Borrower shall not have objected thereto by
written notice to the Administrative Agent within 10 Business Days after having
received such request;
 
(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder.
 
(c) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent (i) to the extent the assignee is not
already a Lender, an Administrative Questionnaire, (ii) such forms, certificates
or other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee thereunder may be required to deliver
pursuant to Section 2.19(g), and (iii) payment to the Administrative Agent by
the assignor or the assignee of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (i) in
connection with an assignment during the primary syndication of any credit
facilities established hereunder or (ii) otherwise waived by the Administrative
Agent in its sole discretion).
 
(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
applicable Assignment Effective Date, as applicable, that (i) it is an Eligible
Assignee, (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control) and (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower, any Permitted Holder
or any Affiliate of the Borrower.
 
 
 
146

 
 
(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 10.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (on such Assignment
Effective Date, provided that such assigning Lender shall continue to be
entitled to the benefit of all rights that survive the termination hereof under
Section 10.8), and provided further that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender, and (iii) the assigning
Lender shall, upon the effectiveness thereof or as promptly thereafter as
practicable, surrender its applicable Notes (if any) to the Administrative Agent
for cancellation, and thereupon the Borrower shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
(f) Participations.
 
(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Credit Parties, the Administrative Agent, the Collateral Agent, the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation pursuant to this Section 10.6(g) shall, acting
solely for United States federal income tax purposes as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant to which it has sold a participation and the principal amounts
(and stated interest) of each such participant’s interest in the Commitments or
Loans or other rights and obligations of such Lender under this Agreement or any
other Credit Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans or
other rights and obligations under any Credit Document), except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other right or obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes under this Agreement, notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
 
147

 
 
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.
 
(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18 and 2.19 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(g) (it being
understood that the documentation required under Section 2.19(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.20 and 2.22 as if it were an assignee under Section 10.6(c) and (y)
such participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 with respect to any participation than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided that such participant agrees to be subject to Section
2.16 as though it were a Lender.
 
(g) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank or to any other central
bank; provided that no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; and provided further that in no event shall the applicable Federal
Reserve Bank, other central bank, pledgee or trustee be considered to be a
“Lender” hereunder.
 
10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any Credit Document is executed and delivered or any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.17(c),
2.18, 2.19, 9, 10.2, 10.3 and 10.4 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans or the termination of this Agreement or any provision
hereof.
 
 
 
148

 
 
10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or Lender in the exercise of any power, right or privilege hereunder or
under any other Credit Document shall impair such power, right or privilege or
be construed to be a waiver thereof or of any Default or Event of Default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents and the Lenders hereunder and
under the other Credit Documents are cumulative and shall be in addition to and
independent of all powers, rights, privileges and remedies they would otherwise
have. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of any Loan hereunder shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Agent or Lender may have had notice or knowledge of such Default or Event of
Default at the time.
 
10.10. Marshalling; Payments Set Aside. None of the Agents or the Lenders shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to any Agent or
Lender (or to the Administrative Agent or the Collateral Agent, on behalf of any
Agent or Lender), or any Agent or Lender enforces any security interests or
exercises any right of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent, preferential or at undervalue, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Laws, any other state or federal law, common law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or set-off had not
occurred.
 
10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
 
10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
 
 
149

 
 
10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF
COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
 
 
 
150

 
 
10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
10.17. Confidentiality. Each Agent and each Lender shall hold all Confidential
Information (as defined below) obtained by such Agent or such Lender in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent and the Collateral Agent
may disclose Confidential Information to the Lenders and the other Agents and
that each Agent and each Lender may disclose Confidential Information (a) to
Affiliates of such Agent or Lender and to its and their respective Related
Parties, independent auditors and other advisors, experts or agents who need to
know such Confidential Information (and to other Persons authorized by a Lender
or Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential or shall otherwise be subject to an
obligation of confidentiality), (b) to any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or other Obligations or any
participations therein or to any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower or any of its Affiliates and their obligations
(provided that such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17
or otherwise reasonably acceptable to the Administrative Agent, the Collateral
Agent or the applicable Lender, as the case may be, and the Borrower, including
pursuant to the confidentiality terms set forth in the Confidential Information
Memorandum or other marketing materials relating to the credit facilities
governed by this Agreement; and provided further that without the Borrower’s
prior written consent, no such disclosure may be made to any Disqualified
Institution), (c) on a confidential basis, to any rating agency, (d) on a
confidential basis, to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (e) for purposes of establishing a “due diligence” defense or in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (f) as required by law or pursuant to legal or judicial process (in
which case, unless specifically prohibited by applicable law or court order,
such Agent or such Lender shall make reasonable efforts to notify the Borrower
promptly thereof), (g) as required or requested by any Governmental Authority or
by any regulatory or quasi-regulatory authority (including any self-regulatory
organization) having jurisdiction or claiming to have jurisdiction over such
Agent or such Lender or any of their respective Affiliates, (h) received by it
on a non-confidential basis from a source (other than the Borrower or its
Affiliates or Related Parties) not known by it to be prohibited from disclosing
such information to such persons by a legal, contractual or fiduciary
obligation, (i) to the extent that such information was already in possession of
such Agent or such Lender, as the case may be, or any of its Affiliates or is
independently developed by it or any of its Affiliates, (j) with the consent of
the Borrower, and (k) to any other party to this Agreement. For purposes of the
foregoing, “Confidential Information” means, with respect to any Agent or any
Lender, any non-public information regarding the business, assets, liabilities
and operations of the Borrower and the Subsidiaries obtained by such Agent or
Lender under the terms of this Agreement and identified as confidential by the
Borrower. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. It is agreed
that, notwithstanding the restrictions of any prior confidentiality agreement
binding on any Agent, such parties may disclose Confidential Information as
provided in this Section 10.17.
 
 
 
151

 
 
10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
 
10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
10.20. Effectiveness; Entire Agreement
 
. Subject to Section 3, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and there shall have been delivered to
the Administrative Agent counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO
NOT SUPERSEDE ANY PROVISIONS OF ANY FEE LETTER BETWEEN OR AMONG ANY CREDIT
PARTIES AND ANY AGENT OR ANY AFFILIATE OF ANY OF THE FOREGOING THAT BY THE TERMS
OF SUCH DOCUMENTS ARE STATED TO SURVIVE THE EFFECTIVENESS OF THIS AGREEMENT, ALL
OF WHICH PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT).
 
10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.
 
 
 
152

 
 
10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
10.23. No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Credit Parties,
their equityholders and/or their Affiliates. Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Agent or Lender, on the one hand, and such Credit Party or its
equityholders or its Affiliates, on the other. The Credit Parties acknowledge
and agree that (a) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and Lenders, on the one
hand, and the Credit Parties, on the other, and (b) in connection therewith and
with the process leading thereto, (i) no Agent or Lender has assumed an advisory
or fiduciary responsibility in favor of any Credit Party, its equityholders or
its Affiliates with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Agent or Lender has advised, is currently
advising or will advise any Credit Party, its equityholders or its Affiliates on
other matters) or any other obligation to any Credit Party except the
obligations expressly set forth in the Credit Documents and (ii) each Agent and
Lender is acting solely as principal and not as the agent or fiduciary of any
Credit Party, its management, equityholders, creditors or any other Person. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it has deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not assert, and hereby waives to the maximum extent permitted by applicable
law, any claim that any Agent or Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with any such transaction or the process leading thereto.
 
 
 
153

 
 
10.24. Permitted Intercreditor Agreements. Each of the Lenders and the other
Secured Parties acknowledges that obligations of the Credit Parties under the
First Lien Credit Agreement and the Second Lien Credit Agreement are, and under
any other Permitted First Lien Indebtedness, any other Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness may be, secured by Liens on assets
of the Credit Parties that constitute Collateral and that the relative Lien
priority and other creditor rights of the Secured Parties and the secured
parties under the First Lien Credit Agreement and the Second Lien Credit
Agreement will be set forth in the Intercreditor Agreement, and the relative
Lien priority and other creditor rights of the Secured Parties and the secured
parties under any other Permitted First Lien Indebtedness, any other Permitted
Second Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness will be set
forth in the applicable Permitted Intercreditor Agreement. Each of the Lenders
and the other Secured Parties hereby acknowledges that it has received a copy of
the Intercreditor Agreement and the 1L/2L Intercreditor Agreement. Each of the
Lenders and the other Secured Parties hereby irrevocably authorizes and directs
the Administrative Agent and the Collateral Agent to execute and deliver, in
each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) on the Closing Date,
the Intercreditor Agreement, the 1L/2L Intercreditor Agreement and any documents
relating thereto and (ii) from time to time upon the request of the Borrower, in
connection with the establishment, incurrence, amendment, refinancing or
replacement of any Permitted First Lien Indebtedness, any Permitted Second Lien
Indebtedness, any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness, any Permitted Intercreditor
Agreement (it being understood that the Administrative Agent and the Collateral
Agent are hereby authorized and directed to determine the terms and conditions
of any such Permitted Intercreditor Agreement as contemplated by the definition
of the terms “1L/2L Intercreditor Agreement”, “Intercreditor Agreement”, “Junior
Lien Intercreditor Agreement” and “Pari Passu Intercreditor Agreement”) and any
documents relating thereto.
 
(a) Each of the Lenders and the other Secured Parties hereby irrevocably (i)
consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of any Permitted
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent
and the Collateral Agent to carry out the provisions and intent of each such
document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such actions as shall be required to release Liens on
the Collateral in accordance with the terms of any Permitted Intercreditor
Agreement.
 
(b) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Permitted Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations, any Permitted Second Lien Indebtedness, any
Permitted First Lien Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, (ii) to
confirm for any party that such Permitted Intercreditor Agreement is effective
and binding upon the Administrative Agent and the Collateral Agent on behalf of
the Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a Permitted
Intercreditor Agreement if executed at such time as a new agreement.
 
 
 
154

 
 
(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.
 
(d) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof.
 
(e) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under the First Lien Credit Documents or under any other
Permitted Second Lien Indebtedness Documents, any Permitted Credit Agreement
Refinancing Indebtedness or Permitted Incremental Equivalent Indebtedness to
extend credit to the Borrower thereunder and such secured parties are intended
third party beneficiaries of such provisions.
 
10.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Remainder of page intentionally left blank]
 
 
155

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
FUSION CONNECT, INC., as Borrower
By:
/s/ Keith Soldan
 
Name: Keith Soldan
 
Title: Chief Financial Officer

 
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CB HOLDINGS, INC.
FUSION CLOUD SERVICES LLC
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM, LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.
FUSION MPHC HOLDING CORPORATION, as Guarantors

 
By:
/s/ Keith Soldan
 
Name: Keith Soldan
 
Title: Chief Financial Officer

 
FUSION TELECOM OF TEXAS LTD.,
   L.L.P., AS Grantor
 
By: Fusion Texas Holdings, Inc., its
 general partner
By:
/s/ Keith Soldan
 
Name: Keith Soldan
 
Title: Chief Financial Officer
 
 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Administrative Agent
and the Collateral Agent,
By:
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President

 
 

169
 
CREDIT SUISSE LOAN FUNDING, LLC, as a Lender
 
By:
 
  /s/ Jinam Lim
 
Name: Jinam Lim
 
Title: Vice President

 
 
 
 

169
EXHIBIT A
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
ASSIGNMENT AGREEMENT
 
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below. Capitalized terms
used but not defined herein shall have the meanings given to them in the Super
Senior Secured Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and the Credit Agreement, as of
the Assignment Effective Date inserted by the Administrative Agent as
contemplated below, (a) the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the facility identified below (including any
Guarantees included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor in its capacity as a Lender under the Credit Agreement
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the Transactions governed thereby or in any way based on or related
to any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.
 
 

169
 
1.            
Assignor: _________________________
 
2.            
Assignee: _________________________
 
3.            
Is the Assignee a Lender/an Affiliate of a Lender/a Related Fund? Yes:No:
Specify if “Yes”.
 
4.            
Borrower: Fusion Connect, Inc.
 
5.            
Administrative Agent: Wilmington Trust, National Association, as the
Administrative Agent under the Credit Agreement.
 
6.            
Credit Agreement: Super Senior Secured Credit Agreement, dated as of May 9,
2019, among Fusion Connect, Inc., certain Subsidiaries of Fusion Connect, Inc.
party thereto, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
7.            
Assigned Interest:
 
Facility Assigned
 
Aggregate Amount of Commitments/Loans of all Lenders
 
Amount of Commitment/Loans Assigned2
 
Percentage Assigned of Commitments/Loans of all Lenders3
 
Term Loans
 
$                           
 
$                           
 
%
 

 
2 In the case of any assignment (other than to an Eligible Assignee meeting the
requirements of Section 10.6(c)(i) of the Credit Agreement), the amount of
Commitment or Loans assigned shall not be less than $1,000,000 in the case of
assignments of any Commitment or Loan, or, in each case, a lesser amount
permitted under Section 10.6(c) of the Credit Agreement. Any partial assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
of the Assignor.
3 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
 

169
 
8.            
Assignment Effective Date: ____________________, 20 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH DATE SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
9.            
Notice and Wire Instructions:
 
[NAME OF ASSIGNOR]
Notices:
Attention:Facsimile:
with a copy to:
Attention:Facsimile:
Wire Instructions:
 
[NAME OF ASSIGNEE]
Notices:
Attention:Facsimile:
with a copy to:
Attention:Facsimile:
Wire Instructions:
 

 
 

 
The terms set forth in this Assignment are hereby agreed to:
 
ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
By:           
 
Name:
 
Title:
 
ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
By:           
 
Name:
 
Title:
 
[Consented to and]4 Accepted by:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as
 
 
 
Administrative Agent
 
By:           
 
Name:
 
Title:
 
4 If consent of the Administrative Agent is required under Section 10.6(c) of
the Credit Agreement.
 
 

 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
 
1.            
Representations and Warranties.
 
1.1.            
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, other than this Assignment, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Credit
Document, or any collateral thereunder, (iii) the financial condition of the
Borrower, the Subsidiaries or any other Affiliate of the Borrower or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, the Subsidiaries or any other Affiliate of the
Borrower or any other Person of any of their respective obligations under any
Credit Document.
 
1.2.            
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it is an Eligible Assignee, (iii) it
has experience and expertise in the making of or investing in commitments or
loans such as the Assigned Interest, (iv) it will acquire the Assigned Interest
for its own account in the ordinary course and without a view to distribution of
the Assigned Interest within the meaning of the Securities Act or the Exchange
Act or other United States federal securities laws (it being understood that,
subject to the provisions of Section 10.6 of the Credit Agreement, the
disposition of the Assigned Interest or any interests therein shall at all times
remain within its exclusive control), (v) it will not provide any information or
materials obtained by it in its capacity as Lender to the Borrower, any
Permitted Holder or any Affiliate of the Borrower, (vi) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement (including as to each Permitted Intercreditor Agreement) and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vii) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision and (viii)
attached to this Assignment is any tax documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee.
 
 
 

 
 
2.            
Payments. From and after the Assignment Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Assignment Effective Date and to the Assignee
for amounts that have accrued from and after the Assignment Effective Date.
 
3.            
General Provisions. This Assignment shall be binding upon the parties hereto and
their respective successors and assigns permitted in accordance with the Credit
Agreement and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original, but all such counterparts together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Assignment by facsimile or other electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment. THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.
 
 

 
EXHIBIT B
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
CLOSING DATE CERTIFICATE
 
May 9, 2019
 
The undersigned hereby certifies as follows:
 
1.           I am an Authorized Officer of Fusion Connect, Inc., a Delaware
corporation (the “Borrower”).
 
2.           I have reviewed the terms of the Super Senior Secured Credit
Agreement, dated as of May 9, 2019 (the “Credit Agreement”), among the Borrower,
certain Subsidiaries of the Borrower party thereto, the Lenders party thereto
and Wilmington Trust, National Association, as Administrative Agent and
Collateral Agent, and in my opinion I have made, or have caused to be made under
my supervision, such examination or investigation as is reasonably necessary to
enable me to certify as to the matters referred to herein. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.
 
3.           Based upon my review and examination described in paragraph 2
above, I certify, on behalf of the Borrower, in my capacity as an Authorized
Officer of the Borrower and not in my individual or personal capacity and
without personal liability, that:
 
(a)           the representations and warranties of each Credit Party set forth
in the Credit Documents are true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects, and (ii) otherwise, in all material respects, in
each case on and as of the date hereof, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty is so true and correct on and as of such
earlier date;
 
(b)           no Default or Event of Default has occurred and is continuing or
would result from any credit extension made by a Lender on the date hereof; and
 
(c)           subject to the completion of any actions contemplated by Section
5.15 of the Credit Agreement, the Collateral and Guarantee Requirement has been
satisfied.
 
 
 

 
 
The foregoing certifications are made and delivered as of the date first stated
above.
 
FUSION CONNECT, INC.,
 
By:           
 
Name: [●]
 
Title:                       
[●]
 
 
 

 
EXHIBIT C
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
[RESERVED]
 
 

 
EXHIBIT D
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
FUSION CONNECT, INC.
 
420 Lexington Avenue
 
Suite 1718
 
New York, New York 10170
 
Wilmington Trust, National Association
 
50 South Sixth Street, Suite 1290
 
Minneapolis, MN 55402
 
Attention: Jeffery Rose
 
Telephone: (612) 217-5630
 
Fax: (612) 217-5651
 
Email: jrose@wilmingtontrust.com
 
CONVERSION/CONTINUATION NOTICE
 
Reference is made to the Super Senior Secured Credit Agreement, dated as of May
9, 2019 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, the Lenders party thereto and Wilmington Trust, National Association,
as Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
 
Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby notifies
the Administrative Agent of the following information with respect to the
conversion or continuation requested hereby:
1. 
Type (e.g., Base Rate or Eurodollar Rate) of existing Borrowing to which this
request applies5:
 
 
 
2. 
Principal amount of existing Borrowing to be converted/continued6:
 
 
 
3. 
Type (e.g., Base Rate or Eurodollar Rate) and principal amount of each new
Borrowing resulting from the requested conversion/continuation7:
 
 
 
4. 
Interest Period of each new Borrowing resulting from the requested
conversion/continuation (if applicable) 8:
 
5. 
Effective date of election9: 
 
Date: [     ], 20[ ]
 
FUSION CONNECT, INC.
 
By:           
 
Name:
 
Title:
 
 
5            
If a Eurodollar Rate Borrowing, specify last day of current Interest Period.
 
6            
If different options are being elected with respect to different portions of the
existing Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing.
 
7            
Base Rate Borrowing or Eurodollar Rate Borrowing. If different options are being
elected with respect to different portions of the Borrowing, specify type for
each resulting new Borrowing.
 
8            
Applicable only if the resulting Borrowing is to be a Eurodollar Rate Borrowing,
and subject to the definition of “Interest Period”, which allows the Borrower to
request one month periods (or such longer period as consented to by each Lender
and notified in writing to the Administrative Agent by each Lender). If
different options are being elected with respect to different portions of the
existing Borrowing, specify for each resulting Borrowing.
 
9            
Must be a Business Day. Conversion/Continuation Notice to be delivered to the
Administrative Agent (a) in the case of a conversion to a Base Rate Borrowing,
not later than 11:00 a.m. (New York City time) one Business Day in advance of
the proposed Conversion/Continuation Date and (b) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Borrowing, not later than 2:00 p.m.
(New York City time) at least three Business Days in advance of the proposed
Conversion/Continuation Date.
 
 

 
EXHIBIT E
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
SUPER SENIOR COUNTERPART AGREEMENT
 
This SUPER SENIOR COUNTERPART AGREEMENT, dated [          ], 20[ ] (this
“Counterpart Agreement”), is delivered pursuant to the Super Senior Secured
Credit Agreement, dated as of May 9, 2019 (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Fusion
Connect, Inc., a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower party thereto, the Lenders party thereto and Wilmington Trust,
National Association, as Administrative Agent and Collateral Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.
 
SECTION 1. In accordance with Section 5.10 of the Credit Agreement, the
undersigned by its signature below becomes a Guarantor Subsidiary under the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor Subsidiary, and the undersigned hereby (a) agrees to all the
terms and provisions of the Credit Agreement applicable to it as a Guarantor
Subsidiary (and, accordingly, as a Credit Party) thereunder and (b) in
furtherance of the foregoing, hereby irrevocably and unconditionally guarantees,
jointly and severally with the other Guarantors, the due and punctual payment in
full of all Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law), all in accordance with, and subject to the provisions of,
Section 7 of the Credit Agreement.
 
SECTION 2. The undersigned hereby represents and warrants, as to itself, that
the representations and warranties set forth in Sections 4.1, 4.3, 4.4, 4.5 and
4.6 of the Credit Agreement are true and correct on and as of the date hereof.
 
SECTION 3. The undersigned agrees to execute any and all further documents,
agreements and instruments, and take all such further actions, that the
Administrative Agent may reasonably request to effectuate the transactions
contemplated by, and to carry out the intent of, this Counterpart Agreement.
 
SECTION 4. Neither this Counterpart Agreement nor any provision hereof may be
waived, amended or modified, and no consent to any departure by the undersigned
therefrom may be made, except in accordance with the Credit Agreement. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.1 of the Credit Agreement. In case any provision in
or obligation under this Counterpart Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
 
 

 
 
SECTION 5. THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
[Remainder of page intentionally left blank]
 
 

 
 
IN WITNESS WHEREOF, the undersigned has caused this Super Senior Counterpart
Agreement to be duly executed and delivered by its duly authorized officer as of
the date above first written.
 
[NAME OF DESIGNATED SUBSIDIARY]
 
By:           
 
Name:
 
Title:
 
ACKNOWLEDGED AND ACCEPTED,
 
as of the date above first written:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
By:                                                                
 
Name:
 
Title:
 
 

 
EXHIBIT F
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
FUSION CONNECT, INC.
 
420 Lexington Avenue
 
Suite 1718
 
New York, New York 10170
 
Wilmington Trust, National Association
 
50 South Sixth Street, Suite 1290
 
Minneapolis, MN 55402
 
Attention: Jeffery Rose
 
Telephone: (612) 217-5630
 
Fax: (612) 217-5651
 
Email: jrose@wilmingtontrust.com
 
FUNDING NOTICE
 
Reference is made to the Super Senior Secured Credit Agreement, dated as of May
9, 2019 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, the Lenders party thereto and Wilmington Trust, National Association,
as Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.
 
Pursuant to Section 2.1 of the Credit Agreement, the Borrower desires that
Lenders make the following Loans to the Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [ ], 20[ ] (the
“Credit Date”):
 
Term Loans10:
 
☐ Base Rate Loans:
 
$[     ,     ,     ]
 
☐ Eurodollar Rate Loans, with an initial Interest Period of one month11:
 
$[     ,     ,     ]
 
Wiring instructions for account to whichproceeds of Loans are to be remitted:
 
[  ]
 

 
 
 
10            
Funding Notice must be delivered to the Administrative Agent (a) with respect to
a Base Rate Borrowing, not later than 11:00 a.m. (New York City time) at least
one Business Day in advance of the proposed Credit Date (which shall be a
Business Day) and (b) with respect to a Eurodollar Rate Borrowing, not later
than 2:00 p.m. (New York City time) at least three Business Days in advance of
the proposed Credit Date (which shall be a Business Day). Eurodollar Rate
Borrowings generally shall be in an aggregate amount of $1,000,000 or an
integral multiple of $500,000 in excess of such amount.
 
11            Subject to the definition of “Interest Period”, which generally
allows the Borrower to request one month periods (or, such longer period as
consented to by each Lender and notified in writing to the Administrative Agent
by each Lender).
 

 
 
The Borrower hereby certifies that:
 
(a)           The representations and warranties of each Credit Party set forth
in the Credit Documents are true and correct (i) in the case of the
representations and warranties qualified as to materiality in the text thereof,
in all respects, and (ii) otherwise, in all material respects, in each case on
and as of the Credit Date set forth above, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty is so true and correct on and as of such
earlier date.
 
(b)           At the time of and immediately after giving effect to such credit
extension, no Default or Event of Default has occurred and is continuing or
would result therefrom.
 
 
Date: [     ], 20[  ] 
FUSION CONNECT, INC.
 
By:           
 
Name:
 
Title:
 
 

 
EXHIBIT G
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
SUPER SENIOR INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT, dated as of May
9, 2019 (this “Agreement”), among FUSION CONNECT, INC., a Delaware corporation
(the “Borrower”), the other Intercompany Lenders and Intercompany Debtors (each
as defined below) from time to time party hereto and Wilmington Trust, National
Association, as Administrative Agent.
 
Reference is made to the Super Senior Secured Credit Agreement, dated as of May
9, 2019 (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, certain Subsidiaries of the
Borrower party thereto, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
The Credit Agreement provides that Indebtedness owing by a Credit Party to any
Restricted Subsidiary that is not a Credit Party shall be subordinated in right
of payment to the Obligations. For purposes of this Agreement, (a) “Intercompany
Indebtedness” means any Indebtedness owed by any Credit Party to any Restricted
Subsidiary that is not a Credit Party, together with all interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the principal of such Indebtedness and all
other monetary obligations of any Credit Party arising from or in respect of
such Indebtedness, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
each of the Credit Parties, in its capacity as an obligor in respect of any
Intercompany Indebtedness, is referred to herein as an “Intercompany Debtor”,
(c) each of the Restricted Subsidiaries that is not a Credit Party, in its
capacity as an obligee in respect of any Intercompany Indebtedness, is referred
to herein as an “Intercompany Lender” and (d) the Lenders, the Agents (including
former Agents, as applicable) and the other Secured Parties are sometimes
collectively referred to as “Senior Lenders”.
 
The Senior Lenders have agreed to extend credit to the Borrower, and to permit
the Credit Parties to incur Intercompany Indebtedness, subject to the terms and
conditions set forth in the Credit Agreement. The Borrower and the other
Restricted Subsidiaries are required to execute and deliver this Agreement
pursuant to the terms of the Credit Agreement. In accordance with the Credit
Agreement, each of the Restricted Subsidiaries party hereto that is not a Credit
Party desires to enter into this Agreement in order to subordinate, on the terms
set forth herein, its rights, as an Intercompany Lender, to payment under any
Intercompany Indebtedness to the prior payment in full in cash or immediately
available funds of the Obligations (other than contingent obligations as to
which no claim has been made). The Intercompany Lenders are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Senior Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
 
 
 

 
 
1.           Definitions and Construction. Terms defined in the Credit Agreement
or the Pledge and Security Agreement referred to therein, as applicable, are
used herein (including the preliminary statements hereto) as defined therein.
The rules of construction specified in Section 1.3 of the Credit Agreement shall
apply to this Agreement, mutatis mutandis.
 
2.           Subordination. (a) Each Intercompany Lender hereby agrees that all
its right, title and interest in, to and under any Intercompany Indebtedness
owed to it by any Intercompany Debtor shall be subordinate, and junior in right
of payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Intercompany Debtor until the payment in full in cash or
immediately available funds of all Obligations of such Intercompany Debtor (such
Obligations, including interest thereon (including interest accruing at the
default rate specified in the Credit Agreement) accruing after the commencement
of any proceedings referred to in paragraph (b) of this Section, whether or not
such interest is an allowed or allowable claim in such proceeding, being
hereinafter collectively referred to as “Senior Indebtedness”).
 
(c) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Intercompany Debtor or to its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of any Intercompany Debtor, whether or not involving insolvency
or bankruptcy, then (i) the holders of Senior Indebtedness shall be paid in full
in cash or immediately available funds in respect of all amounts constituting
Senior Indebtedness before any Intercompany Lender shall be entitled to receive
(whether directly or indirectly), or make any demand for, any payment or
distribution of any kind or character, whether in cash securities or other
property (other than Restructured Debt Securities (as defined below)), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, from such Intercompany Debtor on account of any Intercompany
Indebtedness owed by such Intercompany Debtor to such Intercompany Lender
(provided that the foregoing shall not impair the right of any such Intercompany
Lender to file a proof of claim in any such proceeding in accordance with the
terms hereof) and (ii) until the holders of Senior Indebtedness are paid in full
in cash or immediately available funds in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Intercompany
Lender would otherwise be entitled, whether in cash, property or securities
(other than a payment of debt securities of such Intercompany Debtor that are
subordinated and junior in right of payment to the Senior Indebtedness to at
least the same extent as the Intercompany Indebtedness described in this
Agreement is subordinated and junior in right of payment to the Senior
Indebtedness then outstanding (such securities being hereinafter referred to as
“Restructured Debt Securities”)) shall instead be made to the holders of Senior
Indebtedness.
 
(d) If any Event of Default has occurred and is continuing and the
Administrative Agent has provided prior written notice to the Borrower
requesting that no such payment or distribution, or no such forgiveness or
reduction, be made, then (i) no payment or distribution of any kind or
character, whether in cash securities or other property (other than Restructured
Debt Securities), and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, shall be made by or on behalf of any Intercompany
Debtor with respect to any Intercompany Indebtedness owed to any Intercompany
Lender and (ii) no Intercompany Indebtedness owing by any Intercompany Debtor to
any Intercompany Lender shall be forgiven or otherwise reduced in any way, other
than as a result of payment of such amount in full in cash or immediately
available funds.
 
 
 

 
 
(e) If any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Intercompany Indebtedness shall (despite these
subordination provisions) be received by any Intercompany Lender from any
Intercompany Debtor in violation of paragraph (b) or (c) of this Section prior
to all Senior Indebtedness having been paid in full in cash or immediately
available funds (other than contingent obligations as to which no claim has been
made), such payment or distribution shall be held by such Intercompany Lender
(segregated from other property of such Intercompany Lender) for the benefit of
the Administrative Agent, and shall be paid over or delivered to the
Administrative Agent promptly upon receipt to the extent necessary to pay all
Senior Indebtedness in full in cash or immediately available funds.
 
(f) Each Intercompany Lender and each Intercompany Debtor hereby agrees that the
subordination provisions set forth in this Agreement are for the benefit of the
Administrative Agent and the other holders of Senior Indebtedness. The
Administrative Agent may, on behalf of itself and such other holders of Senior
Indebtedness, proceed to enforce these subordination provisions set forth
herein.
 
3.           Waivers and Consents. (a) Each Intercompany Lender waives, to the
extent permitted by applicable law, the right to compel that any property or
asset of any Intercompany Debtor or any property or asset of any other Credit
Party be applied in any particular order to discharge the Obligations. Each
Intercompany Lender expressly waives, to the extent permitted by applicable law,
the right to require the Administrative Agent or any other Senior Lender to
proceed against any Intercompany Debtor, any guarantor of any Obligation or any
other Person, or to pursue any other remedy in its or their power that such
Intercompany Lender cannot pursue and that would lighten such Intercompany
Lender’s burden, notwithstanding that the failure of the Administrative Agent or
any other Senior Lender to do so may thereby prejudice such Intercompany Lender.
Each Intercompany Lender agrees that it shall not be discharged, exonerated or
have its obligations hereunder reduced (i) by the Administrative Agent’s or any
other Senior Lender’s delay in proceeding against or enforcing any remedy
against any Intercompany Debtor, any guarantor of any Obligation or any other
Person; (ii) by the Administrative Agent or any other Senior Lender releasing
any Intercompany Debtor, any guarantor of any Obligation or any other Person
from all or any part of the Obligations; or (iii) by the discharge of any
Intercompany Debtor, any guarantor of any Obligation or any other Person by an
operation of law or otherwise, with or without the intervention or omission of
the Administrative Agent or any other Senior Lender.
 
(b)           Each Intercompany Lender waives, to the extent permitted by
applicable law, all rights and defenses arising out of an election of remedies
by the Administrative Agent or any other Senior Lender, even though that
election of remedies, including any nonjudicial foreclosure with respect to any
property or asset securing any Obligation, has impaired the value of such
Intercompany Lender’s rights of subrogation, reimbursement, or contribution
against any Intercompany Debtor or any other Credit Party. Each Intercompany
Lender expressly waives, to the extent permitted by law, any rights or defenses
(other than the defense of payment or performance) it may have by reason of
protection afforded to any Intercompany Debtor or any other Credit Party with
respect to the Obligations pursuant to any anti-deficiency laws or other laws of
similar import that limit or discharge the principal debtor’s indebtedness upon
judicial or nonjudicial foreclosure of property or assets securing any
Obligation.
 
 
 

 
 
(c)           Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Obligation made by the Administrative Agent or any
other Senior Lender may be rescinded in whole or in part by such Person, and any
Obligation may be continued, and the Obligations or the liability of any
Intercompany Debtor or any other Credit Party obligated thereunder, or any right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any other Senior Lender, in each case
without notice to or further assent by such Intercompany Lender, which will
remain bound hereunder, and without impairing, abridging, releasing or affecting
the subordination provided for herein.
 
(d)           Each Intercompany Lender waives, to the extent permitted by
applicable law, any and all notice of the creation, renewal, extension or
accrual of any of the Obligations, and any and all notice of or proof of
reliance by the Senior Lenders upon this Agreement. The Obligations, and any of
them, shall be deemed conclusively to have been created, contracted or incurred,
and the consent to create the obligations of any Intercompany Debtor in respect
of the Intercompany Indebtedness of such Intercompany Debtor shall be deemed
conclusively to have been given, in reliance upon this Agreement. Each
Intercompany Lender waives, to the extent permitted by applicable law, any
protest, demand for payment and notice of default in respect of the Obligations.
 
4.           Obligations Unconditional. All rights and interests of the
Administrative Agent and the other Senior Lenders hereunder, and all agreements
and obligations of each Intercompany Lender and each Intercompany Debtor
hereunder, shall remain in full force and effect irrespective of:
 
(a)           any lack of validity or enforceability of the Credit Agreement or
any other Credit Document;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;
 
(c)           any exchange, release or nonperfection of any Lien in any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of or consent to departure from,
any guarantee of any Obligation; or
 
(d)           any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Intercompany Debtor in respect of the
Obligations or of such Intercompany Lender or such Intercompany Debtor in
respect of the subordination provisions set forth herein (other than the payment
in full in cash or immediately available funds of the Obligations).
 
 
 

 
 
5.           Waiver of Claims. (a) To the maximum extent permitted by law, each
Intercompany Lender waives any claim it might have against the Administrative
Agent or any other Senior Lender with respect to, or arising out of, any action
or failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Administrative Agent or any other Senior Lender or
any Related Party of any of the foregoing with respect to any exercise of rights
or remedies under the Credit Documents in the absence of the gross negligence or
willful misconduct of such Person or its Related Parties (such absence to be
presumed unless otherwise determined by a final, non-appealable judgment of a
court of competent jurisdiction). None of the Administrative Agent or any other
Senior Lender or any Related Party of any of the foregoing shall be liable to
any Intercompany Lender for failure to demand, collect or realize upon any of
the Collateral or any guarantee of any Obligation, or for any delay in doing so,
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any such Intercompany Lender or any other Person or to take
any other action whatsoever with regard to the Collateral, or any part thereof,
except to the extent such liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Person or its Related Parties.
 
(b)           Each Intercompany Lender, for itself and on behalf of its
successors and assigns, hereby waives, to the extent permitted by applicable
law, any and all now existing or hereafter arising rights it may have to require
the Senior Lenders to marshal assets for the benefit of such Intercompany
Lender, or to otherwise direct the timing, order or manner of any sale,
collection or other enforcement of the Collateral or enforcement of any rights
or remedies under the Credit Documents. The Senior Lenders are under no duty or
obligation, and each Intercompany Lender hereby waives, to the extent permitted
by applicable law, any right it may have to compel any Senior Lender, to pursue
any Intercompany Debtor or any other Credit Party that may be liable for the
Obligations, or to enforce any Lien in any Collateral.
 
(c)           Each Intercompany Lender hereby waives, to the extent permitted by
applicable law, and releases all rights which a guarantor or surety with respect
to the Senior Indebtedness could exercise.
 
6.           Notices. All communications and notices hereunder shall be in
writing and given in the manner provided in Section 10.1 of the Credit
Agreement. All communications and notices to any Intercompany Lender or
Intercompany Debtor shall be given to it in care of the Borrower in the manner
provided in Section 10.1 of the Credit Agreement.
 
7.           Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any other Senior Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the other Senior Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Intercompany Lender or any Intercompany Debtor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section 7,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice or demand on any
Intercompany Lender or any Intercompany Debtor in any case shall entitle any
Intercompany Lender or any Intercompany Debtor to any other or further notice or
demand in similar or other circumstances.
 
 
 

 
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Borrower and the Intercompany
Lenders or Intercompany Debtors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.5 of the Credit Agreement.
 
8.           Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns permitted hereby.
 
(b)           The Administrative Agent and the other Secured Parties shall have
a full and unfettered right to assign or otherwise transfer the whole or any
part of the benefit of this Agreement to any Person to whom all or a
corresponding part of the Obligations are assigned or transferred in accordance
with the Credit Agreement or pursuant to applicable law, all without impairing,
abridging, releasing or affecting the subordination provided for herein.
 
9.           Survival of Agreement. All covenants, agreements, representations
and warranties made by the Intercompany Lenders and the Intercompany Debtors in
this Agreement shall be considered to have been relied upon by the
Administrative Agent and the other Senior Lenders and shall survive the
execution and delivery of this Agreement, regardless of any investigation made
by or on behalf of the Administrative Agent or any other Senior Lender and
notwithstanding that the Administrative Agent or any other Senior Lender may
have had notice or knowledge of any default hereunder or incorrect
representation or warranty at the time this Agreement is executed and delivered
and shall continue in full force and effect until terminated in accordance with
Section 17. The provisions of Section 5 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any provision
hereof. This Agreement shall apply in respect of the Obligations notwithstanding
any intermediate payment in whole or in part of the Obligations and shall apply
to the ultimate balance of the Obligations.
 
10.           Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Intercompany Lender or Intercompany Debtor when a counterpart hereof executed on
behalf of such Intercompany Lender or Intercompany Debtor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent and delivered to the Borrower.
This Agreement shall be construed as a separate agreement with respect to each
Intercompany Lender and each Intercompany Debtor and may be amended, modified,
supplemented, waived or released with respect to any Intercompany Lender or
Intercompany Debtor without the approval of any other Intercompany Lender or
Intercompany Debtor and without affecting the obligations of any other
Intercompany Lender or Intercompany Debtor hereunder.
 
 
 

 
 
11.           Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
12.           Further Assurances. The Borrower, each other Intercompany Lender
and each other Intercompany Debtor agrees that it will execute any and all
further documents, agreements and instruments, and take all such further actions
that may be required under any applicable law, or that the Administrative Agent
may reasonably request for the purposes of obtaining or preserving the full
benefits of the subordination provisions set forth herein and of the rights and
powers herein granted, all at the expense of the Borrower or such Intercompany
Lenders or such Intercompany Debtors.
 
13.           GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
APPOINTMENT OF SERVICE OF PROCESS AGENT. (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(b)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, ANY STATE COURT LOCATED IN THE CITY
AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWER, EACH OTHER
INTERCOMPANY LENDER AND EACH OTHER INTERCOMPANY DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING BROUGHT BY IT OR ANY OF ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE
HEARD AND DETERMINED, EXCLUSIVELY IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER SENIOR LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER, ANY OTHER
INTERCOMPANY LENDER, ANY OTHER INTERCOMPANY DEBTOR OR ANY OF ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
 
 

 
 
(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section 13. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, any defense of forum non conveniens to the
maintenance of such action or proceeding in any such court.
 
(d)           Each party hereto irrevocably consents to the service of process
by mailing of copies of such process in the manner provided for notices in
Section 6. Nothing in this Agreement will affect the right of any party to this
Agreement or any Secured Party to serve process in any other manner permitted by
law.
 
14.           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 14 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO THE TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
15.           Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
16.           Provisions Define Relative Rights. The subordination provisions
set forth herein are intended solely for the purpose of defining the relative
rights of the Intercompany Lenders and the Intercompany Debtors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other,
and no other Person shall have any right, benefit or other interest under these
subordination provisions.
 
 
 

 
 
17.           Termination. This Agreement and the subordination provisions set
forth herein shall automatically terminate when all the Obligations (other than
contingent obligations as to which no claim has been made) have been paid in
full in cash or immediately available funds and all Commitments have terminated.
If (a) any Restricted Subsidiary shall have been designated as an Unrestricted
Subsidiary in accordance with the terms of the Credit Agreement or (b) all the
Equity Interests in any Restricted Subsidiary held by the Borrower and the
Subsidiaries shall be sold or otherwise disposed of (including by merger or
consolidation) in any transaction permitted by the Credit Agreement, and as a
result of such sale or other disposition such Restricted Subsidiary shall cease
to be a Subsidiary of the Borrower, then such Restricted Subsidiary shall, upon
effectiveness of such designation, or the consummation of such sale or other
disposition, automatically be discharged and released from its obligations
hereunder; provided that that no such discharge and release shall occur unless
substantially concurrently therewith, such Restricted Subsidiary shall cease to
be subject to any obligations under any subordination agreement with respect to
intercompany Indebtedness in favor of any Permitted Second Lien Indebtedness,
any Permitted Credit Agreement Refinancing Indebtedness, any Permitted
Incremental Equivalent Indebtedness and any Permitted Subordinated Indebtedness.
 
18.           Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Restricted Subsidiaries not a party hereto on the Closing Date are required to
enter into this Agreement. Upon execution and delivery to the Administrative
Agent after the date hereof by any Restricted Subsidiary of a counterpart
signature page hereto, such Restricted Subsidiary shall become a party hereto
with the same force and effect as if originally named as such herein. The
execution and delivery of such a counterpart signature page shall not require
the consent of any party hereto. The rights and obligations under this Agreement
of each other party hereto shall remain in full force and effect notwithstanding
the addition of any new Restricted Subsidiary as a party to this Agreement.
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
FUSION CONNECT, INC.,
 
By:           
 
Name:
 
Title:
 
[ ]
 
By:           
 
Name:
 
Title:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent,
 
By:           
 
Name:
 
Title:
 
 

 
EXHIBIT H
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
GLOBAL INTERCOMPANY NOTE
 
May 9, 2019
 
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature pages hereto (each, in
such capacity, a “Payor”), hereby promises to pay on demand to such other Person
listed below (each, in such capacity, a “Payee”), in lawful money of the United
States of America, or in such other currency as agreed to by such Payor and such
Payee, in immediately available funds, at such location as such Payee shall from
time to time designate, the unpaid principal amount of all Indebtedness owed by
such Payor to such Payee. Each Payor promises also to pay interest on the unpaid
principal amount of all such Indebtedness in like money at said location from
the date that such Indebtedness was incurred until it is paid in full at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.
 
Reference is made to (a) that certain Super Senior Secured Credit Agreement,
dated as of May 9, 2019 (as it may be amended, supplemented or otherwise
modified from time to time, the “Super Senior Credit Agreement”), among Fusion
Connect, Inc., a Delaware corporation (the “Borrower”), certain subsidiaries of
the Borrower party thereto, the lenders party thereto and Wilmington Trust,
National Association, as administrative agent and collateral agent (in its
capacity as collateral agent, the “Super Senior Collateral Agent”), (b) that
certain First Lien Credit and Guaranty Agreement, dated as of May 4, 2018 (as it
may be amended, supplemented or otherwise modified from time to time, the “First
Lien Credit Agreement”), among the Borrower, certain subsidiaries of the
Borrower party thereto, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent and collateral agent (in its capacity as
collateral agent, the “First Lien Collateral Agent”) and (c) that certain Second
Lien Credit and Guaranty Agreement, dated as of May 4, 2018 (as it may be
amended, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement” and, together with the Super Senior Credit Agreement and the
First Lien Credit Agreement, the “Credit Agreements”), among the Borrower,
certain subsidiaries of the Borrower party thereto, the lenders party thereto
and Wilmington Trust, National Association, as administrative agent and
collateral agent (in its capacity as collateral agent, the “Second Lien
Collateral Agent” and, together with the Super Senior Collateral Agent and the
First Lien Collateral Agent, the “Collateral Agents”).
 
Capitalized terms used in this Global Intercompany Note (this “Note”) but not
otherwise defined herein shall have the meanings given to them in (a) the Super
Senior Credit Agreement, or in the Pledge and Security Agreement referenced to
therein, (b) the First Lien Credit Agreement, or in the Pledge and Security
Agreement referred to therein or (c) the Second Lien Credit Agreement, or in the
Pledge and Security Agreement referred to therein, as applicable. This Note
shall replace and supersede in its entirety that certain Global Intercompany
Note dated as of May 4, 2018 among the Borrower and certain subsidiaries of the
Borrower party thereto.
 
 
 

 
 
This Note is subject to the terms of each Credit Agreement, and shall be pledged
by each Payee that is a Credit Party to each Collateral Agent, for the benefit
of the related Secured Parties, pursuant to the related Credit Documents as
security for the payment and performance in full of the Obligations under each
Credit Agreement and the related other Credit Documents, to the extent required
pursuant to the terms thereof. Each Payee hereby acknowledges and agrees that
upon the occurrence and during the continuance of an Event of Default under a
Credit Agreement, (a) the applicable Collateral Agent may exercise any and all
rights of any Credit Party with respect to this Note and (b) upon demand of the
applicable Collateral Agent, all amounts evidenced by this Note that are owed by
any Payor to any Credit Party shall become immediately due and payable, without
presentment, demand, protest or notice of any kind (it being understood that the
applicable Collateral Agent may make any such demand for all or any subset of
the amounts owing to such Credit Party and upon any or all Payors obligated to
such Credit Party, all without the consent or permission of any Payor or Payee).
Each Payor also hereby acknowledges and agrees that this Note constitutes notice
of assignment for security, pursuant to the relevant Credit Documents, of the
Indebtedness and all other amounts evidenced by this Note and further
acknowledges the receipt of such notice of assignment for security.
 
Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, in respect of any Payor owing any amounts evidenced by
this Note to any Credit Party, or in respect of all or a substantial part of any
such Payor’s property, or upon the commencement of any proceeding for voluntary
liquidation, dissolution or other winding up of any such Payor, all amounts
evidenced by this Note owing by such Payor to any and all Credit Parties shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind.
 
Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided, however, that the failure of any such Payee to so record any
such information in accordance with this clause shall not affect any such
Payor’s obligations hereunder.
 
Each Payor hereby waives diligence, presentment, demand, protest or notice of
any kind whatsoever in connection with this Note. All payments under this Note
shall be made without set-off, counterclaim or deduction of any kind.
 
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.
 
From time to time after the date hereof, additional Restricted Subsidiaries of
the Borrower may become parties hereto (as Payor and/or Payee, as the case may
be) by executing a counterpart signature page to this Note (each additional
Restricted Subsidiary, an “Additional Party”). Upon delivery of such counterpart
signature page to the Payees, notice of which is hereby waived by the other
Payors, each Additional Party shall be a Payor and/or a Payee, as the case may
be, and shall be as fully a party hereto as if such Additional Party were an
original signatory hereof. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor or Payee hereunder. This Note shall be fully effective as to
any Payor or Payee that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payor or Payee
hereunder.
 
 
 

 
 
No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby; provided that, until such time as (a) all the
Obligations (other than contingent obligations as to which no claim has been
made and the Specified Hedge Obligations and Specified Cash Management Services
Obligations under the First Lien Credit Agreement) under each Credit Agreement
and the related other Credit Documents have been paid in full in cash or
immediately available funds, (b) all Commitments have terminated and (c) no
Letter of Credit shall be outstanding under the First Lien Credit Agreement, as
applicable, each Administrative Agent shall have provided its prior written
consent to such amendment, modification, waiver or consent (which consent shall
not be unreasonably withheld or delayed).
 
THIS NOTE AND ALL INDEBTEDNESS EVIDENCED HEREBY ARE SUBJECT TO THE SUBORDINATION
PROVISIONS OF (a) THE INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT, DATED
AS OF May 9, 2019 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “SUPER SENIOR INTERCOMPANY INDEBTEDNESS SUBORDINATION
AGREEMENT”), AMONG THE BORROWER, SUBSIDIARIES OF THE BORROWER PARTY THERETO AND
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT UNDER THE SUPER
SENIOR CREDIT AGREEMENT, (b) THE INTERCOMPANY INDEBTEDNESS SUBORDINATION
AGREEMENT, DATED AS OF MAY 4, 2018 (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “FIRST LIEN INTERCOMPANY INDEBTEDNESS
SUBORDINATION AGREEMENT”), AMONG THE BORROWER, SUBSIDIARIES OF THE BORROWER
PARTY THERETO AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT UNDER THE FIRST LIEN CREDIT AGREEMENT, AND (c) THE INTERCOMPANY
INDEBTEDNESS SUBORDINATION AGREEMENT, DATED AS OF MAY 4, 2018 (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SECOND LIEN
INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT” AND, TOGETHER WITH THE SUPER
SENIOR INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT AND THE FIRST LIEN
INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT, THE “INTERCOMPANY
INDEBTEDNESS SUBORDINATION AGREEMENTS”), AMONG THE BORROWER, SUBSIDIARIES OF THE
BORROWER PARTY THERETO AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT UNDER THE SECOND LIEN CREDIT AGREEMENT. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, NEITHER THE PRINCIPAL OF NOR THE
INTEREST ON, NOR ANY OTHER AMOUNTS PAYABLE IN RESPECT OF, ANY INDEBTEDNESS
CREATED OR EVIDENCED BY THIS NOTE SHALL BE PAID OR PAYABLE, EXCEPT TO THE EXTENT
PERMITTED UNDER THE INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENTS, WHICH
ARE INCORPORATED HEREIN BY REFERENCE WITH THE SAME FORCE AND EFFECT AS IF FULLY
SET FORTH HEREIN.
 
 
 

 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
PAYORS:
 
FUSION CONNECT, INC.
 
By:           
 
Name:
 
Title:
 
FUSION NBS ACQUISITION CORP.
 
FUSION LLC
 
FUSION BCHI ACQUISITION LLC
 
FUSION CLOUD SERVICES, LLC
 
FUSION CB HOLDINGS, INC.
 
FUSION COMMUNICATIONS, LLC
 
FUSION MANAGEMENT SERVICES LLC
 
FUSION TELECOM LLC
 
FUSION TEXAS HOLDINGS, INC.
 
FUSION TELECOM OF KANSAS, LLC
 
FUSION TELECOM OF OKLAHOMA, LLC
 
FUSION TELECOM OF MISSOURI, LLC
 
FUSION TELECOM OF TEXAS LTD, L.L.P.
 
BIRCAN HOLDINGS, LLC
 
FUSION PM HOLDINGS, INC.
 
FUSION CLOUD COMPANY LLC
 
FUSION MPHC GROUP, INC.
 
FUSION MPHC HOLDING CORPORATION
 
By:           
 
Name:
 
Title:
 
PRIMUS MANAGEMENT ULC
 
BIRCAN MANAGEMENT ULC,
 
By:           
 
Name:
 
Title:
 
 
 

 
 
PAYEES:
 
FUSION CONNECT, INC.
 
By:           
 
Name:
 
Title:
 
FUSION NBS ACQUISITION CORP.
 
FUSION LLC
 
FUSION BCHI ACQUISITION LLC
 
FUSION CLOUD SERVICES, LLC
 
FUSION CB HOLDINGS, INC.
 
FUSION COMMUNICATIONS, LLC
 
FUSION MANAGEMENT SERVICES LLC
 
FUSION TELECOM LLC
 
FUSION TEXAS HOLDINGS, INC.
 
FUSION TELECOM OF KANSAS, LLC
 
FUSION TELECOM OF OKLAHOMA, LLC
 
FUSION TELECOM OF MISSOURI, LLC
 
FUSION TELECOM OF TEXAS LTD, L.L.P.
 
BIRCAN HOLDINGS, LLC
 
FUSION PM HOLDINGS, INC.
 
FUSION CLOUD COMPANY LLC
 
FUSION MPHC GROUP, INC.
 
FUSION MPHC HOLDING CORPORATION
 
By:           
 
Name:
 
Title:
 
PRIMUS MANAGEMENT ULC BIRCAN MANAGEMENT ULC,
 
By:           
 
Name:
 
Title:
 
 

 
EXHIBIT I
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
FORM OF INTERCREDITOR AGREEMENT
 
[omitted -- see executed version]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT J
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
[RESERVED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT K
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
FORM OF SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
 
[omitted -- see executed version]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT L
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
[RESERVED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT M
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
[RESERVED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
EXHIBIT N
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
FORM OF NOTE
 
[$__________]  [     ], 20__
 
FOR VALUE RECEIVED, the undersigned, FUSION CONNECT, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
to_________________________ (the “Lender”) or its registered assigns, in lawful
money of the United States of America and in same day funds, (a) the principal
amount of _______________ DOLLARS ($_______________) or (b) if less, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Borrower pursuant to the Super Senior Secured Credit Agreement, dated as of May
9, 2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, certain Subsidiaries of the Borrower
party thereto, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent and collateral agent, on such dates and in
such amounts as are set forth in the Credit Agreement. Capitalized terms used in
this Note but not otherwise defined herein shall have the meanings given to them
in the Credit Agreement.
 
The Borrower also promises to pay interest in like money on the unpaid principal
amount hereof from time to time outstanding from and including the date hereof
until maturity (whether by acceleration or otherwise) and, after maturity, until
paid, at the rates per annum and on the dates specified in the Credit Agreement.
 
The holder of this Note (this “Note”) is authorized to endorse on Schedule A
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each Term
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of a
Eurodollar Rate Loan, the length of each Interest Period with respect thereto.
The failure to make any such endorsement shall not affect the obligations of the
Borrower in respect of any such Term Loan.
 
This Note (a) is one of the Notes referred to in the Credit Agreement, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
prepayment in whole or in part as provided in the Credit Agreement. Reference is
made to the Credit Agreement for provisions for the acceleration of the maturity
hereof. This Note may not be transferred except in compliance with the terms of
the Credit Agreement. Transfers of this Note must be recorded in the Register
maintained by the Administrative Agent pursuant to the terms of the Credit
Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.
 
FUSION CONNECT, INC.
 
By:           
 
Name:
 
Title:
 
 

 
SCHEDULE A
 
to Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND
 
REPAYMENTS OF EURODOLLAR RATE LOANS
 
Date
Amount of Eurodollar Rate Loans
Amount Continued or Converted to Eurodollar Rate Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Rate Loans Repaid
Amount of Eurodollar Rate Loans Converted to Base Rate Loans
Unpaid Principal Balance of Eurodollar Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
SCHEDULE B
 
to Note
 
LOANS, CONVERSIONS AND
 
REPAYMENTS OF BASE RATE LOANS
 
Date
Amount of Base Rate Loans
Amount Converted to Base Rate Loans
Amount of Principal of Base Rate Loans Repaid
Amount of Base Rate Loans Converted to Eurodollar Rate Loans
Unpaid Principal Balance of Base Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
EXHIBIT O-1
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
US TAX COMPLIANCE CERTIFICATE
 
 
 
(For Foreign Lenders That Are Not Partnerships For US Federal Income Tax
Purposes)
 
Reference is hereby made to the Super Senior Secured Credit Agreement dated as
of May 9, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, as Guarantors, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.19(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-US Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (b) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By:                                                                           
 
Name:
 
Title:
 
Date:__________, 20[ ]
 
 
 
 

 
EXHIBIT O-2
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
US TAX COMPLIANCE CERTIFICATE
 
 
 
(For Foreign Participants That Are Not Partnerships For US Federal Income Tax
Purposes)
 
Reference is hereby made to the Super Senior Secured Credit Agreement dated as
of May 9, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, as Guarantors, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.19(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (d) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By:                                                                           
 
Name:
 
Title:
 
Date:__________, 20[ ]
 
 
 

 
EXHIBIT O-3
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
US TAX COMPLIANCE CERTIFICATE
 
 
 
(For Foreign Participants That Are Partnerships For US Federal Income Tax
Purposes)
 
Reference is hereby made to the Super Senior Secured Credit Agreement dated as
of May 9, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, as Guarantors, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.19(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
By:                                                                           
 
Name:
 
Title:
 
Date:__________, 20[ ]
 
 
EXHIBIT O-4
 
TO FUSION CONNECT, INC.
 
SUPER SENIOR SECURED CREDIT AGREEMENT
 
US TAX COMPLIANCE CERTIFICATE
 
 
 
(For Foreign Lenders That Are Partnerships For US Federal Income Tax Purposes)
 
Reference is hereby made to the Super Senior Secured Credit Agreement dated as
of May 9, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party
thereto, as Guarantors, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent.
 
Pursuant to the provisions of Section 2.19(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (d)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (ii) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
[Signature Page to Super Senior Secured Credit Agreement]

 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
By:                                                                           
 
Name:
 
Title:
 
Date:__________, 20[ ]
 
 



 
 
 [Signature Page to Super Senior Secured Credit Agreement]
